EXECUTION COPY

Exhibit 10.2

 

 

 

CREDIT AGREEMENT

dated as of April 5, 2012,

among

GGC SOFTWARE HOLDINGS, INC.,

as Holdco,

LAWSON SOFTWARE, INC.,

as Borrower,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS BANK PLC

DEUTSCHE BANK SECURITIES INC.

RBC CAPITAL MARKETS1, and

KKR CORPORATE LENDING LLC,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

 

 

1 

RBC Capital Markets is a brand name for the capital markets activities for Royal
Bank of Canada and its affiliates



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     2   

Section 1.01 Defined Terms

     2   

Section 1.02 Classification of Loans and Borrowings

     65   

Section 1.03 Terms Generally

     65   

Section 1.04 Accounting Terms; GAAP

     66   

Section 1.05 Pro Forma Calculations

     66   

Section 1.06 Currency Translation

     67   

Section 1.07 Rounding

     68   

Section 1.08 Timing of Payment or Performance

     68   

Section 1.09 Letter of Credit Amounts

     68   

ARTICLE II The Credits

     68   

Section 2.01 Commitments

     68   

Section 2.02 Loans and Borrowings

     69   

Section 2.03 Requests for Borrowings

     70   

Section 2.04 Swingline Loans

     71   

Section 2.05 Letters of Credit

     73   

Section 2.06 Funding of Borrowings

     81   

Section 2.07 Interest Elections

     82   

Section 2.08 Termination and Reduction of Commitments

     83   

Section 2.09 Repayment of Loans; Evidence of Debt

     84   

Section 2.10 Amortization of Term Loans

     85   

Section 2.11 Prepayment of Loans

     88   

Section 2.12 Fees

     92   

Section 2.13 Interest

     93   

Section 2.14 Alternate Rate of Interest

     94   

Section 2.15 Increased Costs

     95   

Section 2.16 Break Funding Payments

     96   

Section 2.17 Taxes

     97   

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     99   

Section 2.19 Mitigation Obligations; Replacement of Lenders

     101   

Section 2.20 Incremental Loans

     102   

Section 2.21 Refinancing Amendments

     104   

Section 2.22 Defaulting Lenders

     105   

Section 2.23 Cash Collateral

     108   

Section 2.24 Extensions of Term Loans and Revolving Commitments

     109   

Section 2.25 Term Loan Exchange Notes

     112   

ARTICLE III Representations and Warranties

     113   

Section 3.01 Organization; Powers

     113   

Section 3.02 Authorization; Enforceability

     114   

Section 3.03 Governmental Approvals; No Conflicts

     114   

Section 3.04 Financial Condition; No Material Adverse Change

     114   

 

i



--------------------------------------------------------------------------------

Section 3.05 Properties

     115   

Section 3.06 Litigation and Environmental Matters

     115   

Section 3.07 Compliance with Laws

     115   

Section 3.08 Investment Company Status

     115   

Section 3.09 Taxes

     115   

Section 3.10 ERISA

     116   

Section 3.11 Disclosure

     116   

Section 3.12 Labor Matters

     116   

Section 3.13 Subsidiaries

     116   

Section 3.14 Solvency

     116   

Section 3.15 Federal Reserve Regulations

     116   

Section 3.16 Senior Indebtedness; Subordination

     117   

ARTICLE IV Conditions

     117   

Section 4.01 Closing Date

     117   

Section 4.02 Each Credit Event

     119   

ARTICLE V Affirmative Covenants

     119   

Section 5.01 Financial Statements and Other Information

     119   

Section 5.02 Notices of Material Events

     123   

Section 5.03 Information Regarding Collateral

     123   

Section 5.04 Existence; Conduct of Business

     123   

Section 5.05 Payment of Taxes

     124   

Section 5.06 Maintenance of Properties

     124   

Section 5.07 Insurance

     124   

Section 5.08 Inspection and Audit Rights

     124   

Section 5.09 Compliance with Laws

     125   

Section 5.10 Use of Proceeds and Letters of Credit

     125   

Section 5.11 Execution of Subsidiary Guaranty and Security Documents after the
Closing Date.

     125   

Section 5.12 Further Assurances.

     128   

Section 5.13 Designation of Subsidiaries

     129   

ARTICLE VI Negative Covenants

     129   

Section 6.01 Indebtedness; Certain Equity Securities

     129   

Section 6.02 Liens

     134   

Section 6.03 Fundamental Changes

     137   

Section 6.04 Investments

     138   

Section 6.05 Asset Sales

     142   

Section 6.06 Sale Leaseback Transactions

     144   

Section 6.07 Conduct of Business

     144   

Section 6.08 Restricted Payments; Certain Payments of Indebtedness

     145   

Section 6.09 Transactions with Affiliates

     149   

Section 6.10 Restrictive Agreements

     150   

Section 6.11 Amendment of Material Documents

     151   

Section 6.12 Total Leverage Ratio

     151   

Section 6.13 Changes in Fiscal Periods

     151   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     152   

Section 7.01 Events of Default

     152   

Section 7.02 Exclusion of Immaterial Subsidiaries

     155   

Section 7.03 Right to Cure

     155   

ARTICLE VIII The Administrative Agent

     156   

Section 8.01 Appointment of Agents

     156   

Section 8.02 Rights of Lender

     157   

Section 8.03 Exculpatory Provisions

     157   

Section 8.04 Reliance by Administrative Agent and Collateral Agent

     158   

Section 8.05 Delegation of Duties

     158   

Section 8.06 Resignation of Agents; Successor, Administrative Agent and
Collateral Agent

     158   

Section 8.07 Non-Reliance or Agents and Other Lenders

     160   

Section 8.08 No Other Duties

     160   

Section 8.09 Collateral and Guaranty Matters

     160   

Section 8.10 Secured Swap Agents and Secured Cash Management Agents

     161   

Section 8.11 Withholding Tax

     161   

Section 8.12 Administrative Agent and Collateral Agent May File Proofs of Claim

     162   

ARTICLE IX Miscellaneous

     163   

Section 9.01 Notices

     163   

Section 9.02 Waivers; Amendments

     164   

Section 9.03 Expenses; Indemnity; Damage Waiver

     169   

Section 9.04 Successors and Assigns

     171   

Section 9.05 Survival

     179   

Section 9.06 Counterparts; Integration

     179   

Section 9.07 Severability

     179   

Section 9.08 Right of Setoff

     179   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     180   

Section 9.10 WAIVER OF JURY TRIAL

     181   

Section 9.11 Headings

     181   

Section 9.12 Confidentiality

     181   

Section 9.13 Interest Rate Limitation

     182   

Section 9.14 USA Patriot Act

     182   

Section 9.15 Direct Website Communication

     183   

Section 9.16 Intercreditor Agreement Governs

     184   

Section 9.17 Judgment Currency

     184   

Section 9.18 No Advisory or Fiduciary Responsibility

     185   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 1.01 — Existing Letters of Credit

  

Schedule 1.02 — Excluded Subsidiaries

  

Schedule 1.03 — Unrestricted Subsidiaries

  

Schedule 2.01 — Commitments

  

Schedule 2.13 — Mandatory Cost Formulae

  

Schedule 3.05(c) — Material Real Property

  

Schedule 3.06 —Disclosed Matters

  

Schedule 3.13 — Subsidiaries

  

Schedule 6.01(a) — Existing Indebtedness

  

Schedule 6.02 —Existing Liens

  

Schedule 6.04 — Existing Investments

  

Schedule 6.09 — Transactions with Affiliates

  

Schedule 9.01 — Addresses for Notices

  

 

EXHIBITS:

  

Exhibit A — Form of Borrowing Request

  

Exhibit B — Form of Interest Election Request

  

Exhibit C — Form of Closing Opinion

  

Exhibit D — Form of Collateral Agreement

  

Exhibit E-1 — Form of Holdco Guaranty

  

Exhibit E-2 — Form of Subsidiary Guaranty

  

Exhibit F — Form of Note

  

Exhibit G — Form of Assignment and Assumption Agreement

  

Exhibit H — Form of Affiliated Lender Assignment and Assumption Agreement

  

Exhibit I-1 — Form of U.S. Tax Certificate (For Foreign That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

  

Exhibit I-2 — Form of U.S. Tax Certificate (For Foreign That Are Partnerships
For U.S. Federal Income Tax Purposes)

  

Exhibit I-3 — Form of U.S. Tax Certificate (For Foreign Participants That Are
Not U.S. Persons or Partnerships For U.S. Federal Income Tax Purposes)

  

Exhibit I-4 — Form of U.S. Tax Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

  

Exhibit J — Form of Mortgage

  

Exhibit K — Form of Compliance Certificate

  

Exhibit L-1 — Terms of Intercreditor Agreement (Pari Passu)

  

Exhibit L-2 — Terms of Intercreditor Agreement (Junior Liens)

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 5, 2012 (this “Agreement”), among GGC
SOFTWARE HOLDINGS, INC., a Delaware corporation (“Holdco”), LAWSON SOFTWARE,
INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto, BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent.

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Article I;

WHEREAS, GGC Software Parent, Inc., a Delaware corporation (“GGC Software
Parent”) (which is the direct owner of 100% of the equity interests of Holdco),
Holdco and Infor Global Solutions Intermediate Holdings Limited, a Cayman
Islands exempted company (“IGS Intermediate”), pursuant to an Equity Purchase
and Contribution Agreement, dated as of March 15, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Contribution
Agreement”), by among certain investment funds affiliated with Golden Gate
Private Equity, Inc. and certain other third party equity investors, as well as
Infor Global Solutions Parent Ltd., a Cayman Islands exempted company and the
direct owner of 100% of the outstanding share capital of IGS Intermediate
(“Infor Holdco”), Softbrands Holdings, LLC, a Delaware limited liability company
and the direct owner of 100% of the outstanding capital stock of GGC Software
Parent (“Lawson/Softbrands Holdco”) and a newly formed entity named Infor
Enterprise Applications, LP, a Delaware limited partnership (as successor in
interest to Infor Enterprise Applications Ltd.) (“ComboCo”), together with cash
pursuant to the Equity Investment, 100% of the outstanding share capital of IGS
Intermediate and 100% of the outstanding capital stock of GGC Software Parent
will be contributed to ComboCo, and, immediately thereafter, ComboCo proposes to
contribute 100% of the capital stock of GGC Software Parent to IGS Intermediate
(collectively, the “Reorganization Transactions”);

WHEREAS, in connection with the Reorganization Transactions, and subject to the
terms and conditions set forth in the Contribution Agreement, ComboCo, IGS
Intermediate and GGC Software Parent desire to cause, through a series of
contribution transactions involving their respective direct and indirect
subsidiaries, 100% of the outstanding shares and any outstanding preferred
equity certificates of Infor ISA Holdings, a société à responsabilité limitée
organized under the laws of the Grand Duchy of Luxembourg (“Infor ISA”) (the
“ISA PECs,” and together with the outstanding shares of Infor ISA, the “ISA
Interests”), 100% of the outstanding shares and any outstanding preferred equity
certificates of Infor Lux Finance Company, a société à responsabilité limitée
organized under the laws of the Grand Duchy of Luxembourg (“Infor FinanceCo”)
(the “FinanceCo PECs,” and together with the outstanding shares of Infor
FinanceCo, the “FinanceCo Interests,”) and 100% of the outstanding equity
interests of Infor Enterprise Solutions Holdings, Inc., a Georgia corporation
(“IES Holdings”) (the “IES Holdings Interests,” and together with the ISA
Interests and the FinanceCo Interests, the “Infor Interests”), to be contributed
to GGC Software Parent;

WHEREAS, immediately following the consummation of the transactions contemplated
by the immediately preceding recital, and subject to the terms and conditions
set forth in the Contribution Agreement, GGC Software Parent shall contribute to
Holdco, and Holdco shall accept from GGC Software Parent, the Infor Interests
(all such contributions hereinafter collectively referred to as, the
“Contributions”);



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested the Lenders and the Issuing Banks to extend
credit in the form of (a) Tranche B Term Loans on the Closing Date in an
aggregate principal amount not in excess of $2,770,000,000, (b) Tranche B-1 Term
Loans on the Closing Date in an aggregate principal amount not in excess of
$400,000,000, (c) Euro Term Loans on the Closing Date in an aggregate principal
amount not in excess of €250,000,000 and (d) Revolving Loans, Swingline Loans
and Letters of Credit on and after the Closing Date, the proceeds of which shall
be utilized as set forth in Section 5.10.

NOW THEREFORE, in consideration of the premises, provisions, covenants and
mutual agreements contained herein and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Lenders and
Issuing Banks are willing to extend such credit to the Borrower on the terms and
conditions set forth herein, and accordingly the parties hereto agree as
follows.

ARTICLE I

Definitions

Section 1.01 Defined Terms . As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accounting Change” has the meaning assigned to such term in Section 1.04.

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system).

“Acquisition” means any acquisition by Holdco, the Borrower or any Restricted
Subsidiary, whether by purchase, merger, consolidation, contribution or
otherwise, of (x) at least a majority of the assets or property and/or
liabilities (or any other substantial part for which financial statements or
other financial information is available), or a business line, unit or division
of, any other Person, (y) Equity Interests of any other Person such that such
other Person becomes a Restricted Subsidiary and (z) additional Equity Interests
of any Restricted Subsidiary not then held by Holdco, the Borrower or any other
Restricted Subsidiary.

“Act” has the meaning assigned to such term in Section 9.14.

“Additional Lender” has the meaning assigned to such term in Section 2.20(c).

“Additional Mortgaged Property” has the meaning set forth in Section 5.12(d).

“Additional Refinancing Lender” has the meaning assigned to such term in
Section 2.21.

 

2



--------------------------------------------------------------------------------

“Additional Term Notes” means first priority senior secured notes and/or junior
lien secured notes and/or unsecured notes, in each case issued pursuant to an
indenture, note purchase agreement or other agreement and in lieu of the
incurrence of a portion of the Incremental Term Facility; provided that (a) such
Additional Term Notes rank pari passu or junior in right of payment and (if
secured) of security with the Loans and Commitments hereunder, (b) the
Additional Term Notes have a final maturity date that is on or after the Term
Loan Maturity Date with respect to the Initial Tranche B Term Loans and have a
weighted average life to maturity equal to or longer than the remaining weighted
average life to maturity of the Initial Tranche B Term Loans, (c) the covenants
and events of default and other terms of which (other than maturity, fees,
discounts, interest rate, redemption terms and redemption premiums) shall be
consistent with the Initial Tranche B Term Loans other than as specifically
provided in the documentation for the Additional Term Notes, (d) the obligations
in respect thereof shall not be secured by liens on the assets of Holdco, the
Borrower and the Restricted Subsidiaries, other than assets constituting
Collateral, (e) no Restricted Subsidiary is a borrower or a guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is a Subsidiary
Loan Party which shall have previously or substantially concurrently guaranteed
the Obligations, (f) if such Additional Term Notes are secured, all security
therefor shall be granted pursuant to documentation that is not more restrictive
than the Security Documents in any material respect or pursuant to amendments to
the Security Documents reasonably acceptable to the Administrative Agent, and
the representative for such Additional Term Notes shall enter into a customary
intercreditor agreement with the Administrative Agent and/or Collateral Agent
substantially consistent with the terms set forth on Exhibit L-1 or L-2 annexed
hereto, as applicable, or otherwise not materially less favorable (taken as a
whole) to the Lenders (it being understood that junior Liens are not required to
be pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations) and
(g) immediately after giving effect to the incurrence of such Additional Term
Notes (assuming, solely for purposes of this definition at the time of
incurrence and not for any other provision hereunder, that (i) such Additional
Term Notes are fully drawn, (ii) all of such Additional Term Notes are secured
on a first lien basis, whether or not so secured and (iii) the proceeds of such
Additional Term Notes are not included in clause (i) of the definition of First
Lien Leverage Ratio), on a Pro Forma Basis, the First Lien Leverage Ratio shall
not be greater than 4.25:1.00 as of the Applicable Date of Determination.

“Adjusted Eurocurrency Rate” means for any Interest Period with respect to a
Eurocurrency Borrowing or an ABR Borrowing determined pursuant to clause (c) of
the definition of Alternate Base Rate, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

Adjusted Eurocurrency   

Eurocurrency Rate

Rate =

   1.00 – Eurocurrency Reserve Percentage

; provided that, notwithstanding the foregoing, as applied solely to the Initial
Tranche B Term Loans, Initial Tranche B-1 Term Loans and the Initial Euro Term
Loans, the Adjusted Eurocurrency Rate shall at no time be less than 1.25% per
annum.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity as provided
in Article VIII.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advisory Agreements” means collectively (a) the Amended and Restated Advisory
Agreement dated as of June 30, 2011, by and among Softbrands Holdings, LLC,
Holdco, Softbrands, Inc., the Borrower and GGC Administration, LLC, a Delaware
limited liability company, and (b) the Advisory Agreement dated as of April 5,
2012, by and among ComboCo, GGC Software Parent, the Borrower, IES Holdings, GGC
Administration, LLC and Summit Partners, L.P., a Delaware limited partnership.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Institutional Lender” means an Affiliated Lender that is a bona fide
debt fund that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course of its business and whose managers have fiduciary duties to the
investors in such fund or investment vehicle independent of or in addition to
their duties to any Sponsor Equity Holder.

“Affiliated Lender” means a Lender that is any Sponsor or an Affiliate of any
Sponsor, including any Affiliated Institutional Lender.

“Affiliated Lender Assignment and Assumption Agreement” means an assignment and
assumption entered into by a Lender with an Affiliated Lender, and accepted by
the Administrative Agent pursuant to the terms hereof, in the form of Exhibit H
or any other form or changes thereto approved by the Administrative Agent and
the Borrower.

“Agent” means any of the Administrative Agent, the Collateral Agent,
Co-Syndication Agents.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“AHYDO Catch-Up Payment” means any payment with respect to any obligations of
the Borrower, including subordinated debt obligations, in each case to avoid the
application of Internal Revenue Code Section 163(e)(5) thereto.

 

4



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted Eurocurrency
Rate for an Interest Period of 1 month (without giving effect to the proviso of
the definition thereof) plus 1.0%; provided that, notwithstanding the foregoing,
as applied solely to Initial Tranche B Term Loans and Initial Tranche B-1 Term
Loans, the Alternate Base Rate shall at no time be less than 2.25% per annum. If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such liability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means (a) with respect to Letters of Credit, Euros and
any other currency other than Dollars that may be agreed with the relevant
Issuing Bank and the Administrative Agent for issuing Alternative Currency
Letters of Credit (b) with respect to any Revolving Loans, Euros, Sterling,
Canadian Dollars, Swiss Francs, and any other currency other than Dollars that
may be agreed with all of the Revolving Lenders and (c) with respect to any
Incremental Term Loans and Incremental Revolving Commitments (and Incremental
Revolving Loans made pursuant thereto), any currency other than Dollars that may
be agreed among the Borrower and all of the applicable Lenders providing such
Loans and Commitments.

“Alternative Currency Sublimit” means an amount equal to $90,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the aggregate
Revolving Commitments.

“Applicable Date of Determination” means the last day of the most recently ended
fiscal quarter for which financial statements are available pursuant to
Section 5.01(a) or (b), as applicable, or, if such date occurs prior to the date
on which financial statements are available pursuant to Section 5.01(a) or (b),
as applicable, the last day of the most recently ended fiscal quarter for which
financial statements were delivered under Section 4.01.

 

5



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day with respect to (I) (a) any Tranche B
Term Loan, any Euro Term Loan and any Tranche B-1 Term Loan, the applicable rate
set forth below under the heading “Eurocurrency Loan,” or “ABR Loan”, as
applicable, based upon the Total Leverage Ratio as of the most recent
determination date:

 

Total Leverage Ratio:

   Tranche B Term Loan     Tranche B-1 Term Loan     Euro Term
Loan      Eurocurrency
Loan     ABR Loan     Eurocurrency
Loan     ABR Loan     Eurocurrency
Loan  

Category 1

Greater than or equal to 5.50:1.00

     5.00 %      4.00 %      4.50 %      3.50 %      5.50 % 

Category 2

Less than 5.50:1.00

     4.75 %      3.75 %      4.25 %      3.25 %      5.25 % 

and (b) any Revolving Loan or Swingline Loan or the commitment fees payable
pursuant to Section 2.12(a), the applicable rate set forth below under the
heading “Eurocurrency Loan,” “ABR Loan” or “Commitment Fee Rate,” as applicable,
based upon the Total Leverage Ratio as of the most recent determination date:

 

Total Leverage Ratio:

   Eurocurrency
Loan     ABR Loan     Commitment
Fee
Rate  

Category 1

Greater than or equal to 5.50:1.00

     4.75 %      3.75 %      0.50 % 

Category 2

Less than 5.50:1.00

     4.50 %      3.50 %      0.375 % 

and (II) with respect to Incremental Facilities or Other Term Loans, Other
Revolving Loans or Other Revolving Commitments, the rate per annum specified in
the amendment establishing such Incremental Facilities or Other Term Loans,
Other Revolving Loans or Other Revolving Commitments.

For purposes of the foregoing, (a) the Total Leverage Ratio shall be determined
on a Pro Forma Basis as of the end of each fiscal quarter of Holdco’s fiscal
year following the delivery of the Compliance Certificate for such fiscal
quarter, and (b) each change in the Applicable Margin resulting from a change in
the Total Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such certificate
of Holdco’s Financial Officer indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Total Leverage Ratio shall be deemed to be in Category 1, (x) at the request
of the Required Lenders,

 

6



--------------------------------------------------------------------------------

if Holdco fails to deliver any such Compliance Certificate during the period
from the date that is five Business Days after the expiration of the time for
delivery thereof until such Compliance Certificate is delivered and (y) until
the first delivery of a Compliance Certificate.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments outstanding at such time
represented by such Lender’s Revolving Commitment at such time. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments of Revolving Loans, LC Exposures and Swingline
Exposures that occur after such termination or expiration.

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the applicable Issuing Bank to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent pursuant to the terms
hereof, in the form of Exhibit G or any other form or changes thereto approved
by the Administrative Agent and the Borrower.

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction” or as specified in Section 2.11(i), as the context may require.

“Auto-Renewal Letter of Credit” has the meaning specified in Section 2.05(c).

“Available Amount” means, on any date of determination (the “Reference Date”),
an amount determined on a cumulative basis equal to the sum of (without
duplication):

(a) $75,000,000; plus

(b) an amount (which shall not be less than zero) equal to (A) the cumulative
amount of Excess Cash Flow (to the extent positive in any fiscal year and not to
be reduced by any negative Excess Cash Flow) of Holdco and its Restricted
Subsidiaries for all completed fiscal years ending on or after May 31, 2013 and
prior to the Reference Date, minus (B) an amount equal to the portion of such
Excess Cash Flow that has been (or is required to be) applied after the Closing
Date and prior to the Reference Date to the prepayment of Term Loans in
accordance with Section 2.11(d); plus

(c) to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of (A) any capital contributions made in cash by any Person
other than Holdco or a Restricted Subsidiary to Holdco or any Restricted
Subsidiary after the Closing Date (other than any Cure Amount) and (B) any Net
Proceeds of any issuance of Qualified Equity Interests of Holdco (other than any
Cure Amount) to any person other than a Restricted Subsidiary, to the extent
received by Holdco, the Borrower or any Restricted Subsidiary after the Closing
Date; plus

 

7



--------------------------------------------------------------------------------

(d) to the extent not otherwise reflected in Consolidated Net Income, 100% of
the aggregate net cash proceeds (other than any Cure Amount) and the fair market
value (as reasonably determined by the Borrower) of marketable securities or
other property received by Holdco or a Restricted Subsidiary since the Closing
Date from any Person other than Holdco or a Restricted Subsidiary; plus

(e) to the extent not otherwise included in clause (b) above, the aggregate
amount received by Holdco or any Restricted Subsidiary from cash dividends and
distributions made by any Unrestricted Subsidiary or any Joint Venture of
Holdco, and the Net Proceeds in connection with the sale, transfer or other
disposition of the Equity Interests of any Unrestricted Subsidiary or Joint
Venture of Holdco to any Person other than Holdco or a Restricted Subsidiary, in
each case, to the extent not already reflected as a Return with respect to such
Investment credited to any basket amount under Section 6.04; plus

(f) in the event that the Borrower redesignates any Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date (which, for purposes hereof, shall
be deemed to also include (A) the merger, consolidation, liquidation or similar
amalgamation of any Unrestricted Subsidiary into Holdco or any Restricted
Subsidiary, so long as Holdco or such Restricted Subsidiary is the surviving
Person, and (B) the transfer of all or substantially all of the assets of an
Unrestricted Subsidiary to Holdco or any Restricted Subsidiary), the fair market
value (as reasonably determined by the Borrower) of the Investment in such
Unrestricted Subsidiary at the time of such redesignation; plus

(g) the aggregate amount of Retained Declined Proceeds retained by the Borrower;
plus

(h) the fair market value of all Qualified Equity Interests of Holdco issued
upon conversion of Indebtedness of Holdco or any of its Restricted Subsidiaries;
plus

(i) to the extent not otherwise included, the aggregate amount of cash Returns
to Holdco or any Restricted Subsidiary in respect of Investments made pursuant
to Section 6.04(z); minus

(j) the aggregate amount of (i) Restricted Payments made pursuant to
Section 6.08(a)(xiv) (solely to the extent such Restricted Payments are used to
pay Extended Indebtedness) and Section 6.08(a)(xv), (ii) Restricted Payments
made using the Available Amount pursuant to Section 6.08(a)(xx),
(iii) Investments made using the Available Amount pursuant to Section 6.04(z)
and (iv) prepayments, redemptions, acquisitions, retirements, cancellations,
terminations and repurchases of Indebtedness made using the Available Amount
pursuant to Section 6.08(b)(vi), in each case during the period from and
including the Business Day immediately following the Closing Date through and
including the Reference Date (without taking account of the intended usage of
the Available Amount on such Reference Date).

“Bank of America” means Bank of America, N.A.

 

8



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Beneficial Owner” means, in the case of a Lender that is classified as a
partnership for U.S. federal income tax purposes, the direct or indirect partner
or owner of such Lender that is treated, for U.S. federal income tax purposes,
as the beneficial owner of a payment by any Loan Party under any Loan Document.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form of Exhibit A hereto.

“Business Day” means (a) for all purposes other than as covered by clauses
(b) and (c) below, any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed, (b) with respect to all Eurocurrency Loans, any day described in clause
(a) that is also a day for trading by and between banks in Dollar deposits in
the London interbank currency markets and not a legal holiday in the principal
financial markets or a day in which banking institutions are required to be
closed in the home country of any relevant Alternative Currency, and (c) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurocurrency Loans denominated in Euros, any day
described in clauses (a) and (b) that is also a day on which the Trans-European
Automated Real Time Gross Settlement Express Transfer (TARGET) payment system is
open for the settlement of payment in Euros.

“Canadian Dollars” and the sign “C$” means the lawful money of Canada.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment of Holdco and the Restricted Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of Holdco and the
Restricted Subsidiaries for such period prepared in accordance with GAAP and
(b) the principal portion of Capital Lease Obligations required to be
capitalized on the balance sheet of Holdco paid by Holdco and the Restricted
Subsidiaries during such period, but excluding in each case any such expenditure
(i) made to restore, replace, rebuild, develop, maintain, improve or upgrade
property, to the extent such expenditure is made with, or subsequently
reimbursed out of, insurance proceeds, indemnity payments, condemnation or
similar awards (or payments in lieu thereof) or damage recovery proceeds or
other settlements relating to any damage, loss, destruction or condemnation of
such property, (ii) constituting reinvestment of the Net Proceeds of any event
described in clause (a)

 

9



--------------------------------------------------------------------------------

or (b) of the definition of the term “Prepayment Event,” (iii) made by Holdco or
any Restricted Subsidiary as payment of the consideration for any Acquisition
(including any property, plant and equipment obtained as a part thereof),
(iv) made by Holdco or any Restricted Subsidiary to effect leasehold
improvements to any property leased by Holdco or such Restricted Subsidiary as
lessee, to the extent that such expenses have been reimbursed by the landlord,
(v) actually paid for by a third party (excluding Holdco or any Restricted
Subsidiary) and for which none of Holdco or any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or monetary obligation to such third party or any other Person
(whether before, during or after such period), (vi) constituting Capitalized
Software Expenditures or research and development expenditures that are treated
as additions to property, plant and equipment or other capital expenditures in
accordance with GAAP, (vii) made with the Net Proceeds from any issuance of
Qualified Equity Interests of Holdco, and (viii) the purchase price of equipment
that is purchased simultaneously with the trade in or sale of existing
equipment.

“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.

“Cash Collateralize” means to deposit, or designate funds previously deposited,
in a deposit account subject to control of the Administrative Agent or
Collateral Agent, solely for the benefit of the Issuing Bank or Lenders, as
collateral for Letters of Credit or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit account balances
in an aggregate amount equal to 100% (or, in the case where the obligation to
Cash Collateralize arises from a voluntary termination of Revolving Commitments,
103%) of the maximum amount available to be drawn under such Letters of Credit
or, if the Issuing Bank shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Issuing Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing.

“Cash Equivalents” means:

(a) (i) Dollars, Euro, or any national currency of any member state of the
European Union; or (ii) any other foreign currency held by Holdco, the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business;

 

10



--------------------------------------------------------------------------------

(b) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian governments, a member state of the European Union or, in each
case, any agency or instrumentality of thereof (provided that the full faith and
credit of such country or such member state is pledged in support thereof),
having maturities of not more than two years from the date of acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances having maturities of not more than one
year from the date of acquisition thereof issued by (x) any Lender or affiliate
thereof or (y) by any bank or trust company (i) whose commercial paper is rated
at least “A-2” or the equivalent thereof by S&P or at least “P-2” or the
equivalent thereof by Moody’s (or if at the time neither is issuing comparable
ratings, then a comparable rating of another Nationally Recognized Statistical
Rating Organization) or (ii) (in the event that the bank or trust company does
not have commercial paper which is rated) having combined capital and surplus in
excess of $100 million;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any Person referenced in clause (c) above;

(e) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Person referenced in clause
(c);

(f) commercial paper rated at the time of acquisition thereof at least “A-2” or
the equivalent thereof by S&P or “P-2” or the equivalent thereof by Moody’s or
carrying an equivalent rating by a Nationally Recognized Statistical Rating
Organization, if both of the two named rating agencies cease publishing ratings
of investments or, if no rating is available in respect of the commercial paper,
the issuer of which has an equivalent rating in respect of its long-term debt,
and in any case maturing within one year after the date of acquisition thereof;

(g) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America, any province of Canada, any member of
the European Union, any other foreign government or any political subdivision or
taxing authority thereof, in each case, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of not more than two
years from the date of acquisition;

(h) Indebtedness or preferred stock issued by Persons with a rating of “BBB-” or
higher from S&P or “Baa3” or higher from Moody’s (or, if at the time, neither is
issuing comparable ratings, then a comparable rating of another Nationally
Recognized Statistical Rating Organization) with maturities of 12 months or less
from the date of acquisition;

(i) bills of exchange issued in the United States, Canada, a member state of the
European Union or Japan eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);

(j) interests in any investment company, money market or enhanced high yield
fund which invests at least 90% of its assets in instruments of the type
specified in clauses (a) through (i) above;

 

11



--------------------------------------------------------------------------------

(k) instruments and investments of the type and maturity described in clause
(a) through (j) denominated in any foreign currency or of foreign obligors,
which investments or obligors are, in the reasonable judgment of the Borrower,
comparable in investment quality to those referred to above; and

(l) the marketable securities portfolio owned by Holdco and its Subsidiaries on
the Closing Date.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
stored value card, ACH Transactions, electronic funds transfer or other cash
management arrangements.

“Cash Management Obligations” means, as to any Person, any and all obligations
of such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Cash Management
Agreement.

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

“CFC Holding Company” means any Domestic Restricted Subsidiary the assets of
which consist of primarily of (x) Equity Interests of Foreign Subsidiaries
and/or (y) of other Domestic Subsidiaries so long as the assets of any such
other Domestic Subsidiary consist primarily of Equity Interests of Foreign
Subsidiaries and/or other CFC Holding Companies.

“Change in Control” means the occurrence of any of the following events after
the Closing Date: (a) at any time prior to the consummation of an IPO, the
Permitted Holders shall cease to control and own, directly or indirectly, of
record and beneficially (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) more than 50% of the voting interests (for the election of
directors) in the outstanding voting securities having ordinary voting power for
the election of directors of Holdco, (b) at any time after the consummation of
an IPO, and for any reason whatsoever, (i) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), but excluding
the Permitted Holders and their respective Affiliates and any underwriters in
connection with such IPO, shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding voting securities having ordinary voting power
for the election of directors of the Public Company and (ii) such “person” or
“group” shall own a greater percentage of the outstanding voting securities
having ordinary voting power for the election of directors of the Public Company
than the Permitted Holders and their respective Affiliates; (c) after the
consummation of an IPO, the Public Company (if not the Borrower) shall cease to
own, directly or indirectly through wholly owned Subsidiaries, of record and
beneficially, 100% of each class of outstanding Equity Interests of the
Borrower; (d) the board of directors of Holdco or, after the consummation of an
IPO, the Public Company, shall cease to consist of a majority of Continuing
Directors; or (e) prior to the consummation of an IPO, Holdco shall cease to
own, directly or indirectly through wholly owned Subsidiaries, of record and
beneficially, 100% of each class of outstanding Equity Interests of the Borrower
free and clear of all Liens (except Liens permitted under the Loan Documents).

 

12



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law,” regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans, Euro Term Loans or Tranche B-1 Term Loans, Incremental Term Loans,
Incremental Revolving Loans, Other Term Loans, Other Revolving Loans, Extended
Term Loans, Extended Revolving Loans or Swingline Loans; when used in reference
to any Commitment, refers to whether such Commitment is a Tranche B Term
Commitment, Euro Term Commitment, Tranche B-1 Term Commitment, Revolving
Commitment, Incremental Term Commitment, Incremental Revolving Commitment,
Extended Revolving Commitments, Other Term Commitment and Other Revolving
Commitment; and when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class. Incremental
Term Loans, Extended Term Loans and Other Term Loans (together with the
respective Commitments in respect thereof) shall, at the election of the
Borrower, be construed to be in different Classes. Incremental Revolving Loans,
Extended Revolving Loans and Other Revolving Loans (together with the respective
Commitments in respect thereof) shall, at the election of the Borrower, be
construed to be in different Classes.

“CLO” has the meaning assigned to such term in Section 9.04(b).

“Closing Date” means April 5, 2012.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral” (or any term of similar meaning), as
defined in any applicable Security Document, and any and all property of
whatever kind or nature subject to or purported to be subject to a Lien under
any Security Document.

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent for the Secured Parties, and its successors in such capacity as provided
in Article VIII.

“Collateral Agreement” means the Security Agreement dated as of the Closing
Date, among Holdco, the Borrower, the other Guarantors party thereto from time
to time and the Collateral Agent, substantially in the form of Exhibit D.

 

13



--------------------------------------------------------------------------------

“Commitment” means (a) with respect to any Person, such Person’s Tranche B Term
Commitment, Euro Term Commitment, Tranche B-1 Term Commitments, Revolving
Commitment, Incremental Term Commitment, Incremental Revolving Commitment, Other
Term Commitment, Extended Revolving Commitment or Other Revolving Commitment or
any combination thereof (as the context requires) and (b) with respect to the
Swingline Lender, its Swingline Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit K annexed hereto.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization or write-off of intangibles and non-cash
organization costs and of deferred financing fees or costs and Capitalized
Software Expenditures of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP
and the amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, and any write down of assets or asset value
carried on the balance sheet.

“Consolidated EBITDA” for any period means the Consolidated Net Income for such
period:

 

  (1) increased (without duplication) by:

 

  (a) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, local, foreign, unitary, excise,
property, franchise and similar taxes and foreign withholding and similar taxes
(including any penalties and interest) of such Person paid or accrued during
such period deducted (and not added back) in computing Consolidated Net Income;
plus

 

  (b) Consolidated Interest Expense of such Person for such period (including
(x) net losses on Swap Obligations or other derivative instruments entered into
on for the purpose of hedging interest rate risk and (y) costs of surety bonds
in connection with financing activities), to the extent the same were deducted
(and not added back) in calculating such Consolidated Net Income; plus

 

  (c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

 

  (d)

(x) Transaction Costs and (y) any fees, costs, expenses or charges (other than
depreciation or amortization expense) related to any actual, proposed or
contemplated issuance or registration (actual or proposed) of Equity Interests,
or an IPO or any Investment, acquisition, disposition, recapitalization or the
incurrence or registration (actual or proposed) of Indebtedness (including a
refinancing thereof) (in each case, whether or

 

14



--------------------------------------------------------------------------------

  not consummated or successful), including (i) such fees, expenses or charges
related to any Loans, the offering of Senior Unsecured Debt, Subordinated Debt,
Refinancing Notes or Senior Notes (and any exchange offer) or any Permitted
Refinancing and this Agreement and any Securitization Fees, and (ii) any
amendment, waiver or other modification of Senior Unsecured Debt, Subordinated
Debt, Refinancing Notes or the Senior Notes, or any Permitted Refinancing, any
Loan Document, any Securitization Fees and any other Indebtedness or any Equity
Interests, in each case, whether or not consummated, deducted (and not added
back) in computing Consolidated Net Income; plus

 

  (e) the amount of any restructuring charge, reserve, integration cost or other
business optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives), that is deducted (and not added
back) in such period in computing Consolidated Net Income, including, without
limitation, those related to severance, retention and other employee related
costs, future lease commitments and costs related to the opening and closure
and/or consolidation of facilities: provided that the aggregate amount of cash
charges and cash costs that are included in this clause (e) shall not exceed
15.0% of Consolidated EBITDA calculated on a Pro Forma Basis but prior to giving
effect to the amounts in this clause (e), for such period; plus

 

  (f) any other non-cash charges, write-downs, expenses, losses or items
reducing Consolidated Net Income for such period including any impairment
charges or the impact of purchase accounting, or other items classified by the
Borrower as special items; plus

 

  (g) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor or any other Permitted Holder or any of
their Affiliates to the extent permitted under Section 6.09; plus

 

  (h) the amount of cost savings, operating expense reductions, and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or initiated prior to or during such period or anticipated to be
taken (which will be added to Consolidated EBITDA as so projected until fully
realized and calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions; provided that (x) such cost savings are reasonably
identifiable and factually supportable (in the good faith determination of the
Borrower), and (y) such actions have been taken or initiated or are reasonably
expected to be taken, no later than 12 months after the end of such period;
provided that the aggregate amount of cash amounts that are included in this
clause (h) shall not exceed 15.0% of Consolidated EBITDA calculated on a Pro
Forma Basis but prior to giving effect to this clause (h), for such period; plus

 

15



--------------------------------------------------------------------------------

  (i) the amount of loss on sale of Securitization Assets and related assets to
the Securitization Subsidiary in connection with a Qualified Securitization
Financing; plus

 

  (j) any costs or expense incurred by Holdco or any Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdco or net cash proceeds of an
issuance of Qualified Equity Interests of Holdco (in each case, except to the
extent comprising any Cure Amount); plus

 

  (k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

  (l) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements (“FAS 160”) (Accounting Standards
Codification Topic 810); plus

 

  (m) realized foreign exchange losses resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of Holdco and its Restricted Subsidiaries; plus

 

  (n) net realized losses from Swap Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

 

  (o) all costs and expenses of litigation and/or settlement relating to
litigation matters existing on the Closing Date and disclosed to the
Administrative Agent;

 

  (2)

decreased (without duplication) by: (a) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period and any non-cash gains
with respect to cash actually received in a prior period so long as such cash
did not increase Consolidated EBITDA in such prior period; plus (b) realized
foreign exchange income or gains resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of Holdco
and its Restricted Subsidiaries; plus (c) any net realized income or gains from
Swap

 

16



--------------------------------------------------------------------------------

  Obligations or embedded derivatives that require similar accounting treatment
and the application of Accounting Standard Codification Topic 815 and related
pronouncements, plus (d) any net income included in the consolidated financial
statements due to the application of FAS 160 (Accounting Standards Codification
Topic 810), plus (e) all cash payments made during such period to the extent
made on account of non-cash reserves and other non-cash charges added back to
Consolidated Net Income pursuant to clause (f) above in a previous period (it
being understood that this clause (2)(e) shall not be utilized in reversing any
non-cash reserve or charge added to Consolidated Net Income); plus

 

  (3) increased or decreased (without duplication) by, as applicable, any
adjustments resulting for the application of Accounting Standards Codification
Topic 460 or any comparable regulation.

Notwithstanding the foregoing, for purposes of determining Consolidated EBITDA
for any four-fiscal quarter period that includes any of the fiscal quarters
ending May 31, 2011, August 31, 2011, November 30, 2011 and February 29, 2012,
Consolidated EBITDA for such fiscal quarters shall equal $215.0 million, $198.3
million, $207.0 million and $212.2 million, respectively (which amounts, for the
avoidance of doubt, do not include any of the cost savings described above or in
the definition of Consolidated Net Income that in each case may become
applicable due to actions taken on or after the Closing Date). For purposes of
determining compliance with any financial test or ratio hereunder (including any
incurrence test), (x) Consolidated EBITDA of any Person, property, business or
asset acquired by Holdco, the Borrower or any Restricted Subsidiary of Holdco
during such period and of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary shall be included in determining Consolidated EBITDA of
Holdco and its Restricted Subsidiaries for any period, (y) Consolidated EBITDA
of any Restricted Subsidiary or any operating entity for which historical
financial statements are available that is Disposed of during such period or any
Restricted Subsidiary that is converted into a Unrestricted Subsidiary during
such period shall be excluded in determining Consolidated EBITDA of Holdco and
its Restricted Subsidiaries for any period, and (z) Consolidated EBITDA shall be
calculated on a Pro Forma Basis. Unless otherwise provided herein, Consolidated
EBITDA shall be calculated with respect to Holdco and its Restricted
Subsidiaries.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

  (1) consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances or any similar facilities or
financing and hedging agreements, (c) non-cash interest expense, (d) the
interest component of Capital Lease Obligations, (e) net payments, if any,
pursuant to interest rate Swap Obligations with respect to Indebtedness,
(f) fees and expenses paid to the Agents, (g) other bank and financing fees and
(h) costs of surety bonds in connection with financing activities); plus

 

17



--------------------------------------------------------------------------------

  (2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of Holdco
and its Restricted Subsidiaries determined on a consolidated basis on the basis
of GAAP; provided, however, that there will not be included in such Consolidated
Net Income:

 

  (a) subject to the limitations contained in clause (b) below, any net income
(loss) of any Person if such Person is not a Restricted Subsidiary, except that
any equity in the net income of any such Person for such period will be included
in such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to Holdco or any Restricted Subsidiary as a dividend or other
distribution or as a return on investment;

 

  (b) any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of Holdco or any Restricted Subsidiaries (including
pursuant to any Sale Leaseback which is not sold or otherwise disposed of in the
ordinary course of business);

 

  (c) any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge
or expense, or any charges, expenses or reserves in respect of any
restructuring, redundancy or severance expense;

 

  (d) the cumulative effect of a change in accounting principles;

 

  (e) any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions or on
the re-valuation of any benefit plan obligation and (ii) income (loss)
attributable to deferred compensation plans or trusts shall be excluded;

 

  (f) all deferred financing costs written off or amortized and premiums paid or
other expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

 

  (g) any unrealized gains or losses in respect of Swap Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Swap
Obligations;

 

18



--------------------------------------------------------------------------------

  (h) any unrealized foreign currency transaction gains or losses in respect of
obligations of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

 

  (i) any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations of Holdco or any Restricted
Subsidiary owing to Holdco or any Restricted Subsidiary;

 

  (j) any purchase accounting effects including, but not limited to, adjustments
to inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdco and the Restricted Subsidiaries), as a result of any consummated
acquisition, or the amortization or write-off of any amounts thereof (including
any write-off of in process research and development);

 

  (k) any goodwill or other asset impairment charge or write-off or write-down;

 

  (l) any after-tax effect of income (loss) from the early retirement,
extinguishment or cancellation of Indebtedness or Swap Obligations or other
derivative instruments shall be excluded;

 

  (m) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP, shall be excluded;

 

  (n) any net unrealized gains and losses resulting from Swap Obligations or
embedded derivatives that require similar accounting treatment and the
application of Accounting Standards Codification Topic 815 and related
pronouncements shall be excluded;

 

  (o) proceeds from any business interruption insurance to the extent not
already included in Consolidated Net Income;

 

  (p) the amount of any expense to the extent a corresponding amount is received
in cash by Holdco and the Restricted Subsidiaries from a Person other than
Holdco or any Restricted Subsidiaries, provided such payment has not been
included in determining Consolidated Net Income (it being understood that if the
amounts received in cash under any such agreement in any period exceed the
amount of expense in respect of such period, such excess amounts received may be
carried forward and applied against expense in future periods);

 

  (q) gains and losses on the sale, exchange or other disposition of assets
outside the ordinary course of business or abandonment of assets and from
discontinued operations;

 

19



--------------------------------------------------------------------------------

  (r) cash and non-cash charges, paid or accrued, and gains resulting from the
application of Financial Accounting Standards No. 141R (Accounting Standards
Codification Topic 805) (including with respect to earn-outs incurred by Holdco
or any of its Restricted Subsidiaries);

 

  (s) rental payments under Synthetic Leases; and

 

  (t) any payments to employees of the Borrower and its Restricted Subsidiaries
as part of one time integration bonuses for Lawson Merger integration completion
in an aggregate amount not to exceed $10,500,000.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall exclude (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions in connection with any investment or any sale,
conveyance, transfer or other disposition of assets permitted hereunder, (ii) to
the extent covered by insurance and actually reimbursed, or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption and (iii) any expenses and charges to the extent paid for
by any third party other than such Person or any of its Restricted Subsidiaries.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent consolidated balance sheet of
Holdco and the Restricted Subsidiaries at such date or, for the period prior to
the time any such statements are so delivered, the pro forma financial
statements of Holdco giving effect to the Transactions.

“Consolidated Working Capital” shall mean, at any date, the excess (which may be
a negative number) of (a) the sum of all amounts (other than cash and Cash
Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdco and the Restricted Subsidiaries at such date excluding the
current portion of current and deferred income taxes over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of Holdco and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any long
term debt and all revolving loans, (ii) all Indebtedness consisting of Loans and
LC Exposure and Capital Lease Obligations to the extent otherwise included
therein, (iii) the current portion of interest payable and (iv) the current
portion of current and deferred income taxes; provided that Consolidated Working
Capital shall be calculated without giving effect to (w) purchase accounting,
(x) any assets or liabilities acquired, assumed, sold or transferred in any
Acquisition or Disposition pursuant to Section 6.05(k), (y) as a result of the
reclassification of items from short-term to long-term and vice versa or
(z) changes to Consolidated Working Capital resulting from non-cash charges and
credits to consolidated current assets and consolidated current liabilities
(including, without limitation, derivatives and deferred income tax).

 

20



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of Holdco on the Closing Date, after
giving effect to the Transactions, and each other director of Holdco (or the
Public Company after an IPO) if, (a) such other director’s nomination for
election to the board of directors of Holdco (or the Public Company after an
IPO) is recommended by at least a majority of the then Continuing Directors,
(b) such other director’s nomination for election to the board of directors of
Holdco (or the Public Company after an IPO) is recommended, directly or
indirectly, by any of the Permitted Holders or any of their respective
Affiliates, or (c) such other director receives the vote, directly or
indirectly, of any of the Permitted Holders or any of their respective
Affiliates in his or her election by the shareholders of Holdco (or the Public
Company after an IPO).

“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow.”

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means Bank of America, Credit Suisse Securities (USA)
LLC, J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc., Barclays
Bank PLC, Deutsche Bank Securities Inc., Royal Bank of Canada, and KKR Corporate
Lending LLC, each in its capacity as syndication agent for the Lenders
hereunder.

“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Replacement Debt, (b) Permitted Second Priority Replacement Debt, (c) Permitted
Unsecured Replacement Debt, and/or (d) Other Term Loans or Other Revolving
Commitments (including the corresponding Other Revolving Loans incurred pursuant
to such Other Revolving Commitments) obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or in part, any or all Classes of then
existing Term Loans, Revolving Loans or Revolving Commitments (in each case
including any successive Credit Agreement Refinancing Indebtedness) (the “Credit
Agreement Refinanced Debt”); provided that (x) such Credit Agreement Refinancing
Indebtedness (including, if such Credit Agreement Refinancing Indebtedness
includes any Other Revolving Commitments, such Other Revolving Commitments) is
in an original aggregate principal amount not greater than the aggregate
principal amount of the Credit Agreement Refinanced Debt (including, in the case
of Credit Agreement Refinanced Debt consisting, in whole or in part, of
Revolving Commitments or Other Revolving Commitments, the amount thereof) plus
any Term Loans and/or Revolving Commitments plus other Indebtedness that could
otherwise be (A) incurred hereunder (subject to a dollar for dollar usage of any
basket (other than any basket that provides for Credit Agreement

 

21



--------------------------------------------------------------------------------

Refinancing Indebtedness) set forth in Section 6.01) and (B) if such
Indebtedness is secured, subject to a dollar for dollar usage of any basket
(other than any basket that provides for Liens on Credit Agreement Refinancing
Indebtedness) set forth in Section 6.02, plus premiums and accrued and unpaid
interest, fees and expenses in respect thereof plus other reasonable costs, fees
and expenses (including upfront fees and original issue discount) incurred in
connection with such Credit Agreement Refinancing Indebtedness, (y) such Credit
Agreement Refinancing Indebtedness does not mature prior to the maturity date of
and, except in the case of Other Revolving Commitments, has a Weighted Average
Life to Maturity equal to or longer than the Weighted Average Life to Maturity
at such time of the corresponding Class of Credit Agreement Refinanced Debt
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of a prepayment of the applicable Credit Agreement
Refinanced Debt), and (z) such Credit Agreement Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued and unpaid interest, fees
then due and premiums (if any) in connection therewith shall be paid
substantially contemporaneously with the incurrence of the Credit Agreement
Refinancing Indebtedness. For the avoidance of doubt, (x) Credit Agreement
Refinancing Indebtedness consisting of Other Term Loans or Other Revolving
Commitments (including the corresponding Other Revolving Loans incurred pursuant
to such Other Revolving Commitments) shall be subject to the requirements set
forth in Section 2.21, and (y) to the extent that such Credit Agreement
Refinanced Debt consists, in whole or in part, of (i) Revolving Commitments or
Other Revolving Commitments, such Revolving Commitments or Other Revolving
Commitments or (ii) Revolving Loans, Other Revolving Loans or Swingline Loans,
the corresponding Revolving Commitments or Other Revolving Commitments, in each
case, shall be terminated, and all accrued fees in connection therewith shall be
paid substantially contemporaneously with the incurrence of the Credit Agreement
Refinancing Indebtedness.

“Credit Event” has the meaning assigned to such term in Section 4.02.

“Cure Amount” has the meaning assigned to such term in Section 7.03.

“Cure Right” has the meaning assigned to such term in Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(g)

“Default” means any event or condition specified in Article VII that after
notice, lapse of applicable grace periods or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder

 

22



--------------------------------------------------------------------------------

(including in respect of its participation in Letters of Credit or Swingline
Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
made in good faith by the Administrative Agent that a Lender is a Defaulting
Lender under clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank and each Lender.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by Holdco, the
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to an
officer’s certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 6.05.

“Direct Competitor” means any Person identified in writing to the Administrative
Agent prior to the date hereof who is a software vendor whose primary business
is the sale of integrated suites of software packages for financial management,
human resource management and/or supply chain management and any such Person’s
Subsidiaries and successors, and as such list may be updated by the Borrower (by
furnishing such updates to the Administrative Agent) from time to time
thereafter, and in each case, any Affiliate of each such Person on such lists
who are engaged primarily in private equity, venture capital, mezzanine or
merchant banking or financing.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

 

23



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease (as lessor)
or other disposition (including any Sale Leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any Equity Interests owned by such Person, or any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall be deemed not to include any issuance or
sale by such Person of its Equity Interests or other securities to another
Person.

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable) (a) require the payment of any cash dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof, in whole or in part and whether
upon the occurrence of any event, pursuant to a sinking fund obligation, on a
fixed date or otherwise, prior to the date that is 91 days after the then Latest
Maturity Date at such time of then outstanding Loans (other than (i) upon
payment in full of the Obligations (other than contingent indemnification
obligations for which no claim has been made), reduction of the LC Exposure to
zero and termination of the Commitments or (ii) upon a “change in control” or
(iii) asset sale) or (c) are convertible or exchangeable, automatically or at
the option of any holder thereof, into any Indebtedness other than Indebtedness
otherwise permitted under Section 6.01.

“Disqualified Lender” means any Person identified in writing to the
Administrative Agent prior to the date hereof and any Affiliate thereof and as
such list may be updated by the Borrower from time to time thereafter with the
reasonable consent of the Administrative Agent.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in Euros or
any other Alternative Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to Euros or such Alternative Currency at the time in
effect under the provisions of such Section (except as otherwise expressly
provided herein).

“Dollars” or “$” refers to the lawful money of the United States of America.

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary of Holdco that is incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by Holdco or one or
more of its Subsidiaries (in such capacity, as applicable, the “Auction Party”)
in order to purchase Term Loans in accordance with the following procedures:

 

24



--------------------------------------------------------------------------------

(A) Notice Procedures. In connection with an Auction, the Auction Party will
provide notification to the auction manager (for distribution to the Term
Lenders of the relevant Class of Term Loans that are the subject of the Auction
(the “Eligible Auction Lenders”) and the Administrative Agent) of the Class and
principal amount of Term Loans that will be the subject of the Auction (an
“Auction Notice”). Each Auction Notice shall contain (i) the Class of Term Loans
that will be the subject of the Auction, (ii) the total cash value of the bid
(the “Auction Amount”), in a minimum amount of $1,000,000 with minimum
increments of $500,000, (iii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Term Loans
(i.e., a 5% to 10% Discount Range would represent $50,000 to $100,000 per
$1,000,000 principal amount of Term Loans, with a 10% discount being deemed a
“higher” discount than 5% for purposes of an Auction) at issue that represents
the discounts applied to calculate the range of purchase prices that could be
paid in the Auction; provided that the Discount Range may, at the option of the
Auction Party, be a single percentage, (iv) the date on which the Auction will
conclude, on which date Return Bids will be due at the time provided in the
Auction Notice (such time, the “Auction Expiration Time”), as such date and time
may be extended upon notice by the Auction Party to the auction manager before
any prior Auction Expiration Time, and (v) the identity of the auction manager,
and shall indicate if such auction manager is an Affiliate of Holdco. Each offer
to purchase Term Loans in an Auction shall be offered on a pro rata basis to all
the Eligible Auction Lenders.

(B) Reply Procedures. In connection with any Auction, each Eligible Auction
Lender may, in its sole discretion, participate in such Auction and, if it
elects to do so (any such participating Eligible Auction Lender, a
“Participating Lender”), shall provide, prior to the Auction Expiration Time,
the auction manager with a notice of participation (the “Return Bid”) which
shall be in a form and substance prepared by the Borrower and shall specify
(i) a discount to par that must be expressed as a percentage of par principal
amount of Term Loans of the relevant Class expressed in percentages (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of Term Loans of the relevant Class, which must be in increments of $500,000,
that such Eligible Auction Lender is willing to offer for sale at its Reply
Discount (the “Reply Amount”). An Eligible Auction Lender may avoid the minimum
increment amount condition solely when submitting a Reply Amount equal to such
Eligible Auction Lender’s entire remaining amount of such Term Loans. Eligible
Auction Lenders may only submit one Return Bid per Auction but each Return Bid
may contain up to three bids, only one of which can result in a Qualifying Bid
(as defined below). In addition to the Return Bid, each Participating Lender
must execute and deliver, to be irrevocable during the pendency of the Auction
and held in escrow by the auction manager, an assignment agreement pursuant to
which such Participating Lender shall make the representations and agreements
substantially consistent with the terms of Section 2.11(i)(C). Any Eligible
Auction Lender that fails to submit a Return Bid at or prior to the Auction
Expiration Time shall be deemed to have declined to participate in the Auction.

(C) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Auction Manager, the auction manager, in consultation with the
Auction Party, will, within 10 Business Days of the Auction Notice, determine
the applicable discount (the “Applicable Discount”) for the Auction, which will
be the

 

25



--------------------------------------------------------------------------------

highest Reply Discount at which the Auction Party can complete the Auction at
the Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Auction Party to complete a purchase of the entire
Auction Amount, the Auction Party shall either, at its election, (i) withdraw
the Auction or (ii) complete the Auction as set forth below. Unless withdrawn,
the Auction Party shall notify the Participating Lenders of the Applicable
Discount no later than one Business Day after it is determined (the “Applicable
Discount Notice”). The Auction Party shall, within three Business Days of the
Applicable Discount Notice, purchase Term Loans from each Participating Lender
with a Reply Discount that is equal to or higher than the Applicable Discount
(“Qualifying Bids”) at a discount to par equal to the Reply Discount of such
Participating Lender, with the applicable Term Loans of the Participating
Lender(s) with the highest Reply Discount being purchased first and then in
descending order from such highest Reply Discount to and including the
applicable Term Loans of the Participating Lenders with a Reply Discount equal
to the Applicable Discount (the “Applicable Order of Purchase”); provided that
if the aggregate proceeds required to purchase all Term Loans of the relevant
Class subject to Qualifying Bids would exceed the Auction Amount for such
Auction, the Auction Party shall purchase such Term Loans of the Participating
Lenders in the Applicable Order of Purchase, but with the Term Loans of
Participating Lenders with Reply Discounts equal to the Applicable Discount
being purchased pro rata until the Auction Amount has been so expended on such
purchases. If a Participating Lender has submitted a Return Bid containing
multiple bids at different Reply Discounts, only the bid with the highest Reply
Discount that is equal to or more than the Applicable Discount will be deemed
the Qualifying Bid of such Participating Lender. In no event shall any purchase
of Term Loans in an Auction be made at a Reply Discount lower than the
Applicable Discount for such Auction.

(D) Additional Procedures. Once initiated by an Auction Notice, the Auction
Party may withdraw an Auction only prior to the delivery of the Applicable
Discount Notice (and if any Auction is withdrawn, notice thereof shall be
delivered to the Administrative Agent and the Eligible Auction Lenders no later
than the first Business Day after such withdrawal). Furthermore, in connection
with any Auction, upon submission by a Participating Lender of the relevant
Class of a Qualifying Bid, such Term Lender will be obligated to sell the
entirety or its allocable portion of the Reply Amount, as the case may be, at
the Applicable Discount.

“ECF Percentage” means, at any time, the quotient (represented as a percentage)
obtained by dividing (x) the aggregate principal amount of Tranche B Term Loans
and Euro Term Loans (and any Other Term Loans or Incremental Term Loans, to the
extent provided for in the applicable Incremental Facility Amendment or
Refinancing Amendment) outstanding at such time by (y) the aggregate principal
amount of Tranche B-1 Term Loans, Tranche B Term Loans and Euro Term Loans (and
any Other Term Loans or Incremental Term Loans included in the parenthetical in
clause (x)) outstanding at such time.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender, and (ii) (A) any commercial bank organized under
the laws of the United States or any state thereof; (B) any savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (C) any commercial bank

 

26



--------------------------------------------------------------------------------

organized under the laws of any other country or a political subdivision
thereof; provided that (1) such bank is acting through a branch or agency
located in the United States or (2) such bank is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (D) any other entity
(other than a natural person) that is an “accredited investor” (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds,
lease financing companies; (iii) any Affiliated Lender and any Person who would
be an Affiliated Lender upon completion of the relevant assignment, and
(iv) Holdco, the Borrower and any Subsidiary subject to Section 9.04 or
Section 2.11(i) (so long as the Loans and Commitments obtained by Holdco,
Borrower or any Restricted Subsidiary are immediately cancelled); provided that,
in any event, Eligible Assignees shall not include (x) any natural person,
(y) any Direct Competitor or Disqualified Lender unless, in each case, consented
to in writing by the Borrower (such consent shall be required regardless of
whether a Default or Event of Default shall be continuing), or (z) any
Defaulting Lender or any Affiliate thereof.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all applicable treaties, laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to workplace
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of Holdco or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any option, warrant
or other right entitling the holder thereof to purchase or otherwise acquire any
such equity interest.

 

27



--------------------------------------------------------------------------------

“Equity Investment” means the contribution and/or purchase of equity interests
of ComboCo in an aggregate amount of at least $550 million.

“Equity Investors” means, collectively, (a) Sponsor, (b) Summit Partners and
(c) the officers, directors, and other members of senior management of Holdco or
any of its Restricted Subsidiaries, who at any date beneficially own or have the
right to acquire, directly or indirectly, Equity Interests of Holdco.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdco, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by Holdco or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by Holdco or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by
Holdco or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (g) the
receipt by Holdco or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdco or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Borrowing” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Borrowing, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source providing
quotations of BBA

 

28



--------------------------------------------------------------------------------

LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Borrowing being made, continued or converted by Bank of America (or successor
Administrative Agent) and with a term equivalent to such Interest Period would
be offered by Bank of America’s (or successor Administrative Agent) London
Branch (or other Bank of America (or successor Administrative Agent) branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a ABR Borrowing on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Borrowing being made or
maintained and with a term equal to one month would be offered by Bank of
America’s (or successor Administrative Agent) London Branch to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Borrowing shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Euro Term Commitment” means, with respect to each Euro Term Loan Lender, the
commitment, if any, of such Euro Term Loan Lender to make a Euro Term Loan
hereunder on the Closing Date, expressed as an amount representing the maximum
principal amount of the Euro Term Loans to be made by such Euro Term Loan Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Euro Term Loan Lender pursuant to Section 9.04. The
initial amount of each Euro Term Loan Lender’s Euro Term Commitment is set forth
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Euro
Term Loan Lender shall have assumed its Euro Term Commitment, as the case may
be. The initial aggregate principal amount of the Euro Term Loan Lenders’ Euro
Term Commitments is €250,000,000.

“Euro Term Loan” means a Loan made pursuant to clause (a)(i) of Section 2.01.

 

29



--------------------------------------------------------------------------------

“Euro Term Loan Lenders” means Lenders having Euro Term Commitments.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any period, an amount (to the extent positive)
equal to the excess of

 

  (a) the sum, without duplication, of

 

  (i) Consolidated Net Income for such period,

 

  (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, and

 

  (iii) decreases in Consolidated Working Capital for such period;

over (b) the sum, without duplication, of

 

  (i) an amount equal to the amount of all non-cash gains and credits included
in arriving at such Consolidated Net Income,

 

  (ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior years, the amount of Capital Expenditures, Capitalized Software
Expenditures or acquisitions of Intellectual Property made in cash during such
period, except to the extent that such Capital Expenditures, Capitalized
Software Expenditures or acquisitions were financed with the proceeds of
Indebtedness of Holdco or the Restricted Subsidiaries (other than Revolving
Loans or intercompany loans),

 

  (iii) the aggregate amount of all principal payments of Indebtedness of Holdco
and the Restricted Subsidiaries during such period but excluding (x) all
prepayments of Term Loans (other than prepayments pursuant to Section 2.11(c),
but solely to the extent that the Disposition in question increased Consolidated
Net Income, and not in excess of such increase), (y) all prepayments of
Revolving Loans made during such period and (z) any other revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder, and except to the extent financed with the proceeds of
other Indebtedness of Holdco or the Restricted Subsidiaries (other than
Revolving Loans or intercompany loans),

 

  (iv) an amount equal to the aggregate net gain on Dispositions by Holdco and
the Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income,

 

  (v) increases in Consolidated Working Capital for such period,

 

30



--------------------------------------------------------------------------------

  (vi) payments by Holdco and the Restricted Subsidiaries during such period in
cash in respect of (x) long-term liabilities of Holdco and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income or (y) non-cash charges incurred in a prior period,

 

  (vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the aggregate amount of cash consideration paid by Holdco
and the Restricted Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions and earnout payments) that are not made in
Holdco or a wholly owned Restricted Subsidiary made during such period (to the
extent permitted to be made hereunder), except to the extent financed with the
proceeds of Indebtedness of Holdco or the Restricted Subsidiaries (other than
Revolving Loans or intercompany loans),

 

  (viii) the aggregate amount of Restricted Payments paid to any Person other
than Holdco or any Restricted Subsidiary during such period, except to the
extent financed with the proceeds of Indebtedness of Holdco or the Restricted
Subsidiaries (other than Revolving Loans or intercompany loans),

 

  (ix) the aggregate amount of expenditures, fees, costs and expenses actually
made by Holdco and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not deducted in calculating Consolidated Net Income,

 

  (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdco and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,

 

  (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdco or
any of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period (including
acquisitions), Capital Expenditures, Capitalized Software Expenditures or
acquisitions of Intellectual Property to be consummated or made during the
period of four consecutive fiscal quarters of Holdco following the end of such
period, provided that to the extent the aggregate amount utilized to finance
such acquisitions, Capital Expenditures, Capitalized Software Expenditures or
acquisitions of Intellectual Property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

 

31



--------------------------------------------------------------------------------

  (xii) the amount of taxes (including penalties and interest) paid in cash or
tax reserves set aside or payable in each case in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, and

 

  (xiii) the aggregate amount paid by Holdco and the Restricted Subsidiaries
during such period in respect of the Transaction Costs to the extent that such
payments are not deducted in calculating Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the
applicable Reuters screen for such currency (or to the extent applicable, the
rate at which Dollars may be exchanged into such other currency). In the event
that such rate does not appear on such applicable Reuters screen, the Exchange
Rate shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Borrower (or with respect to calculations to be made by the relevant
Issuing Bank, such Issuing Bank and the Borrower), or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent (or with respect to
calculations to be made by the relevant Issuing Bank, such Issuing Bank) in the
market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent (or with respect to calculations to be made by the relevant Issuing Bank,
such Issuing Bank) shall elect after determining that such rates shall be the
basis for determining the Exchange Rate, on such date for the purchase of
Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may (or with respect to calculations to be made by the
relevant Issuing Bank, such Issuing Bank) use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Information” has the meaning assigned to such term in Section 2.11(i).

“Excluded Property” has the meaning set forth in the Collateral Agreement.

“Excluded Subsidiary” means any Subsidiary of Holdco (other than the Borrower)
that is: (a) listed on Schedule 1.02 as of the Closing Date, (b) a CFC or a CFC
Holding Company, (c) a Foreign Subsidiary, (d) a direct or indirect Subsidiary
of any Foreign Subsidiary, (e) a Joint Venture or is not otherwise a
wholly-owned Restricted Subsidiary (other than with respect to directors’
qualifying or nominee shares), (f) an Immaterial Subsidiary, (g) an Unrestricted
Subsidiary, (h) a captive insurance entity or other special purpose entity,
(i) not-for-profit Subsidiary, (j) prohibited by applicable Requirement of Law
or contractual obligation from guaranteeing or granting Liens to secure any of
the Secured Obligations or with respect to

 

32



--------------------------------------------------------------------------------

which any consent, approval, license or authorization from any Governmental
Authority would be required for the provision of any such guaranty (but in the
case of such guaranty being prohibited due to a contractual obligation, such
contractual obligation shall have been in place at the Closing Date or at the
time such Subsidiary became a Restricted Subsidiary), (k) a guarantee by which
would result in material adverse tax consequences to Holdco or any of its
Subsidiaries (including as a result of the operations of Section 956 of the
Internal Revenue Code) as reasonably determined by the Borrower in good faith,
(l) with respect to which, the Borrower and the Administrative Agent reasonably
agree that the cost or other consequences (including adverse tax consequences)
of providing a guaranty of the Secured Obligations outweigh the benefits to the
Lenders, (m) a Restricted Subsidiary acquired pursuant to an Acquisition
financed with secured Indebtedness permitted to be incurred under Section 6.01
and each Restricted Subsidiary that is a Subsidiary thereof to the extent such
secured Indebtedness prohibits such Restricted Subsidiary from becoming a
Guarantor; provided that each such Restricted Subsidiary shall cease to be an
Excluded Subsidiary solely pursuant to this clause (m) if such secured
Indebtedness is repaid or becomes unsecured, if such Restricted Subsidiary
ceases to Guarantee such secured Indebtedness or such prohibition no longer
exists, as applicable, (n) a direct or indirect Subsidiary of an Excluded
Subsidiary, (o) a Securitization Subsidiary, or (p) a Subsidiary that does not
have the legal capacity to provide a guarantee of the Secured Obligations;
(provided that the lack of such legal capacity does not arise from any action or
omission of Borrower or any other Loan Party); provided, however, that any
Excluded Subsidiary may, at the option, and in the sole discretion, of the
Borrower, be designated a Subsidiary Loan Party.

“Excluded Taxes” means, with respect to any Recipient:

(a) Taxes imposed on or measured by its overall net income or profits, and
franchise or capital Taxes imposed in lieu of overall net income or profits
Taxes, as a result of a present, former or future connection between the
recipient and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such Recipient having executed,
delivered, enforced, become a party to, performed its obligations, received
payments, received or perfected a security interest under, or engaged in any
other transaction pursuant to, any Loan Document);

(b) any branch profits Taxes imposed under section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a);

(c) any United States federal withholding Taxes that are imposed on a Recipient
at the time such Recipient becomes a party to this Agreement (or designates a
new lending office) except (i) to the extent that such Recipient (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding Tax pursuant to Section 2.17(a) of this
Agreement, or (ii) if such Recipient is an assignee pursuant to a request by the
Borrower under Section 2.19 of this Agreement;

(d) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(e); and

 

33



--------------------------------------------------------------------------------

(e) any Taxes imposed on amounts payable by the Borrower under FATCA.

“Existing Credit Agreements” means, collectively, the Existing Infor Credit
Agreements and the Existing Lawson Credit Agreement.

“Existing Infor Credit Agreements” means, collectively, the Existing Infor
First-Lien Credit Agreement and the Existing Infor Second-Lien Credit Agreement.

“Existing Infor First-Lien Credit Agreement” means the Amended and Restated
Credit Agreement dated as of March 2, 2007, among IGS Intermediate, Infor
FinanceCo, Infor European Finance, IES Holdings, the lenders party thereto and
the agents party thereto, as amended, modified and supplemented to the date
hereof.

“Existing Infor Second-Lien Credit Agreement” means the Second-Lien Credit
Agreement dated as of March 2, 2007, among IGS Intermediate, Infor FinanceCo,
Infor European Finance, IES Holdings, the lenders party thereto and the agents
party thereto, as amended, modified and supplemented to the date hereof.

“Existing Lawson Credit Agreement” means the Credit Agreement, dated as of
July 5, 2011, among Holdco, the Borrower, the lenders party thereto and the
agents party thereto as amended, modified and supplemented to the date hereof.

“Existing Letters of Credit” means each letter of credit previously issued or
deemed issued for the account of, or guaranteed by, the Borrower or any of the
Restricted Subsidiaries that is outstanding on the Closing Date and set forth on
Schedule 1.01.

“Extended Indebtedness” means any Holdco PIK Loans as to which the maturity
thereof has been extended pursuant to the Holdco PIK Amendment, plus pay-in-kind
interest thereon.

“Extended Revolving Commitment” has the meaning set forth in Section 2.24.

“Extended Term Loans” has the meaning set forth in Section 2.24.

“Extending Lenders” has the meaning set forth in Section 2.24.

“Extending Revolving Loan Lender” has the meaning set forth in Section 2.24.

“Extending Term Lender” has the meaning set forth in Section 2.24.

“Extension” has the meaning set forth in Section 2.24.

“Extension Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Borrower and Holdco executed by each of (a) Holdco and the
Borrower and (b) each Extending Revolving Loan Lender and Extending Term Lender,
as the case maybe, in connection with any Extension.

 

34



--------------------------------------------------------------------------------

“Extension Offer” has the meaning set forth in Section 2.24.

“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version to the extent such version is substantively
comparable) and any current or future regulations or official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Financial Officer” of any Person means the chief financial officer, vice
president of finance, principal accounting officer, treasurer or controller of
such Person (or, in the case of any Person that is a Foreign Subsidiary, a
director of such Person).

“First Lien Indebtedness” means Total Indebtedness that is not subordinated in
right of payment to the Initial Term Loans and the Initial Revolving Loans and
is secured by a Lien that is pari passu with the Liens securing the Initial Term
Loans and the Initial Revolving Loans, including any First Lien Senior Secured
Notes.

“First Lien Leverage Ratio” means the ratio, as of the last day of any fiscal
quarter, of (i) First Lien Indebtedness as of such day (net of unrestricted cash
and Cash Equivalents as of such day of Holdco and its Restricted Subsidiaries as
of such day) to (ii) Consolidated EBITDA of Holdco and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters ending on such
date for which financial statements have been furnished pursuant to
Section 5.01.

“First Lien Senior Secured Notes” means Additional Term Notes, Unrestricted
Additional Term Notes, Term Loan Exchange Notes or Refinancing Notes, in each
case that rank pari passu in right of payment to the Obligations and are secured
by a Lien ranking pari passu with the Lien created under the Security Documents.

“Flood Hazard Property” means an Additional Mortgaged Property located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

“Foreign Disposition” has the meaning assigned to such term in Section 2.11(f).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Prepayment Event” has the meaning assigned to such term in
Section 2.11(f).

 

35



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means, subject to the limitations set forth in Section 1.04, generally
accepted accounting principles in the United States of America as in effect from
time to time. Notwithstanding the foregoing, at any time after adoption of IFRS
by the Holdco for its financial statements and reports for all financial
reporting purposes, the Borrower may elect to apply IFRS for all purposes of
this Agreement and the other Loan Documents, in lieu of United States GAAP, and,
upon any such election, references herein or in any other Loan Document to GAAP
shall be construed to mean IFRS as in effect from time to time; provided that
(1) any such election once made shall be irrevocable (and shall only be made
once), (2) all financial statements and reports required to be provided after
such election pursuant to this Agreement shall be prepared on the basis of IFRS
and (3) from and after such election, all ratios, computations and other
determinations (A) based on GAAP contained in this Agreement shall be computed
in conformity with IFRS and (B) in this Agreement that require the application
of GAAP for periods that include fiscal quarters ended prior to the Borrower’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP; provided further that in the event of any such election by
the Borrower, any financial ratio calculations or thresholds (including any
financial covenant) in this Agreement may be recalibrated to reflect the
election to implement IFRS so long as (1) such recalibration is limited to
changes in the calculation of such thresholds or covenant levels due to the
effect of differences between GAAP and IFRS, (2) the recalibrated ratios and
calculations shall be mutually agreed between the Administrative Agent and the
Borrower, unless the Required Lenders have given notice of their objection to
such recalibration within five (5) Business Days of receiving notice thereof,
and (3) any such recalibration shall be done in a manner such that after giving
effect to such recalibration, the recalibrated thresholds and covenant levels
shall be consistent with the intention of the respective thresholds and covenant
levels calculated under GAAP prior to such election. The Borrower shall give
notice of any election to the Administrative Agent with 10 days of such
election. For the avoidance of doubt, solely making an election (without any
other action) referred to in this definition will not be treated as an
incurrence of Indebtedness.

“Golden Gate” means collectively, Golden Gate Capital Management, L.L.C., Golden
Gate Capital Management II, L.L.C., Golden Gate Private Equity, Inc., GGC
Opportunity Fund Management GP, Ltd. and any funds or partnerships related,
managed or advised by any of them or any Affiliate of any of them.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust, limited liability company, association, Joint
Venture or other business entity.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

36



--------------------------------------------------------------------------------

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include
(x) endorsements for collection or deposit in the ordinary course of business
and (y) standard contractual indemnities provided in the ordinary course of
business, and provided further that the amount of any Guarantee shall be deemed
to be the lower of (i) an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guarantee is made and (ii) the
maximum amount for which such guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guaranteeing
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The term “Guaranteed” has a meaning
correlative thereto.

“Guaranties” means the Holdco Guaranty and the Subsidiary Guaranty and each, a
“Guaranty.”

“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law because of their deleterious or
dangerous properties or characteristics.

“Holdco” has the meaning assigned to such term in the preamble to this
Agreement.

“Holdco Guaranty” means the Holdco Guaranty executed and delivered by Holdco on
the Closing Date, substantially in the form of Exhibit E-1.

“Holdco PIK Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Holdco PIK Agreement.

“Holdco PIK Agreement” means the Holdco PIK Term Loan Agreement dated as of
March 2, 2007, among Infor BondCo, the lenders party thereto and the Holdco PIK
Agent.

 

37



--------------------------------------------------------------------------------

“Holdco PIK Amendment” means the amendment to the Holdco PIK Agreement on or
prior to the Closing Date in connection with the consummation of the
Reorganization Transactions, the Contributions and the Refinancing.

“Holdco PIK Loans” means term loans made under the Holdco PIK Agreement and,
unless the context otherwise requires, the aggregate amount of interest paid in
respect of the Holdco PIK Loans that is capitalized and added to the principal
amount of the Holdco PIK Loans pursuant to the Holdco PIK Agreement, together
with any premiums thereon and accrued but unpaid interest at maturity.

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.

“Immaterial Subsidiary” means, at any date of determination, any Domestic
Restricted Subsidiary of Holdco (other than the Borrower) that has been
designated by the Borrower in writing to the Administrative Agent as an
“Immaterial Subsidiary” for purposes of this Agreement; provided that (a) for
purposes of this Agreement, at no time shall (i) the consolidated total assets
of all Immaterial Subsidiaries as of the last day of the then most recent fiscal
year of Holdco for which financial statements have been delivered equal or
exceed 5% of the Consolidated Total Assets of Holdco and the Restricted
Subsidiaries at such date, determined on a Pro Forma Basis or (ii) the
consolidated revenues (other than revenues generated from the sale or license of
property between any of Holdco and its Restricted Subsidiaries) of all
Immaterial Subsidiaries for the then most recent fiscal year of Holdco for which
financial statements have been delivered equal or exceed 5% of the consolidated
revenues (other than revenues generated from the sale or license of property
between any of Holdco and its Restricted Subsidiaries) of Holdco and the
Restricted Subsidiaries for such period, determined on a Pro Forma Basis, (b) at
any time and from time to time, the Borrower may designate any Domestic
Restricted Subsidiary as a new Immaterial Subsidiary so long as, after giving
effect to such designation, the consolidated assets and consolidated revenues of
all Immaterial Subsidiaries do not exceed the limits set forth in clause
(a) above at such time of designation and (c) if, as of the date the financial
statements for any fiscal year of Holdco are delivered or required to be
delivered pursuant to Section 5.01(a), the consolidated assets or revenues of
all Domestic Restricted Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” shall have, as of the last day of such fiscal year,
exceeded the limits set forth in clause (a) above, then within 10 Business Days
after the date such financial statements are so delivered (or so required to be
delivered), the Borrower shall redesignate one or more Immaterial Subsidiaries,
in each case in a written notice to the Administrative Agent, such that, as a
result thereof, the consolidated assets and revenues of all Domestic Restricted
Subsidiaries that are still designated as “Immaterial Subsidiaries” do not
exceed such limits. Upon any such Domestic Restricted Subsidiary ceasing to be
an Immaterial Subsidiary pursuant to the preceding sentence, such Domestic
Restricted Subsidiary, to the extent not otherwise qualifying as an Excluded
Subsidiary, shall comply with Section 5.11, to the extent applicable.

“Incremental Facility” has the meaning assigned to such term in Section 2.20.

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).

 

38



--------------------------------------------------------------------------------

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Revolving Loan under
any Incremental Facility Amendment with respect thereto, expressed as an amount
representing the maximum principal amount of the Incremental Revolving Loans to
be made by such Lender under such Incremental Facility Amendment, as such
commitment may be (a) reduced pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Revolving Loan” means a Loan made under an Incremental Revolving
Facility.

“Incremental Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term Loan under any
Incremental Facility Amendment with respect thereto, expressed as an amount
representing the maximum principal amount of the Incremental Term Loans to be
made by such Lender under such Incremental Facility Amendment, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.20(a).

“Incremental Term Loan” means a Loan made under an Incremental Term Facility.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable, deferred revenues, liabilities associated with customer prepayments and
deposits and any such obligations incurred under ERISA, and other accrued
obligations (including transfer pricing), in each case incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing unconditional right to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of Indebtedness of others, (g) the principal component of Capital
Lease Obligations of such Person, (h) all reimbursement obligations of such
Person as an account party in respect of letters of credit and letters of
guaranty, (i) all reimbursement obligations, of such Person in respect of
bankers’ acceptances and (j) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any

 

39



--------------------------------------------------------------------------------

Equity Interests of such Person to the extent that such purchase, redemption,
retirement or other acquisition is required to occur on or prior to the Latest
Maturity Date in effect at the time of issuance of such Equity Interests (other
than as a result of a Change in Control, IPO or asset sale); provided, however,
that (A) intercompany Indebtedness, and (B) obligations constituting
non-recourse Indebtedness shall only constitute “Indebtedness” for purposes of
Section 6.01 and not for any other purpose hereunder). The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Person is liable therefor as a result of
such Person’s ownership interest in such entity, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness: (w) obligations under any derivative transaction or Swap
Agreement, (x) operating leases, (y) customary obligations under employment
agreements and deferred compensation and (z) deferred revenue and deferred tax
liabilities. Notwithstanding the foregoing, the term “Indebtedness” shall not
include contingent post-closing purchase price adjustments, non-compete or
consulting obligations or earn-outs to which the seller in an Acquisition or
Investment may become entitled. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) Other
Taxes.

“Infor BondCo” means Infor Lux Bond Company, a société à responsabilité limitée
organized under the laws of the Grand Duchy of Luxembourg.

“Infor European Finance” means Infor Global Solutions European Finance S.à R.L.,
a société à responsabilité limitée organized under the laws of the Grand Duchy
of Luxembourg.

“Initial Euro Term Loans” means the Euro Term Loans made on the Closing Date
pursuant to clause (a)(i) of Section 2.01.

“Initial Revolving Commitments” means the Revolving Commitments as of the
Closing Date of the Lenders.

“Initial Revolving Loan” means a Revolving Loan made by a Lender to the Borrower
in respect of an Initial Revolving Commitment pursuant to Section 2.01(b).

“Initial Term Loans” means, collectively, the Initial Tranche B Term Loans, the
Initial Tranche B-1 Term Loans and the Initial Euro Term Loans.

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

 

40



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter or any duration shorter than one
month thereafter if, at the time of the relevant Borrowing or conversion or
continuation thereof, all Lenders participating therein agree to make an
interest period of such duration available), as the Borrower may elect, or, if
the Administrative Agent and the Borrower agree, such other period whose end
would coincide with a payment due date on the Term Loans pursuant to
Section 2.10 or the payment under Swap Obligations; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means (i) any purchase or other acquisition by Holdco, the Borrower
or any of the Restricted Subsidiaries of, or of a beneficial interest in, any
Equity Interests or Indebtedness of any other Person (including any Subsidiary)
and (ii) any loan or advance constituting Indebtedness of such other Person
(other than accounts receivable, trade credit, advances to officers, directors,
members of management and employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contribution by Holdco, the Borrower or any of the
Restricted Subsidiaries to any other Person; provided that, in the event that
any Investment is made by Holdco, the Borrower or any Restricted Subsidiary in
any Person through substantially concurrent interim transfers of any amount
through any other Restricted Subsidiaries, then such other substantially
concurrent interim transfers shall be disregarded for purposes of Section 6.04.
The amount of any Investment outstanding as of any time shall be the original
cost of such Investment (which, in the case of any Investment constituting the
contribution of an asset or property, shall be based on the Borrower’s good
faith estimate of the fair market value of such asset or property at the time
such Investment is made) plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment less all Returns received by Holdco
or any Restricted Subsidiary in respect thereof.

“IPO” means any transaction whereby, or upon the consummation of which, Holdco’s
or the Public Company’s common Equity Interests are, or may thereafter be,
offered or sold (whether through an initial primary underwritten public offering
or otherwise) pursuant to

 

41



--------------------------------------------------------------------------------

an effective registration statement filed with the SEC in accordance with the
Securities Act, or to the equivalent registration documents filed with the
equivalent authority in the applicable foreign jurisdiction.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means, as the context may require, (a) Bank of America, N.A. or
another Lender reasonably satisfactory to the Borrower and the Administrative
Agent, each in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.05(k), and (b) with
respect to each Existing Letter of Credit, the Lender that issued such Existing
Letter of Credit. Any Issuing Bank may, with the consent of the Borrower,
arrange for one or more Letters of Credit to be issued by an Affiliate of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joint Bookrunners” means Bank of America, Credit Suisse Securities (USA) LLC,
J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc., Barclays Bank
PLC, Deutsche Bank Securities Inc., RBC Capital Markets, and KKR Corporate
Lending LLC, each in its capacity as joint bookrunner and arranger in respect of
the credit facilities provided herein. The Joint Bookrunners are sometimes also
referred to herein as the “Joint Lead Arrangers” or the “Arrangers.”

“Joint Venture” means a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Other Term Loan, any Other Term Commitment, any
Other Revolving Loan or any Other Revolving Commitment, in each case as extended
in accordance with this Agreement from time to time.

“Lawson Merger” means the merger of Atlantis Merger Sub, Inc. with and into the
Borrower pursuant to the Agreement and Plan of Merger dated as of April 26, 2011
(as amended or otherwise modified) pursuant to which Holdco acquired all of the
Equity Interests of the Borrower pursuant to such merger.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by the Issuing Bank in Euros
or other Alternative Currency and not reimbursed by the Borrower shall be
determined as set forth in paragraph (e) of Section 2.05.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in Dollars at such time, (b) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Letters of
Credit denominated in

 

42



--------------------------------------------------------------------------------

Euros or other Alternative Currency at such time, (c) the aggregate amount of
all LC Disbursements made in Dollars that have not yet been reimbursed by or on
behalf of the Borrower at such time and (d) the Dollar Equivalent of the
aggregate amount of all LC Disbursements made in Euros or other Alternative
Currency that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time.

“LC Sublimit” means $100,000,000 as such amount may be modified from time to
time in accordance with the terms hereof.

“Lender Counterparty” means any counterparty to a Secured Swap Agreement or
Secured Cash Management Agreement.

“Lenders” means the Persons who are “Lenders” under this Agreement on the
Closing Date, any Additional Lenders, any Additional Refinancing Lenders and any
other Person that shall have become a party hereto as a Lender pursuant to
Section 9.04, other than any such Person that ceases to be a party hereto
pursuant to Section 9.04. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each Existing Letter of Credit).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, security interest or similar encumbrance given in the
nature of a security interest in, on or of such asset and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

“Loan Documents” means this Agreement, each Incremental Facility Amendment, each
Refinancing Amendment, the Collateral Agreement and the other Security
Documents.

“Loan Parties” means Holdco, the Borrower and the Subsidiary Loan Parties.

“Loans” means the Term Loans, the Revolving Loans, the Swingline Loans, the
Other Revolving Loans and any other loans made by any Lenders to the Borrower
pursuant to this Agreement, any Incremental Facility Amendment or any
Refinancing Amendment.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 2.13.

 

43



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, assets, results of operations or liabilities of Holdco and
the Subsidiaries, taken as a whole, (b) the ability of the Loan Parties (taken
as a whole) to pay their material payment obligations under the Loan Documents
or (c) the rights of or remedies, taken as a whole, available to the Lenders
under the Loan Documents.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) of Holdco or any Restricted Subsidiary an outstanding principal
amount exceeding $75,000,000 at such time.

“Material Real Property” means any parcel of real property and improvements
thereto owned in fee simple by a Loan Party and which is located in the United
States of America and which has a fair market value (estimated in good faith by
the Borrower) in excess of $20,000,000 as of the time such property is acquired
(or, if such property is owned by a Person at the time it becomes a Loan Party
pursuant to Section 5.11, as of such date); provided, however, the term
“Material Real Property” shall not include any Excluded Property.

“Material Subsidiary” shall mean, at any date of determination, each Domestic
Restricted Subsidiary of Holdco that is not an Immaterial Subsidiary.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Minimum Extension Condition” has the meaning set forth in Section 2.24.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, or other security document granting
a Lien on any Mortgaged Property to secure the Obligations. Each Mortgage shall
be substantially in the form attached as Exhibit J hereto or otherwise in form
and substance approved by Administrative Agent in its reasonable discretion, or
at Administrative Agent’s option, in the case of an Additional Mortgaged
Property, an amendment to an existing Mortgage, in form satisfactory to
Administrative Agent in its reasonable discretion, adding such Additional
Mortgaged Property to the Real Property encumbered by such existing Mortgage.

“Mortgage Policy” has the meaning assigned to such term in Section 5.11(d).

“Mortgaged Property” means, each parcel of Material Real Property owned by a
Loan Party respect to which a Mortgage is granted pursuant to Section 5.11 or
Section 5.12.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

 

44



--------------------------------------------------------------------------------

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale Leaseback transaction or a
casualty or a condemnation or similar proceeding), any cash received in respect
of any non cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment or earn-out, but excluding any reasonable interest
payments), but only as and when received, (ii) in the case of a casualty, cash
insurance proceeds, and (iii) in the case of a condemnation or similar event,
cash condemnation awards and similar payments received in connection therewith,
minus (b) the sum of (i) all reasonable fees and expenses (including
commissions, discounts, transfer taxes and legal, accounting and other
professional and transactional fees) paid or payable by Holdco and the
Restricted Subsidiaries to third parties in connection with such event, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a Sale Leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of payments made or required to be made in
respect of Indebtedness (other than Loans) secured by such asset or otherwise
subject to mandatory prepayment (other than under this Agreement) as a result of
such event, (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by Holdco and the Restricted Subsidiaries, and (iv) the amount of any
reserves established by Holdco or the applicable Restricted Subsidiaries to fund
liabilities estimated to be payable as a result of such event (as determined in
good faith by the applicable Financial Officer of Holdco or such Restricted
Subsidiary).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Nonrenewal Notice Date” has the meaning specified in Section 2.05(c).

“Non-Extended Indebtedness” means any Holdco PIK Loans as to which maturity
thereof has not been extended pursuant to the Holdco PIK Amendment, plus
pay-in-kind interest thereon.

“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to the Administrative Agent, the
Collateral Agent, any Arranger, any other Agent, the Issuing Bank, the Swingline
Lender, the Lenders or any of them, arising under any Loan Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), prepayment premiums,
reimbursement of amounts drawn under Letters of Credit, fees (including fees
which, but for the filing of a petition in bankruptcy with respect to such Loan
Party, would have accrued on any Obligation, whether or not a claim is allowed
against such Loan Party for such fees in the related bankruptcy proceeding),
expenses, indemnification or otherwise.

“Organizational Documents” of any Person means the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person.

 

45



--------------------------------------------------------------------------------

“Other Revolving Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Revolving Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Revolving Loans to be made by such Lender under such Refinancing Amendment, as
such commitment may be (a) reduced pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, court, intangible, filing or similar Taxes,
charges or levies arising from any payment made under any Loan Document or from
the execution, delivery, performance, registration or enforcement of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

“Other Term Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Term Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Term Loans to be made by such Lender under such Refinancing Amendment, as such
commitment may be (a) reduced pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Other Term Loans” means one or more Classes of Term Loans made pursuant to or
that result from a Refinancing Amendment.

“Parent Entity” means any Person of which Holdco at any time is or becomes a
subsidiary on or after the Closing Date and any holding companies established by
any Permitted Holder for purposes of holding its investment in any Parent
Entity.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning specified in Section 9.04(c).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by Holdco, the Borrower or any
Restricted Subsidiary if (a) no Event of Default has occurred and is continuing
or would result therefrom, (b) all actions required to be taken with respect to
such acquired or newly formed Restricted Subsidiary (other than any Excluded
Subsidiary) or such acquired assets (other than Excluded Property) under
Section 5.11 and Section 5.12 will be taken in accordance therewith (to the
extent required), (c) immediately after giving effect to such Acquisition on a
Pro Forma

 

46



--------------------------------------------------------------------------------

Basis, the Borrower is in compliance with the covenant set forth in Section 6.12
as of the date for which the then most recent Compliance Certificate (after
giving effect to such Acquisition on a Pro Forma Basis) as of the Applicable
Date of Determination, (d) the business of such Person or such assets, as the
case may be, constitutes a business permitted by Section 6.07 and (e) Holdco has
delivered to the Administrative Agent a certificate of its Financial Officer to
the effect set forth in clauses (a) through (d) above, provided that the
conditions in clause (e) of this definition shall not be applicable to any such
Acquisition having a purchase price (which shall be deemed (A) to include the
principal amount of Indebtedness that is assumed pursuant to Section 6.01(a)(v)
or otherwise incurred in connection with such Acquisition and (B) to exclude any
Qualified Equity Interests issued in payment of any portion of such purchase
price and the Net Proceeds of Permitted Equity Issuances (to the extent such Net
Proceeds are used to pay any portion of such purchase price)) less than or equal
to $50,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges or
levies that are not yet due or delinquent, are not more than 60 days overdue,
are not required to be paid pursuant to Section 5.05 or are being contested in
compliance with Section 5.05;

(b) carriers’, warehousemen’s, supplier’s, construction contractor’s, workmen,
mechanics,’ materialmen’s, repairmen’s, landlords’ and other like Liens imposed
by law or contract, arising in the ordinary course of business and securing
obligations (i) that are not yet due or (ii) (x) that are not overdue by more
than 60 days, (y) are not required to be paid pursuant to Section 5.05 or
(z) are being contested in compliance with Section 5.05;

(c) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d) Liens, pledges and deposits to secure the performance of bids, government
contracts, trade contracts (other than for borrowed money), leases, statutory
obligations, deductibles, co-payment, co-insurance, retentions, premiums,
reimbursement obligations or similar obligations to providers of insurance,
self-insurance or reinsurance obligations, surety, stay, customs and appeal or
similar bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations) and
other similar obligations;

(e) attachment or judgment liens in respect of judgments or decrees that do not
constitute an Event of Default under Section 7.01(j);

(f) easements, zoning restrictions, rights-of-way, encroachments, minor defects
or irregularities in title and similar encumbrances on real property imposed by
law or arising in the ordinary course of business and that either
(i) individually or in the aggregate do not materially interfere with the
ordinary conduct of business of Holdco and its Subsidiaries, taken as a whole or
(ii) are described in a mortgage policy of title insurance or survey with
respect to any real property;

 

47



--------------------------------------------------------------------------------

(g) Customary rights of first refusal and tag, drag and similar rights in Joint
Venture agreements; and

(h) Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents.”

“Permitted Holders” means the Equity Investors and their respective Affiliates.

“Permitted Equity Issuance” means any sale or issuance of or contribution with
respect to, any Qualified Equity Interests of Holdco or any direct or indirect
Parent Entity of Holdco (and, after an IPO, of the Public Company).

“Permitted First Priority Replacement Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower and/or the
other Loan Parties (which is not Guaranteed by any Restricted Subsidiary that is
not a Loan Party) in the form of one or more series of senior secured notes or
senior secured loans (or revolving commitments in respect thereof, with the
revolving commitments deemed to loans in the full amount of such commitments);
provided that (i) such Indebtedness may only be secured by assets consisting of
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Initial Term Loans and/or Initial Revolving Commitments, (ii) such
Indebtedness satisfies the requirements set forth in clauses (x) through (z) of
the definition of “Credit Agreement Refinancing Indebtedness,” (iii) either the
security agreements relating to such Indebtedness are substantially the same as
the applicable Security Documents (with such differences as are reasonably
satisfactory to the Borrower and the Administrative Agent) or all security
therefor shall be granted pursuant to documentation that is not more restrictive
than the Security Documents in any material respect, (iv) such Indebtedness is
not secured by any assets that do not constitute Collateral and (v) the secured
parties thereunder, or a trustee or collateral agent or other Senior
Representative on their behalf, shall have become a party to an intercreditor
agreement substantially consistent with the terms set forth on Exhibit L-1
attached hereto, or otherwise not materially less favorable (taken as a whole)
to the Lenders, which shall be entered into or shall be amended prior to or
concurrently with the first issuance of Permitted First Priority Replacement
Debt in accordance with the terms thereof to provide for the sharing of the
Collateral on a pari passu basis among the holders of the Obligations and the
holders of such Permitted First Priority Replacement Debt.

“Permitted Refinancing” means modifications, replacements, refinancings,
refundings, renewals, amendments, restatements or extensions of all or any
portion of Indebtedness (including any type of debt facility or debt security);
provided that (a) the amount of such Indebtedness is not increased (unless the
additional amount is permitted pursuant to another provision of Section 6.01) at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to the existing unutilized commitments thereunder, accrued but
unpaid interest thereon and a reasonable premium paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension (including any fees and original issue discount incurred in respect of
such resulting Indebtedness), (b) the direct and contingent obligors of such
Indebtedness shall not be expanded as a result of or in connection with such
refinancing, refunding, renewal or extension (other than to the extent (i) any
such additional obligors are or will become Loan Parties or (ii) none of such
obligors on the

 

48



--------------------------------------------------------------------------------

Indebtedness being modified, replaced, refinanced refunded, renewed or extended
are Loan Parties), (c) to the extent such refinancing is of Indebtedness that
existed on the Closing Date and was permitted under Section 6.01(a)(xix), the
terms of such Indebtedness shall not be changed in any manner that is materially
adverse, taken as a whole, to the Borrower or any Restricted Subsidiary, as
applicable, as a result of or in connection with such refinancing, refunding,
renewal or extension, (d) to the extent such Indebtedness being so refinanced,
refunded, renewed or extended is subordinated in right of payment and/or in
right of Lien to the Obligations, such refinancing, refunding, renewal or
extension is subordinated in right of payment and/or in right of Lien (or, in
the case of Lien subordination, not secured) to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being so modified, refinanced, refunded, renewed or
extended, (e) other than with respect to Indebtedness under Section 6.01(a)(iv)
or (v), such refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, the Indebtedness being
refinanced, refunded, renewed or extended and (f) other than with respect to
Indebtedness under Section 6.01(a)(iv) or (v), at the time of such refinancing,
refunding, renewal or extension of such Indebtedness, no Event of Default shall
have occurred and be continuing or result therefrom.

“Permitted Sale Leaseback” means any Sale Leaseback with respect to the sale,
transfer or Disposition of real property consummated by Holdco or any of its
Restricted Subsidiaries after the Closing Date; provided that any such Sale
Leaseback not between (a) a Loan Party and another Loan Party or (b) a
Restricted Subsidiary that is not a Loan Party and another Restricted Subsidiary
that is not a Loan Party must be, in each case, consummated for fair value as
determined at the time of consummation in good faith by Holdco or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of Holdco or such Restricted Subsidiary in
connection with, and any other material economic terms of, such Sale Leaseback).

“Permitted Second Priority Replacement Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower and/or the
other Loan Parties (which is not Guaranteed by any Restricted Subsidiary that is
not a Loan Party) in the form of one or more series of second lien secured notes
or second lien secured loans (or revolving commitments in respect thereof, with
the revolving commitments deemed to loans in the full amount of such
commitments); provided that (i) such Indebtedness may only be secured by assets
consisting of Collateral on a second lien basis vis-à-vis the Initial Term Loans
and/or Initial Revolving Commitments, (ii) such Indebtedness satisfies the
requirements set forth in clauses (x) through (z) of the definition of “Credit
Agreement Refinancing Indebtedness”, (iii) the security agreements relating to
such Indebtedness reflect the second lien nature of the security interests and
are otherwise substantially the same as the applicable Security Documents (with
such differences as are reasonably satisfactory to the Borrower and
Administrative Agent), (iv) such Indebtedness is not secured by any assets that
do not constitute Collateral and (v) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to a Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Second Priority Replacement Debt incurred by the applicable Loan
Party, then the Borrower, Holdco, the Subsidiary Loan Parties, the Collateral
Agent and the Senior Representative for such Indebtedness shall have executed
and delivered the Second Lien Intercreditor Agreement.

 

49



--------------------------------------------------------------------------------

“Permitted Unsecured Replacement Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower and/or the other Loan
Parties (that is not Guaranteed by any Restricted Subsidiary that is not a Loan
Party) in the form of one or more series of unsecured notes or loans (or
revolving commitments in respect thereof, with the revolving commitments deemed
to loans in the full amount of such commitments); provided that (i) such
Indebtedness satisfies the requirements set forth in clauses (x) through (z) of
the definition of “Credit Agreement Refinancing Indebtedness”, (ii) such
Indebtedness does not mature prior to the date that is the maturity date of the
applicable Credit Agreement Refinanced Debt and (iii) such Indebtedness
(including any guarantee thereof) is not secured by any Lien on any property or
assets of Holdco, the Borrower or any Restricted Subsidiary.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Holdco or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any Disposition (including pursuant to a Sale Leaseback transaction and by
way of merger or consolidation) of any property or asset of Holdco or any
Restricted Subsidiary permitted pursuant to clause (k) of Section 6.05 resulting
in aggregate Net Proceeds exceeding (A) $10,000,000 in the case of any single
transaction or series of related transactions and (B) $25,000,000 for all such
transactions during any fiscal year of Holdco;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdco or any Restricted Subsidiary with a fair market value
immediately prior to such event equal to or greater than $10,000,000; or

(c) the incurrence by Holdco or any Restricted Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01 or otherwise permitted by
the Required Lenders (other than Credit Agreement Refinancing Indebtedness).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to the calculation of the First Lien
Leverage Ratio, the Total Leverage Ratio, the amount of Consolidated Total
Assets or any other financial test or ratio hereunder, for purposes of
determining the permissibility of asset sales, prepayments required pursuant to
Section 2.11(c) and Section 2.11(d), the Applicable Margin and for any other
specified purpose hereunder, and for purposes of determining compliance with the
covenant under Section 6.12, in each case as of any date, that such calculation
shall give pro

 

50



--------------------------------------------------------------------------------

forma effect to the Transactions and all Specified Transactions (with any such
incurrence of Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms), (and the application of the
proceeds from any such asset sale or debt incurrence) that have occurred during
the relevant testing period for which such financial test or ratio is being
calculated, including pro forma adjustments arising out of events which are
attributable to the Transactions or the proposed Specified Transaction,
including giving effect to those specified in accordance with the definition of
Consolidated EBITDA, in each case as certified on behalf of the Borrower by a
Financial Officer of the Borrower, using, for purposes of determining such
compliance with a financial test or ratio (including any incurrence test), the
historical financial statements of all entities, divisions or lines or assets so
acquired or sold and the consolidated financial statements of Holdco and/or any
of its Restricted Subsidiaries, calculated as if the Transactions or such
Specified Transaction, and all other Specified Transactions that have been
consummated during the relevant period, and any Indebtedness incurred or repaid
in connection therewith, had been consummated (and the change in Consolidated
EBITDA resulting therefrom) and incurred or repaid at the beginning of such
period and Consolidated Total Assets shall be calculated after giving effect
thereto.

Whenever pro forma effect is to be given to the Transactions or a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Financial Officer of the Borrower (including adjustments for costs and charges
arising out of the Transactions or the proposed Specified Transaction and the
“run-rate” cost savings and synergies resulting from the Transactions or such
Specified Transaction that have been or are expected to be realized (“run-rate”
means the full recurring benefit for a test period that is associated with any
action taken or expected to be taken (including any savings expected to result
from the elimination of a public target’s compliance costs with public company
requirements), net of the amount of actual benefits realized during such test
period from such actions), and any such adjustments included in the initial pro
forma calculations shall continue to apply to subsequent calculations of such
financial ratios or tests, including during any subsequent test periods in which
the effects thereof are expected to be realized); provided that (i) such amounts
are reasonably identifiable and factually supportable, are projected by the
Borrower in good faith to result from actions either taken or expected to be
taken within 12 months after the end of the test period in which the
Transactions or the Specified Transaction occurred and, in each case, certified
by a Financial Officer of the Borrower and (ii) no amounts shall be added
pursuant to this paragraph to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA for such test period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire test period (taking into account any
interest hedging arrangements applicable to such Indebtedness). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
Borrower or the applicable Restricted Subsidiary may designate.

 

51



--------------------------------------------------------------------------------

To the extent that pro forma compliance with the Total Leverage Ratio is
required at any time prior to August 31, 2012 the determination thereof shall be
made assuming that compliance with the Total Leverage Ratio set forth in
Section 6.12 for the test period ending on August 31, 2012 is required with
respect to the most recent test period prior to such time.

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Public Company” means, after the completion of an IPO, the Person whose Equity
Interests are subject to an effective registration statement filed with the SEC
or the equivalent registration documents filed with the equivalent authority in
the applicable foreign jurisdiction, as applicable (such Person being only
either Holdco or a corporation or other legal entity which then owns, directly
or indirectly, 100% of the outstanding Equity Interests of Holdco).

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) Borrower
shall have determined in good faith that such Securitization Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to Holdco and its Restricted
Subsidiaries, (ii) all sales of Securitization Assets and related assets by
Holdco or any Restricted Subsidiary to the Securitization Subsidiary or any
other Person are made at fair market value (as determined in good faith by the
Borrower), (iii) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings and (iv) the
obligations under such Securitization Facility are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to Holdco or any of its Restricted Subsidiaries
(other than a Securitization Subsidiary).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
(c) the Issuing Bank or (d) solely for U.S. federal withholding Tax purposes,
any Beneficial Owner.

“Reconciliation Report” has the meaning assigned to such term in
Section 5.01(f).

“Refinanced Term Loans” has the meaning assigned to such term in
Section 9.02(d).

“Refinancing” means (a) all obligations under the Existing Infor First-Lien
Credit Agreement, the Existing Infor Second-Lien Credit Agreement and the
Existing Lawson Credit Agreement shall be paid (other than (A) obligations which
by their terms expressly survive the termination of the Existing Infor
First-Lien Credit Agreement, Existing Infor Second-Lien Credit Agreement or the
Existing Lawson Credit Agreement, as applicable, and (B) any existing letters of
credit, to the extent such letters of credit are Existing Letters of Credit
hereunder or are

 

52



--------------------------------------------------------------------------------

backstopped or Cash Collateralized on terms reasonably satisfactory to the
Administrative Agent) or otherwise defeased in full and (b) all commitments,
security interests and guaranties in connection with the Existing Infor
First-Lien Credit Agreement, the Existing Infor Second-Lien Credit Agreement and
Existing Lawson Credit Agreement shall have been terminated and released.

“Refinancing Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Borrower and Holdco executed by each of (a) Holdco and the
Borrower (and to the extent it affects the rights or increases the obligations
of the Administrative Agent, the Administrative Agent) and (b) each Additional
Refinancing Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.21.

“Refinancing Notes” means Permitted First Priority Replacement Debt, Permitted
Second Priority Replacement Debt and Permitted Unsecured Replacement Debt.

“Register” has the meaning assigned to such term in Section 9.04.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees,
trustees, agents and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(d).

“Repricing Transaction” means any repayment, prepayment, refinancing or
replacement of all or a portion of the Term Loans with the incurrence by any
Loan Party of any Indebtedness incurred for the primary purpose of repaying,
refinancing, substituting or replacing the Term Loans (other than in connection
with (x) the consummation of an IPO, (y) a Change in Control or (z) an
Acquisition not otherwise permitted hereunder) and having an effective Yield
that is less than the Yield of the Term Loans being repaid, refinanced,
substituted or replaced, including as may be effected by an amendment of any
provisions of this Agreement relating to the Applicable Margin or Alternate Base
Rate or Adjusted Eurocurrency Rate “floors” for, or Yield of, the Term Loans.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures, Term Loans and unused Commitments (other than
Swingline Commitments) representing more than 50% of the aggregate Revolving
Exposures, outstanding

 

53



--------------------------------------------------------------------------------

Term Loans and unused Commitments (other than Swingline Commitments) at such
time (calculated, in each case, using the Exchange Rate in effect on the
applicable date of determination). No Defaulting Lender shall be included in the
calculation of Required Lenders.

“Required Percentage” means, with respect to any fiscal year of Holdco, (a) 50%,
if the Total Leverage Ratio at the end of such fiscal year is greater than or
equal to 5.00 to 1.00, (b) 25%, if the Total Leverage Ratio at the end of such
fiscal year is less than 5.00 to 1.00 but greater than or equal to 3.50 to 1.00
and (c) 0%, if the Total Leverage Ratio at the end of such fiscal year is less
than 3.50 to 1.00, in each case multiplied by the then-applicable ECF
Percentage.

“Required Revolving Lenders” means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
(other than Swingline Commitments) representing more than 50% of the aggregate
Revolving Exposures and unused Revolving Commitments (other than Swingline
Commitments) at such time (calculated, in each case, using the Exchange Rate in
effect on the applicable date of determination). No Defaulting Lender shall be
included in the calculation of Required Revolving Lenders.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdco or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in Holdco or any Restricted Subsidiary, or any option, warrant
or other right to acquire any such Equity Interests in Holdco or any Restricted
Subsidiary, other than the payment of compensation in the ordinary course of
business to holders of any such Equity Interests who are employees of Holdco or
any Subsidiary and other than payments of intercompany indebtedness permitted
under this Agreement.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Unless otherwise specified, all references herein to a “Restricted
Subsidiary” or to “Restricted Subsidiaries” shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of Holdco. For the avoidance of doubt, the
Borrower shall constitute a Restricted Subsidiary.

“Retained Declined Proceeds” has the meaning set forth in Section 2.11(g).

 

54



--------------------------------------------------------------------------------

“Return” means, with respect to any Investment, any dividend, distribution,
interest, fee, premium, return of capital, repayment of principal, income,
profit (from a disposition or otherwise) and any other amount received or
realized in respect thereof.

“Revolver Reduction Event” means the delivery by the Borrower of the audited
financial statements pursuant to Section 5.01(a) reported on by independent
public accountants of recognized national standing and containing a “going
concern” or like qualification or exception due to any Loans becoming due at
their stated maturity.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum principal aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as the case may be. References to the “Revolving
Commitments” shall mean the Revolving Commitment of each Lender taken together.
The initial aggregate principal amount of the Lenders’ Revolving Commitments on
the Closing Date is $150,000,000.

“Revolving Exposure” means, at any time, the sum of (a) the aggregate principal
amount of the Revolving Loans denominated in Dollars outstanding at such time,
(b) the Dollar Equivalent of the aggregate principal amount of the Revolving
Loans denominated in Euros or other Alternative Currency outstanding at such
time, (c) the LC Exposure at such time and (d) the Swingline Exposure at such
time. The Revolving Exposure of any Lender at any time shall be its Applicable
Percentage of the Revolving Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means the fifth anniversary of the Closing Date (or if
such anniversary is not a Business Day, the next preceding Business Day), but,
as to any specific Revolving Commitment, as the maturity of such Revolving
Commitment shall have been extended by the holder thereof in accordance with the
terms hereof.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries of Holdco
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

55



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC Business.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent and/or Collateral Agent, the Borrower
and one or more Senior Representatives for holders of Permitted Second Priority
Replacement Debt substantially consistent with the terms set forth on Exhibit
L-2 annexed hereto or otherwise not materially less favorable (taken as a whole)
to the Lenders (it being understood that junior Liens are not required to be
pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations).

“Secured Cash Management Agreement” means any Cash Management Agreement that
(a) is in effect on the Closing Date between Holdco and/or any Restricted
Subsidiary and a counterparty that is any Agent or a Lender or an Affiliate of
any Agent or a Lender as of the Closing Date or (b) is entered into after the
Closing Date by Holdco and/or any Restricted Subsidiary with any counterparty
that is any Agent or a Lender or an Affiliate of any Agent or a Lender at the
time such arrangement is entered into, and in the case of each of clauses
(a) and (b) hereof, the Borrower designates in writing to the Administrative
Agent that such Cash Management Agreement shall be a Secured Cash Management
Agreement.

“Secured Cash Management Obligations” means all Cash Management Obligations
under any Secured Cash Management Agreement.

“Secured Obligations” means (a) the Obligations, (b) the Secured Swap
Obligations and (c) the Secured Cash Management Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders and the Lender Counterparties.

“Secured Swap Agreement” means any Swap Agreement permitted under this Agreement
that (a) is in effect on the Closing Date between Holdco and/or any Restricted
Subsidiary and a counterparty that is an Agent or a Lender or an Affiliate of an
Agent or a Lender as of the Closing Date or (b) is entered into after the
Closing Date by Holdco and/or any Restricted Subsidiary with any counterparty
that is an Agent or a Lender or an Affiliate of an Agent or a Lender at the time
such Swap Agreement is entered into, and the case of each of clauses (a) and
(b) hereof, the Borrower designates in writing to the Administrative Agent that
such Swap Agreement shall be a Secured Swap Agreement.

“Secured Swap Obligations” means all Swap Obligations under any Secured Swap
Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.

 

56



--------------------------------------------------------------------------------

“Securitization Asset” means any accounts receivable, real estate asset,
mortgage receivables or related assets, in each case subject to a Securitization
Facility.

“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Borrower or any Restricted
Subsidiary of Holdco sells its Securitization Assets to either (a) a Person that
is not a Restricted Subsidiary or (b) a Securitization Subsidiary that in turn
sells Securitization Assets to a person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means any Subsidiary of Holdco in each case formed
for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto.

“Security Documents” means the Collateral Agreement, the Mortgages (if any), and
each other security agreement or other instrument or document executed and
delivered pursuant to Section 5.11 or Section 5.12 to secure the Obligations.

“Senior Notes” shall mean collectively (x) the Borrower’s 11.50% Senior Notes
due 2018, (y) the Borrower’s 9.375% Senior Notes due 2019 and (z) the Borrower’s
10.00% Senior Notes due 2019.

“Senior Representative” means, with respect to any series of Permitted First
Priority Replacement Debt or Permitted Second Priority Replacement Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Unsecured Debt” means senior unsecured Indebtedness of any Loan Party
that (a) does not require any scheduled payment of principal (including pursuant
to a sinking fund obligation) or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on terms that are market terms on the date of issuance)
prior to the date that is the Latest Maturity Date in effect as of the time such
Senior Unsecured Debt is incurred, (b) contains other terms (including
covenants, events of default, remedies, redemption provisions and change of
control provisions) that are market terms on the date of issuance and (c) bears
interest that is a market rate of interest on the date of issuance of such
Indebtedness as determined by the Borrower in good faith.

 

57



--------------------------------------------------------------------------------

“Senior Unsecured Debt Documents” means the indenture or indentures or other
agreements under which any Senior Unsecured Debt is issued, all side letters,
instruments, agreements and other documents evidencing or governing any Senior
Unsecured Debt, providing for any Guarantee or other right in respect thereof,
affecting the terms of the foregoing or entered into in connection therewith and
all schedules, exhibits and annexes to each of the foregoing.

“Software” means any and all computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code; databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise; descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons; and all documentation
including user manuals and other training documentation related to any of the
foregoing.

“Solvent” means, with respect to Holdco and its Subsidiaries, taken as a whole,
that as of the date of determination, (a) the sum of the such Persons’ debt
(including contingent liabilities), taken as a whole, does not exceed the fair
value on a going concern basis of the present assets of such Persons, taken as a
whole; (b) such Persons’ capital, taken as a whole, is not unreasonably small in
relation to its business, taken as a whole, as contemplated on the Closing Date;
(c) such Persons, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debts as they mature in the ordinary course of
business and (d) the present fair saleable value (on a going concern basis) of
the assets of such Persons, taken as a whole, is not less than the amount that
will be required to pay the probable liabilities (including contingent
liabilities) of such Persons, taken as a whole, on their debts as they become
absolute and matured. For purposes of this definition, (i) the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
and (ii) it is assumed that the Indebtedness and other obligations incurred
under and in connection with this Agreement and the Senior Notes will come due
at their respective maturities.

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary of Holdco
or of any business unit, line of business or division of the Borrower or any of
the Restricted Subsidiaries of Holdco for which historical financial statements
are available, (b) Permitted Acquisitions, (c) Investment that results in a
Person becoming a Restricted Subsidiary of Holdco, (d) designation of any
Restricted Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted
Subsidiary as a Restricted Subsidiary or (e) the proposed incurrence of
Indebtedness or making of a Restricted Payment or payment in respect of
Indebtedness in respect of which compliance with the financial covenant in
Section 6.12 or any other financial ratio is by the terms of this Agreement
required to be calculated on a Pro Forma Basis.

“Sponsor” means, collectively, Golden Gate and Summit Partners.

 

58



--------------------------------------------------------------------------------

“Sponsor Equity Holder” means any of Golden Gate Capital Management, L.L.C.,
Golden Gate Capital Management II, L.L.C., Summit Partners Private Equity Fund
VII-A, L.P., Summit Partners Private Equity Fund VII-B, L.P., Summit Partners
Europe Private Equity, L.P., Summit Ventures V, L.P., Summit V Advisors Fund,
L.P., Summit V Advisors Fund (QP), L.P., Summit V Companion Fund, L.P.

“SPV” has the meaning assigned to such term in Section 9.04.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdco or any Subsidiary of Holdco
which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Statutory Reserve Rate” means, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or any other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in such currency, expressed in the case of each such requirement as a
decimal. Such reserve percentages shall, in the case of Loans denominated in
Dollars, include those imposed pursuant to Regulation D of the Board. For
purposes of this definition, Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subject Loans” has the meaning assigned to such term in Section 2.11(i).

“Subordinated Debt” means unsecured Indebtedness of any Loan Party that (a) does
not require any scheduled payment of principal (including pursuant to a sinking
fund obligation) or mandatory redemption or redemption at the option of the
holders thereof (except for redemptions in respect of asset sales and changes in
control on terms that are market terms on the date of issuance) prior to the
date that is 91 days after the Latest Maturity Date in effect at the time of the
issuance of such Subordinated Debt, (b) contains subordination and guarantee
release provisions that are market at the time of issuance or otherwise
reasonably satisfactory to the Administrative Agent, (c) contains other terms
(including covenants, events of default, remedies, redemption provisions and
change of control provisions) that are market terms on the date of issuance, and
(d) bears interest that is a market rate of interest on the date of issuance of
such Indebtedness as determined by Holdco’s board of directors in good faith.

 

59



--------------------------------------------------------------------------------

“Subordinated Debt Documents” means the indenture or indentures or other
agreements under which any Subordinated Debt is issued, all side letters,
instruments, agreements and other documents evidencing or governing any
Subordinated Debt, providing for any Guarantee or other right in respect
thereof, affecting the terms of the foregoing or entered into in connection
therewith and all schedules, exhibits and annexes to each of the foregoing.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of the members of the governing body
or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned or controlled by the parent and/or one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of Holdco.

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
the Subsidiary Loan Parties on the Closing Date, substantially in the form of
Exhibit E-2.

“Subsidiary Loan Party” means any Domestic Restricted Subsidiary (other than the
Borrower) that has Guaranteed the Obligations pursuant to the Subsidiary
Guaranty.

“Summit Partners” means, collectively, Summit Partners, L.P., Summit Partners
Private Equity Fund VII-A, L.P., Summit Partners Private Equity Fund VII-B,
L.P., Summit Partners Europe Private Equity, L.P., Summit Ventures V, L.P.,
Summit V Advisors Fund, L.P., Summit V Advisors Fund (QP), L.P., Summit V
Companion Fund, L.P., Summit Partners Subordinated Debt Fund IV-A, L.P., Summit
Partners Subordinated Debt Fund IV-B, L.P., Summit Partners Credit Fund, L.P.,
Summit Partners Credit Fund A-1, L.P. and their respective Affiliates.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Swap Agreement.

 

60



--------------------------------------------------------------------------------

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans. The initial amount of the Swingline Lender’s Swingline
Commitment is set forth on Schedule 2.01.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the Swingline
Exposure at such time.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swiss Francs” or “CHF” means the lawful currency of Switzerland.

“Swingline Sublimit” means $40,000,000 as such amount may be modified from time
to time in accordance with the terms hereof.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) that is designed to permit the lessee (a) to treat such lease as an
operating lease, or not to reflect the leased property on the lessee’s balance
sheet, under GAAP and (b) to claim depreciation on such property for U.S.
federal income tax purposes, other than any such lease under which such Person
is the lessor.

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Synthetic Lease, and the amount of such
obligations shall be equal to the sum (without duplication) of (a) the
capitalized amount thereof that would appear on a balance sheet of such Person
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations and (b) the amount payable by such Person as the purchase price for
the property subject to such lease assuming the lessee exercises the option to
purchase such property at the end of the term of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, other charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Commitment” means, a Tranche B Term Commitment, a Tranche B-1 Term
Commitment, a Euro Term Commitment, Incremental Term Commitment or an Other Term
Commitment.

“Termination Date” means the date upon which (i) all of the Obligations (other
than obligations in respect of Letters of Credit and contingent indemnification
obligations not then due and payable) have been paid in full, (ii) all Letters
of Credit have been cancelled, Cash Collateralized or otherwise backstopped on
terms reasonably satisfactory to the Issuing Bank (including by “grandfathering”
on terms reasonably acceptable to the Issuing Bank of the applicable Letters of
Credit into a future credit facility) and (iii) all Commitments have expired or
been terminated.

 

61



--------------------------------------------------------------------------------

“Term Lender” means a Lender with an outstanding Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Exchange Effective Date” has the meaning set forth in Section 2.25.

“Term Loan Exchange Notes” has the meaning set forth in Section 2.25.

“Term Loan Maturity Date” means, with respect to (a) the Tranche B Term Loans
and the Euro Term Loans, the sixth anniversary of the Closing Date (or if such
anniversary is not a Business Day, the next preceding Business Day), (b) the
Tranche B-1 Term Loans, the date that is four years and six months after the
Closing Date (or if such anniversary is not a Business Day, the next preceding
Business Day) and (c) with respect to any Incremental Term Loan or Other Term
Loan, as provided in the respective documentation therefor, but, as to any
specific Term Loan, as the maturity of such Term Loan shall have been extended
by the holder thereof in accordance with the terms hereof.

“Term Loans” means, collectively, the Tranche B Term Loans, the Euro Term Loans
and the Tranche B-1 Term Loans, and, unless the context otherwise requires, any
Incremental Term Loans and any Other Term Loans.

“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.

“Total Indebtedness” means, as of any date, the aggregate outstanding principal
amount of funded Indebtedness of Holdco and the Restricted Subsidiaries, on a
consolidated basis, for borrowed money or evidenced by bonds, debentures, notes
or similar instruments or Capital Lease Obligations (other than any intercompany
indebtedness). Total Indebtedness shall be calculated subject to Section 1.06.

“Total Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Indebtedness as of such date, less, except for the purposes of
Section 6.12, the aggregate amount of unrestricted cash and Cash Equivalents of
Holdco and its Restricted Subsidiaries as of such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Holdco most
recently ended on or prior such date of determination for which financial
statements have been furnished pursuant to Section 5.01.

“Tranche B Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make a Tranche B Term Loan hereunder on the
Closing Date, expressed as an amount representing the maximum principal amount
of the Tranche B Term Loans to be made by such Term Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Term Lender pursuant to Section 9.04. The initial amount of each Term Lender’s
Tranche B Term Commitment is set forth on Schedule 2.01. The aggregate principal
amount of the Tranche B Term Commitments is $2,770,000,000.

 

62



--------------------------------------------------------------------------------

“Tranche B Term Loan” or “Initial Tranche B Term Loan” means the term loans made
on the Closing Date pursuant to Section 2.01(a)(ii) pursuant to the Tranche B
Term Commitments.

“Tranche B-1 Term Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make a Tranche B-1 Term Loan hereunder on the
Closing Date, expressed as an amount representing the maximum principal amount
of the Tranche B-1 Term Loans to be made by such Term Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Term Lender pursuant to Section 9.04. The initial amount of each Term Lender’s
Tranche B-1 Term Commitment is set forth on Schedule 2.01. The aggregate
principal amount of the Tranche B-1 Term Commitments is $400,000,000.

“Tranche B-1 Term Loan” or “Initial Tranche B-1 Term Loan” means the term loans
made on the Closing Date pursuant to Section 2.01(a)(iii) pursuant to the
Tranche B-1 Term Commitments.

“Transaction Costs” means all premiums, fees, costs and expenses incurred or
payable by or on behalf of Holdco or any Restricted Subsidiary in connection
with the Transactions (including, without limitation, any bonuses and any loan
forgiveness and associated tax gross up payments) or in connection with the
negotiation, execution, delivery and performance of the Loan Documents and the
transactions contemplated thereby, including to fund any original issue
discount, upfront fees or legal fees and to grant and perfect any security
interests.

“Transactions” means (a) the borrowing of the Loans hereunder on the Closing
Date, (b) the Refinancing, (c) the issuance of Senior Notes described in clause
(y) of the definition thereof on the Closing Date and/or the rollover of the
Senior Notes described in clause (x) of the definition thereof, (d) the Equity
Investment, (e) the Reorganization Transactions, (f) the Contributions, (g) the
Holdco PIK Amendment, (h) delivery of the documents relating to the
Contributions and the Equity Investments and (i) the payment of Transaction
Costs.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate (for purposes of
clarity, with Loans or Borrowings bearing a rate of interest determined by
reference to clause (i) of the definition of the term “Adjusted Eurocurrency
Rate” deemed to constitute a different Type than Loans or Borrowings bearing a
rate of interest determined by reference to clause (ii) of such definition) or
the Alternate Base Rate.

“Unrestricted Additional Term Notes” means first priority senior secured notes
and/or junior lien secured notes and/or unsecured notes, in each case issued
pursuant to an indenture, note purchase agreement or other agreement and in lieu
of the incurrence of Unrestricted Incremental First-Lien Indebtedness; provided
that (a) such Unrestricted Additional Term Notes rank pari passu or junior in
right of payment and (if secured) of security with the Loans and Commitments
hereunder, (b) the Unrestricted Additional Term Notes have a final maturity date
that is on or after the Term Loan Maturity Date with respect to the Initial
Tranche

 

63



--------------------------------------------------------------------------------

B Term Loans and a weighted average life to maturity equal to or longer than the
remaining weighted average life to maturity of the Initial Tranche B Term Loans,
(c) the covenants and events of default and other terms of which (other than
maturity, fees, discounts, interest rate, redemption terms and redemption
premiums) shall be consistent with the Initial Tranche B Term Loans other than
as specifically provided in the documentation for the Unrestricted Additional
Term Notes, (d) no Restricted Subsidiary is a borrower or a guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is a Subsidiary
Loan Party which shall have previously or substantially concurrently guaranteed
the Obligations, (e) if such Unrestricted Additional Term Notes are secured,
(x) the obligations in respect thereof shall not be secured by liens on the
assets of Holdco, the Borrower and the Restricted Subsidiaries, other than
assets constituting Collateral, (y) all security therefor shall be granted
pursuant to documentation that is not more restrictive than the Security
Documents in any material respect or, if the Liens are pari passu with the
Obligations, pursuant to amendments to the Security Documents reasonably
acceptable to the Administrative Agent and an intercreditor agreement
substantially consistent with the terms set forth on Exhibit L-1 or L-2 annexed
hereto or otherwise not materially less favorable (taken as a whole) to the
Lenders (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior Liens may
secured by Liens that are pari passu with, or junior in priority to, other Liens
that are junior to the Liens securing the Obligations) shall be entered into
between the Administrative Agent and/or Collateral Agent and the representative
for such Unrestricted Additional Term Notes and (f) any Unrestricted Additional
Term Notes issued shall reduce or be counted against, on a dollar-for-dollar
basis, the amount available to be drawn as Unrestricted Incremental First-Lien
Indebtedness (it being understood that the Borrower may redesignate any such
Indebtedness originally designated as Unrestricted Additional Term Notes as
Additional Term Notes if at the time of such redesignation, the Borrower would
be permitted to incur the aggregate principal amount of Indebtedness being so
redesignated in accordance with the definition thereof (for purpose of clarity,
with any such redesignation having the effect of increasing the Borrower’s
ability to incur Unrestricted Incremental First-Lien Indebtedness as of the date
of such redesignation by the amount of such Indebtedness so redesignated)).

“Unrestricted Incremental First-Lien Indebtedness” has the meaning assigned to
such term in Section 2.20.

“Unrestricted Subsidiary” means (a) a Subsidiary of Holdco designated as an
“Unrestricted Subsidiary” on Schedule 1.03 and any Subsidiary designated as an
“Unrestricted Subsidiary” from time to time pursuant to Section 5.13 and (b) any
Subsidiary of an Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(e)(ii)(D).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or

 

64



--------------------------------------------------------------------------------

other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (b) the then outstanding principal amount of such Indebtedness.

“wholly owned Subsidiary” or “wholly owned subsidiary” means, with respect to
any Person at any date, a subsidiary of such Person of which securities or other
ownership interests representing 100% of the Equity Interests (other than
directors’ qualifying shares) are, as of such date, owned, controlled or held by
such Person or one or more wholly owned subsidiaries of such Person or by such
Person and one or more wholly owned subsidiaries of such Person. For the
avoidance of doubt, “wholly owned Restricted Subsidiary” means a wholly owned
Subsidiary that is a Restricted Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yield” means, with respect to any Loan, Revolving Commitment, or Repricing
Transaction, as the case may be, on any date of determination as calculated by
the Administrative Agent, (a) any interest rate margin, (b) increases in
interest rate floors (but only to the extent that an increase in the interest
rate floor with respect to Initial Term Loans, as the case may be, would cause
an increase in the interest rate then in effect at the time of determination
hereunder, and, in such case, then the interest rate floor (but not the interest
rate margin solely for determinations under this clause (b)) applicable to such
Initial Term Loans, as the case may be, shall be increased to the extent of such
differential between interest rate floors), (c) original issue discount and
(d) upfront fees paid to any Person, (with original issue discount and upfront
fees being equated to interest based on assumed three-year life to maturity),
but exclusive of any arrangement, structuring, underwriting or similar fee paid
to any Person in connection therewith.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (including pursuant to
any permitted refinancing, restructuring or increase (in each case, whether
pursuant to one or more agreements or with

 

65



--------------------------------------------------------------------------------

different lenders or different agents), but subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (f) any reference to
any Requirement of Law shall, unless otherwise specified, refer to such
Requirement of Law as amended, modified or supplemented from time to time. As
used herein, the phrase “for the term of this Agreement” and any similar phrases
shall mean the period beginning on the Closing Date and ending on the Latest
Maturity Date and (g) the term “manifest error” shall be deemed to include any
clearly demonstrable error whether or not obvious on the face of the document
containing such error. Unless otherwise specified, all references herein to
times of day shall be references to New York City time (daylight or standard, as
applicable).

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then Holdco, the Borrower and the Administrative Agent agree
to enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating Holdco’s and the Subsidiaries’
consolidated financial condition shall be the same after such Accounting Change
as if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdco, the Borrower, the
Administrative Agent and the Required Lenders, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

Notwithstanding anything in this Agreement to the contrary, any change in GAAP
or the application or interpretation thereof that would require operating leases
to be treated similarly as a capital lease shall not be given effect in the
definitions of Indebtedness or Liens or any related definitions or in the
computation of any financial ratio or requirement.

Section 1.05 Pro Forma Calculations. With respect to any period during which the
Transactions or any Specified Transaction occurs, for purposes of determining
the prepayments required pursuant to Section 2.11(d) and the Applicable Margin
in respect of such period, calculation of the First Lien Leverage Ratio,
Consolidated Total Assets and the Total Leverage Ratio or for any other purpose
hereunder, with respect to such period shall be made on a Pro Forma Basis.

 

66



--------------------------------------------------------------------------------

Section 1.06 Currency Translation. (a) For purposes of determining compliance as
of any date after the Closing Date with Section 6.01, Section 6.02,
Section 6.03, Section 6.04, Section 6.05, Section 6.06, Section 6.07,
Section 6.08, Section 6.09 or Section 6.12, or for purposes of making any
determination under Section 7.01(f), (g), (j), or (l), or for any other
specified purpose hereunder, amounts incurred or outstanding in currencies other
than Dollars shall be translated into Dollars at the exchange rates in effect on
the last Business Day of the fiscal quarter immediately preceding the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made, as such exchange rates shall be determined in good
faith by the Borrower by reference to customary indices. No Default shall arise
as a result of any limitation or threshold set forth in Dollars in Section 6.01,
Section 6.02, Section 6.03, Section 6.04, Section 6.05, Section 6.06,
Section 6.07, Section 6.08, or Section 6.09 or Section 7.01(f), (g), (j), or
(l), being exceeded solely as a result of changes in currency exchange rates
from those rates applicable on the last day of the fiscal quarter immediately
preceding the fiscal quarter in which such determination occurs or in respect of
which such determination is being made.

(b) The Administrative Agent (or the Issuing Bank to the extent otherwise set
forth in this Agreement) shall determine the Dollar Equivalent of any Letter of
Credit denominated in Euros or other Alternative Currency as of (i) each date
(with such date to be reasonably determined by the Administrative Agent or
Issuing Bank, as applicable) that is on or about the date of each request for
the issuance, amendment, renewal or extension of any Letter of Credit and
(ii) each date on which the Dollar Equivalent in respect of any Borrowing is
determined pursuant to paragraph (c) of this Section, and each such amount shall
be the Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this Section 1.06(b).

(c) The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in Euros or other Alternative Currency as of (i) each date
(with such date to be reasonably determined by the Administrative Agent) that is
on or about the date of a Borrowing Request or Interest Election Request with
respect to any Borrowing and (ii) each date on which the Dollar Equivalent in
respect of any Letter of Credit is determined pursuant to paragraph (b) of this
Section, and each such amount shall be the Dollar Equivalent of such Borrowing
until the next required calculation thereof pursuant to this Section 1.06(c);
provided that if a prepayment of Term Loans is required under Section 2.11, the
Dollar Equivalent of such Term Loans for purposes of determining the relative
application of the prepayment among multiple Classes of Term Loans shall be
determined as of the date of such prepayment, or if earlier, the date that
notice of such prepayment is furnished by the Borrower.

(d) The Dollar Equivalent of any LC Disbursement made by the Issuing Bank in
Euros or other Alternative Currency and not reimbursed by the Borrower shall be
determined as set forth in paragraph (e) of Section 2.05.

(e) The Administrative Agent shall notify the Borrower, the applicable Lenders
and the Issuing Bank of each calculation of the Dollar Equivalent of each Letter
of Credit, Borrowing and LC Disbursement.

 

67



--------------------------------------------------------------------------------

Section 1.07 Rounding. Any financial ratios required to be maintained pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up for
five). For example, if the relevant ratio is to be calculated to the hundredth
decimal place and the calculation of the ratio is 5.125, the ratio will be
rounded up to 5.13.

Section 1.08 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment (other than as described in the definition of “Interest
Period”) or performance shall extend to the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

Section 1.09 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by any reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees (a)(i) to make a Euro Term Loan to the Borrower on
the Closing Date in Euros in an aggregate principal amount equal to its Euro
Term Commitment, (ii) to make a Tranche B Term Loan to the Borrower on the
Closing Date in an aggregate principal amount equal to its Tranche B Term
Commitment, (iii) to make a Tranche B-1 Term Loan to the Borrower on the Closing
Date in an aggregate principal amount equal to its Tranche B-1 Term Commitment
and (b) to make Revolving Loans to the Borrower from time to time during the
Revolving Availability Period in Dollars, Euros or other Alternative Currency in
an aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment, provided that no
Revolving Loan shall be made in Euros or other Alternative Currency if, after
the making of such Revolving Loan, the Dollar Equivalent of the aggregate
principal amount of outstanding Revolving Loans and LC Exposure, in each case,
denominated in Euros or other Alternative Currency would exceed the Alternative
Currency Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. The Euro Term Commitments, the Tranche B Term Commitments and the
Tranche B-1 Term Commitments will terminate in full upon the making of the Loans
referred to in clauses (a)(i), (ii) and (iii) above.

 

68



--------------------------------------------------------------------------------

Section 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing and Term Borrowing
denominated in Euros or other Alternative Currency shall be comprised entirely
of Eurocurrency Loans and (ii) each Revolving Borrowing and Term Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan, provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, in the case of Borrowings denominated in Euros, €1,000,000 or
other Alternative Currency, a like amount) and not less than $1,000,000 (or, in
the case of Borrowings denominated in Euros, €1,000,000 or other Alternative
Currency, a like amount). At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. Each Swingline Loan shall be in an amount
that is an integral multiple of $100,000 and not less than $500,000. Borrowings
of more than one Type and Class may be outstanding at the same time, provided
that there shall not at any time be more than a total of 16 Eurocurrency
Borrowings outstanding. Notwithstanding anything to the contrary herein, an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments, and a Swingline Loan may
be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Revolving Maturity Date (in the case of such Revolving Loan) or the
Term Loan Maturity Date applicable to such Borrowing (in the case of such Term
Loan), as the case may be.

(e) The obligations of the Revolving Lenders hereunder to make Revolving Loans,
to fund participations in Letters of Credit and Swingline Loans and to make
payments pursuant to Section 9.03(c) are several and not joint (it being
understood that the foregoing shall in no way be in derogation of the
reallocation of participations in Letters of Credit and Swingline Loans among
the Revolving Lenders contemplated by Section 2.22(a)(iv)).

 

69



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in
Euros or other Alternative Currency, not later than 1:00 p.m., London time, four
Business Days (or, in the case of Eurocurrency Borrowings denominated in Euros
and made on the Closing Date, on the Closing Date) before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing, provided, that,
any such notice of a Term Borrowing on the Closing Date (whether a Eurocurrency
Borrowing or ABR Borrowing or denominated in Euros) may be given not later than
11:00 a.m. New York City time on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, electronic communication (including Adobe pdf file)
or facsimile to the Administrative Agent of a written Borrowing Request signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information:

(i) whether the requested Borrowing is to be a Term Borrowing, a Revolving
Borrowing, a Borrowing of any Incremental Term Loan, a Borrowing of any
Incremental Revolving Loan, a Borrowing of any Other Term Loan or a Borrowing of
any Other Revolving Loan;

(ii) the currency and aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;”

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and

(vii) in the case of a Borrowing Request made in respect of a Revolving
Borrowing, that as of such date the conditions in Section 4.02(a) and (b) are
satisfied.

If no currency is specified with respect to any Eurocurrency Borrowing, the
Borrower shall be deemed to have selected Dollars except with respect to Euro
Loans. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (A) in the case of a Borrowing denominated in
Dollars, an ABR Borrowing and (B) in the case of a Borrowing denominated in
Euros or other Alternative Currency, a Eurocurrency Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt

 

70



--------------------------------------------------------------------------------

of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 Swingline Loans. (a) General. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower in Dollars from time to time on any Business Day during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Sublimit or (ii) after giving effect to
Section 2.22(a)(iv), the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments, provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. Each Swingline Loan
shall bear interest only at a rate based on the Alternate Base Rate. Immediately
upon the making of a Swingline Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Revolving Lender’s Applicable Percentage times the amount
of such Swingline Loan.

(b) Borrowing Procedures. To request a Swingline Loan, the Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 1:00 p.m., New York City time, on the day of such proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower maintained with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank
or, to the extent that the Revolving Lenders have made payments pursuant to
Section 2.05(e) to reimburse the Issuing Bank, to such Lenders and the Issuing
Bank as their interests may appear) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Revolving Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swingline Loans then outstanding. Such request shall
be made in writing (which written request shall be deemed to be a Borrowing
Request for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of a Revolving Borrowing, but subject to the unutilized
portion of the aggregate Revolving Commitment and the conditions set forth in
Section 4.02. The Swingline Lender shall furnish the Borrower with a copy of the
applicable Borrowing Request promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its

 

71



--------------------------------------------------------------------------------

Applicable Percentage of the amount specified in such Borrowing Request
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Borrowing Request, whereupon,
subject to Section 2.04(d), each Revolving Lender that so makes funds available
shall be deemed to have made a Revolving Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swingline
Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for a
Revolving Borrowing submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swingline Loans, together with interest as provided
herein.

(d) Repayment of Participations.

 

72



--------------------------------------------------------------------------------

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Percentage thereof in the same funds as those
received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by the Swingline Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing, such amount to be payable on demand. The Administrative Agent will
make such demand upon the request of the Swingline Lender. The obligations of
the Lenders under this clause (ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Percentage of any Swingline Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

Section 2.05 Letters of Credit. (a) General. Upon satisfaction of the conditions
specified in Section 4.01 and Section 4.02 on or prior to the Closing Date, each
Existing Letter of Credit will, automatically and without any action on the part
of any Person, be deemed to be a Letter of Credit issued hereunder for all
purposes of this Agreement and the other Loan Documents. Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit for its own account (or for the account of Holdco or any
Restricted Subsidiary so long as the Borrower and Holdco or such Restricted
Subsidiary are co-applicants), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

73



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

(i) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication reasonably acceptable to
the Issuing Bank) to the Issuing Bank (except that the Issuing Bank in respect
of Existing Letters of Credit shall not issue any additional Letters of Credit,
except to the extent that it otherwise becomes or continues as an Issuing Bank
hereunder, and, unless agreed by it, shall not be required to amend, renew or
extend an Existing Letter of Credit) and the Administrative Agent (not later
than 1:00 p.m., New York City time, at least two (2) Business Days in advance
(or with respect to a Letter of Credit to be denominated in an Alternative
Currency, at least three (3) Business Days in advance) of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be in Dollars, Euros or other Alternative Currency),
the name and address of the beneficiary thereof, the documents to be presented
by such beneficiary in case of any drawing thereunder, the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, such other matters as the Issuing Bank may require and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the LC Sublimit, (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments and (iii) the Dollar Equivalent of the aggregate principal amount of
outstanding Revolving Loans and LC Exposure denominated in Euros or other
Alternative Currency would exceed the Alternative Currency Sublimit.

(ii) Promptly after receipt of any such request pursuant to Section 2.05(b)(i),
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such request from
the Borrower and, if not, the Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless the Issuing Bank has received written notice from
any Revolving Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 4.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or Holdco or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the Issuing Bank’s usual and customary business
practices. Immediately upon the

 

74



--------------------------------------------------------------------------------

issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
the Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which the Issuing Bank is not otherwise compensated hereunder);

(B) the issuance of such Letter of Credit would violate any laws binding upon or
otherwise applicable to the Issuing Bank; or

(C) the Letter of Credit is to be denominated in a currency other than Dollars,
Euros or an Alternative Currency unless otherwise agreed by the Issuing Bank and
the Administrative Agent.

(iv) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) the Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(v) The Issuing Bank shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article VIII with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Letter of Credit Application
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article VIII included the Issuing Bank with respect to such
acts or omissions, and (B) as additionally provided herein with respect to the
Issuing Bank.

(vi) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

75



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) five
Business Days before the Revolving Maturity Date, provided if the Borrower so
request in any applicable Letter of Credit Application, the Issuing Bank shall
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the Issuing Bank to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Bank, the Borrower shall not be required to make a specific request
to the Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the applicable Lenders shall be deemed to have authorized (but
may not require) the Issuing Bank to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the Issuing Bank shall not permit any such renewal if
(A) the Issuing Bank has determined that it would have no obligation at such
time to issue such Letter of Credit in its renewed form under the terms hereof
(by reason of the provisions of Section 2.05(b)(ii) or otherwise), or (B) it has
received notice (which may be by telephone, followed promptly in writing, or in
writing) on or before the day that is thirty (30) days before the Nonrenewal
Notice Date from the Administrative Agent or any Revolving Lender, as
applicable, or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and provided further that, if
agreed to by the Issuing Bank, a Letter of Credit may, upon the request of the
Borrower, be renewed for a period beyond the date that is the Revolving Maturity
Date if such Letter of Credit has become subject to cash collateralization (at
103% of the face value of such Letter of Credit) or other arrangements
satisfactory to the Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of (i) each LC Disbursement made by the Issuing Bank in
Dollars and (ii) the Dollar Equivalent, using the Exchange Rate in effect on the
date such payment is required, of each LC Disbursement made by the Issuing Bank
in Euros or other Alternative Currency and, in each case, not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

76



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to the Dollar Equivalent,
calculated using the Exchange Rate when such payment was due, of such LC
Disbursement, in Dollars, or at the option of the Borrower in an Alternative
Currency to the extent such LC Disbursement was made in such Alternative
Currency, in each case, not later than 3:00 p.m., New York City time, on the
Business Day next succeeding the date on which the Issuing Bank notifies the
Borrower of such LC Disbursement or the Applicable Time on the date of any
payment by the Issuing Bank under a Letter of Credit to be reimbursed in an
Alternative Currency, provided that, if such LC Disbursement is not less than
$500,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with a Revolving Borrowing or Swingline Loan in an amount
equal to the Dollar Equivalent, calculated using the Exchange Rate on the date
when such payment was due, of such LC Disbursement and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Borrowing or Swingline Loan. If the Borrower
fails to make such payment when due, then the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower (such payment from such Revolving Lender to be made on
demand with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing), in the same manner as provided in Section 2.06
with respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement

(f) Repayment of Participations.

(i) At any time after the Issuing Bank has made an LC Disbursement and has
received from any Revolving Lender such Revolving Lender’s payment in respect of
such LC Disbursement pursuant to Section 2.05(e), if the Administrative Agent
receives for the account of the Issuing Bank any payment in respect of the
related LC Disbursement or interest thereon (whether directly from the Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent in accordance with this Agreement), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

77



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to Section 2.05(e) is required to be returned under any of
the circumstances described in Section 9.08 (including pursuant to any
settlement entered into by the Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the Issuing Bank
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
this clause (ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
Holdco or any of its Restricted Subsidiaries or in the relevant currency markets
generally or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank, provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of bad faith, gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent jurisdiction)
and compliance by the Issuing Bank with the applicable standards of care set
forth in the Uniform Commercial Code in the State of New York, the Issuing Bank
shall be deemed to have exercised care in each

 

78



--------------------------------------------------------------------------------

such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute bad faith, gross
negligence or willful misconduct.

(h) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder, provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement in accordance with paragraph
(e) of this Section.

(i) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full as set forth in
Section 2.05(e), the unpaid amount thereof shall bear interest, for each day
from and including the first Business Day after receipt of notice to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment

(j) Role of Issuing Bank. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Lenders or the Required Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.

 

79



--------------------------------------------------------------------------------

(k) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(l) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, Holdco or any
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Holdco and/or any Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of Holdco and such Restricted Subsidiaries.

(m) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit

(n) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in any Letter of Credit Application, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(o) Provisions Related to Extended Revolving Commitments. If the maturity date
in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more other tranches of
Revolving Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 2.05(c)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall

 

80



--------------------------------------------------------------------------------

Cash Collateralize any such Letter of Credit in accordance with Section 2.05(c).
If, for any reason, such Cash Collateral is not provided or the reallocation
does not occur, the Revolving Lenders under the maturing tranche shall continue
to be responsible for their participating interests in the Letters of Credit.
Except to the extent of reallocations of participations pursuant to clause
(i) of the second preceding sentence, the occurrence of a maturity date with
respect to a given tranche of Revolving Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Revolving Lenders
in any Letter of Credit issued before such maturity date. Commencing with the
maturity date of any tranche of Revolving Commitments, the sublimit for Letters
of Credit shall be agreed with the Lenders under the extended tranches.

Section 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by wire transfer of the amounts so received, in immediately available
funds, to an account of the Borrower in New York City, in each case designated
by the Borrower in the applicable Borrowing Request, provided that ABR Revolving
Loans or Swingline Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.05(e) to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, after giving effect to the
reallocations pursuant to Section 2.22(a)(iv), if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent, within five (5) Business Days, such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (A) if such Borrowing
is denominated in Dollars, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) if such Borrowing is denominated in
Euros or other Alternative Currency, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

81



--------------------------------------------------------------------------------

Section 2.07 Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurocurrency Borrowing, shall
have an initial

Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section,
provided that the Borrower may not elect to convert any Borrowing denominated in
Euros or an Alternative Currency to an ABR Borrowing and may not change the
currency of any Borrowing. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit B and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the Borrower;

(ii) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iv) and (v) below shall be
specified for each resulting Borrowing);

(iii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iv) whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(v) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

82



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) if such Borrowing is denominated in Dollars,
such Borrowing shall be converted to an ABR Borrowing and (ii) if such Borrowing
is denominated in Euros or an Alternative Currency, such Borrowing shall
continue as a Eurocurrency Borrowing with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing, no outstanding Borrowing may be continued for an Interest Period
of more than one month’s duration.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated or extended, the Revolving Commitments shall
terminate on the Revolving Maturity Date.

(b) The Borrower may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 (or, in the case of Commitments denominated in
Euros €1,000,000) and not less than $5,000,000 (or in the case of Commitments
denominated in Euros, €5,000,000) and (ii) the Borrower shall not terminate or
reduce any Class of Revolving Commitments to the extent that, after giving
effect to any concurrent prepayment of the Revolving Loans of such Class in
accordance with Section 2.11, the aggregate Revolving Exposures (calculated
using the Exchange Rate in effect as of the date of the proposed termination or
reduction) of such Class (excluding the portion of the Revolving Exposures
attributable to outstanding Letters of Credit if and to the extent that the
Borrower has Cash Collateralized (at 100% of the face value of such Letters of
Credit) or made other arrangements satisfactory to the Issuing Bank with respect
to such Letters of Credit) would exceed the aggregate Revolving Commitments of
such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable, provided that a notice of termination of the
Commitments of any Class delivered by the Borrower may state that such notice is
conditioned upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other Indebtedness or other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

83



--------------------------------------------------------------------------------

(d) The Borrower, in its sole discretion, shall have the right, but not the
obligation, at any time so long as no Event of Default has occurred and is
continuing, upon at least one Business Day’s notice to a Defaulting Lender (with
a copy to the Administrative Agent), to terminate in whole such Defaulting
Lender’s Commitment. Such termination shall be effective with respect to such
Defaulting Lender’s unused portion of its Commitment on the date set forth in
such notice. No termination of the Commitment of a Defaulting Lender shall be
deemed a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may have against the
Defaulting Lender.

(e) The Required Revolving Lenders, or the Administrative Agent at the direction
of the Required Revolving Lenders, shall have the right, at any time after the
occurrence and during the continuance of a Revolver Reduction Event, upon at
least one (1) Business Day’s notice to the Borrower, to terminate or reduce the
aggregate Revolving Commitments of all Revolving Lenders and/or demand repayment
of all or any portion of the then outstanding Revolving Loans and Swingline
Loans, together with accrued and unpaid interest and fees thereon (and upon such
demand such payments shall be due and payable for all purposes hereunder). If,
after the effectiveness of any reduction or termination of the aggregate
Revolving Commitments pursuant to this Section 2.08(e), the aggregate Revolving
Exposures (calculated using the Exchange Rate in effect as of the date of such
termination or reduction) exceeds the remaining aggregate Revolving Commitments,
the Borrower shall repay Revolving Loans, Swingline Loans and/or Cash
Collateralize Letters of Credit in accordance with Section 2.11(b). Any such
reduction termination pursuant to this Section 2.08(e) shall be made ratably
among the Revolving Lenders in accordance with their respective Revolving
Commitments.

Section 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.10 and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first date after such Swingline Loan is made
that is the 15th or last day of a calendar month and is at least three Business
Days after such Swingline Loan is made, provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

84



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans and
pay interest thereon in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form of Exhibit F, provided that the delivery of any such note shall not be a
condition precedent to any Acquisition. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10 Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (d) of this Section and subject to paragraph (i) of Section 2.11, the
Borrower shall repay the Tranche B Term Loans on each date set forth below in an
aggregate principal amount set forth opposite such date in the table below:

 

Date

   Amount  

June 30, 2012

   $ 6,925,000   

September 30, 2012

   $ 6,925,000   

December 31, 2012

   $ 6,925,000   

March 31, 2013

   $ 6,925,000   

June 30, 2013

   $ 6,925,000   

September 30, 2013

   $ 6,925,000   

December 31, 2013

   $ 6,925,000   

March 31, 2014

   $ 6,925,000   

June 30, 2014

   $ 6,925,000   

September 30, 2014

   $ 6,925,000   

December 31, 2014

   $ 6,925,000   

March 31, 2015

   $ 6,925,000   

June 30, 2015

   $ 6,925,000   

September 30, 2015

   $ 6,925,000   

December 31, 2015

   $ 6,925,000   

March 31, 2016

   $ 6,925,000   

June 30, 2016

   $ 6,925,000   

September 30, 2016

   $ 6,925,000   

December 31, 2016

   $ 6,925,000   

March 31, 2017

   $ 6,925,000   

June 30, 2017

   $ 6,925,000   

September 30, 2017

   $ 6,925,000   

December 31, 2017

   $ 6,925,000   

March 31, 2018

   $ 6,925,000   

 

85



--------------------------------------------------------------------------------

Without limiting the foregoing, to the extent not previously paid, all Tranche B
Term Loans shall be due and payable on the applicable Term Loan Maturity Date.

(b) Subject to adjustment pursuant to paragraph (d) of this Section and subject
to paragraph (i) of Section 2.11, the Borrower shall repay the Tranche B-1 Term
Loans on each date set forth below in an aggregate principal amount set forth
opposite such date in the table below:

 

Date

   Amount  

June 30, 2012

   $ 15,000,000   

September 30, 2012

   $ 15,000,000   

December 31, 2012

   $ 15,000,000   

March 31, 2013

   $ 15,000,000   

June 30, 2013

   $ 15,000,000   

September 30, 2013

   $ 15,000,000   

December 31, 2013

   $ 15,000,000   

March 31, 2014

   $ 15,000,000   

June 30, 2014

   $ 20,000,000   

September 30, 2014

   $ 20,000,000   

December 31, 2014

   $ 20,000,000   

March 31, 2015

   $ 20,000,000   

June 30, 2015

   $ 25,000,000   

September 30, 2015

   $ 25,000,000   

December 31, 2015

   $ 25,000,000   

March 31, 2016

   $ 25,000,000   

June 30, 2016

   $ 25,000,000   

September 30, 2016

   $ 25,000,000   

Without limiting the foregoing, to the extent not previously paid, all Tranche
B-1 Term Loans shall be due and payable on the applicable Term Loan Maturity
Date.

(c) Subject to adjustment pursuant to paragraph (d) of this Section and subject
to paragraph (i) of Section 2.11, the Borrower shall repay the Euro Term Loans
on each date set forth below in an aggregate principal amount set forth opposite
such date in the table below:

 

Date

   Amount  

June 30, 2012

   € 625,000   

September 30, 2012

   € 625,000   

December 31, 2012

   € 625,000   

 

86



--------------------------------------------------------------------------------

Date

   Amount  

March 31, 2013

   € 625,000   

June 30, 2013

   € 625,000   

September 30, 2013

   € 625,000   

December 31, 2013

   € 625,000   

March 31, 2014

   € 625,000   

June 30, 2014

   € 625,000   

September 30, 2014

   € 625,000   

December 31, 2014

   € 625,000   

March 31, 2015

   € 625,000   

June 30, 2015

   € 625,000   

September 30, 2015

   € 625,000   

December 31, 2015

   € 625,000   

March 31, 2016

   € 625,000   

June 30, 2016

   € 625,000   

September 30, 2016

   € 625,000   

December 31, 2016

   € 625,000   

March 31, 2017

   € 625,000   

June 30, 2017

   € 625,000   

September 30, 2017

   € 625,000   

December 31, 2017

   € 625,000   

March 31, 2018

   € 625,000   

Without limiting the foregoing, to the extent not previously paid, all Euro Term
Loans shall be due and payable on the applicable Term Loan Maturity Date.

(d) Any prepayment of a Term Borrowing of any Class shall be applied (i) in the
case of prepayments made pursuant to Section 2.11(a) or (e), to reduce the
subsequent scheduled repayments of the Term Borrowings of such Class to be made
pursuant to this Section as directed by the Borrower, or as otherwise provided
in any Extension Amendment, any Incremental Facility Amendment or Refinancing
Amendment, and (ii) in the case of prepayments made pursuant to Section 2.11(c)
or Section 2.11(d), to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made pursuant to this Section in direct order of
maturity, or as otherwise provided in any Extension Amendment, any Incremental
Facility Amendment, or Refinancing Amendment.

(e) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such election not later than 11:00 a.m., New York City time, on the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Term
Borrowings shall be accompanied by accrued interest on the amount repaid.

 

87



--------------------------------------------------------------------------------

Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time, without premium or penalty (but subject to
Section 2.16 and the following sentence), to prepay any Borrowing of any Class
in whole or in part, as selected and designated by the Borrower, subject to the
requirements of this Section. Each voluntary prepayment of any Loan pursuant to
this Section 2.11(a) shall be made without premium or penalty except that, in
the event that on or prior to the first anniversary of the Closing Date, the
Borrower makes any prepayment or repayment of Term Loans as a result of a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, a prepayment premium in
an amount equal to 1% of the amount of the Term Loans being so prepaid, repaid
or refinanced. Any such voluntary prepayment shall be applied as specified in
Section 2.10(d). Notwithstanding anything to the contrary in this Agreement,
after any Extension, the Borrower may prepay any Borrowing of any Class of
non-extended Term Loans pursuant to which the related Extension Offer was made
without any obligation to prepay the corresponding Extended Term Loans.

(b) In the event and on such occasion that the aggregate Revolving Exposures
exceed (A) 105% of the aggregate Revolving Commitments solely as a result of
currency fluctuations or (B) the aggregate Revolving Commitments (other than as
a result of currency fluctuations), the Borrower shall prepay (no later than
five (5) Business Days after such event or occasion) Revolving Borrowings or
Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section 2.23)
in an aggregate amount equal to the amount by which the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments.

(c) Subject to paragraph (f) of this Section and unless the Required Lenders
otherwise agree, in the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdco or any Restricted Subsidiary in respect of
any Prepayment Event, the Borrower shall, within thirty (30) days in the case of
any Prepayment Event referenced in paragraph (a) or (b) of the definition
thereof, or, five (5) Business Days in the case of a Prepayment Event referenced
in paragraph (c) of the definition thereof, after such Net Proceeds are
received, prepay Term Loans on a pro rata basis (except, as to Term Loans made
pursuant to an Incremental Facility Amendment or a Refinancing Amendment, as
otherwise set forth in such Incremental Facility Amendment or a Refinancing
Amendment, or as to a Replacement Term Loan), in each case in an aggregate
amount equal to 100% of the amount of such Net Proceeds; provided that in the
case of any such event described in clause (a) or (b) of the definition of the
term “Prepayment Event,” if Holdco or any Restricted Subsidiary applies (or
commits to apply) the Net Proceeds from such event (or a portion thereof) within
twelve (12) months after receipt of such Net Proceeds to reinvest such proceeds
in assets of the general type used or useful in the business of Holdco and its
Restricted Subsidiaries (including in connection with an acquisition)(provided
that, in each case, the Borrower has delivered to the Administrative Agent
within 30 days after such Net Proceeds are received a written notice stating its
intention to do so), then no prepayment shall be required pursuant to this
paragraph in respect of such Net Proceeds except to the extent of any such Net
Proceeds therefrom that have not been so applied by the end of the twelve-month
(or, if committed to be so applied within 12 months of the receipt of such Net
Proceeds, eighteen-month) period following receipt of such Net Proceeds, at the
end of which period a prepayment shall be required in an amount equal to such
Net Proceeds that have not been so applied; provided,

 

88



--------------------------------------------------------------------------------

further, that with respect to any Prepayment Event referenced in paragraph
(a) or (b) of the definition thereof, (i) the Borrower shall not be obligated to
make any prepayment otherwise required by this paragraph (c) unless and until
the aggregate amount of Net Proceeds from all such Prepayment Events, after
giving effect to the reinvestment rights set forth herein, exceeds $15,000,000
(the “Prepayment Trigger”) in any fiscal year of Holdco, but then from all such
Net Proceeds (including amounts below the Prepayment Trigger) and (ii) the
Borrower may use a portion of such Net Proceeds to prepay or repurchase First
Lien Senior Secured Notes or any other Indebtedness secured by the Collateral on
a pari passu basis with the Liens securing the Obligations (the “Other
Applicable Indebtedness”) to the extent required or permitted pursuant to the
terms of the documentation governing such Other Applicable Indebtedness, in
which case, the amount of prepayment required to be made with respect to such
Net Proceeds pursuant to this Section 2.11(c) shall be deemed to be the amount
equal to the product of (x) the amount of such Net Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of Term
Loans required to be prepaid pursuant to this paragraph (c) and the denominator
of which is the sum of the outstanding principal amount of such Other Applicable
Indebtedness and the outstanding principal amount of Term Loans required to be
prepaid pursuant to this paragraph.

(d) Subject to paragraph (f) of this Section and unless the Required Lenders
otherwise agree, following the end of each fiscal year of Holdco, commencing
with the fiscal year ending May 31, 2013, the Borrower shall prepay, Term
Borrowings in an aggregate amount equal to the Required Percentage of Excess
Cash Flow for such fiscal year, provided that such amount shall be reduced by
the aggregate principal amount of prepayments (other than prepayments pursuant
to Section 2.11(c), (d) or (e)) of Term Loans and Revolving Loans (to the extent
of, in the case of Revolving Loans, a corresponding Revolving Commitment
reduction) made during such fiscal year and, at the option of the Borrower and
without duplication across periods, after such fiscal year but on or prior to
the ECF Due Date (as defined below). Each prepayment pursuant to this paragraph
shall be made not later than the earlier of (A) 125 days after the end of the
fiscal year of Holdco with respect to which such prepayment is made and (B) 10
Business Days after the delivery of the financial statements referred to in
Section 5.01(a) for the fiscal year with respect to which such prepayment is
made (such earlier date, the “ECF Due Date”). All prepayments made pursuant to
this Section 2.11(d) shall be applied solely to the outstanding Tranche B Term
Loans and Euro Term Loans, and to the extent included in the parentheticals in
the definition of ECF Percentage, Other Term Loans and Incremental Term Loans.
Notwithstanding anything herein to the contrary, the Tranche B-1 Term Loans will
not receive any prepayment pursuant to this Section 2.11(d).

(e) If the Borrower incurs or issues any Credit Agreement Refinancing
Indebtedness permitted to be incurred or issued hereunder (other than a
Permitted Refinancing thereof), the Borrower shall, substantially
contemporaneously with such incurrence or issuance, prepay the principal amount
of the corresponding Credit Agreement Refinanced Debt in accordance with
Section 2.11(g) and in an aggregate amount the Dollar Equivalent of which is
equal to 100% of the Net Proceeds of such issuance or incurrence (which
prepayment of principal shall be accompanied by payment of, provided such Net
Proceeds shall be deemed reduced by an amount equal to the, accrued and unpaid
interest, premiums and fees and expenses associated with such principal amount
prepaid).

 

89



--------------------------------------------------------------------------------

(f) Notwithstanding any other provisions of this Section 2.11, (i) to the extent
that any of or all the Net Proceeds of any Disposition by a Foreign Subsidiary
giving rise to a prepayment pursuant to Section 2.11(c) (a “Foreign
Disposition”), the Net Proceeds of any Prepayment Event from a Foreign
Subsidiary (a “Foreign Prepayment Event”), or Excess Cash Flow would be
(x) prohibited or delayed by applicable local law, (y) restricted by applicable
organizational documents or any agreement permitted by Section 6.10 or
(z) subject to other onerous organizational or administrative impediments, from
being repatriated to the United States, the portion of such Net Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in Section 2.11(d), or the Borrower shall not be
required to make a prepayment at the time provided in Section 2.11(c), as the
case may be. Instead, such amounts may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law, applicable
organizational impediment or other impediment, will not permit repatriation to
the United States (Holdco and the Borrower hereby agreeing to use commercially
reasonably efforts to otherwise cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law,
applicable organizational impediment or other impediment to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, applicable
organizational impediment or other impediment, such repatriation will be
promptly effected and such repatriated Net Proceeds or Excess Cash Flow will be
promptly (and in any event not later than 5 Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 2.11
to the extent provided herein and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition, any Foreign Prepayment Event or Excess Cash Flow would
have an adverse tax cost consequence with respect to such Net Proceeds or Excess
Cash Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by
the applicable Foreign Subsidiary, provided that, in the case of this clause
(ii), on or before the date on which any Net Proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.11 (or such Excess Cash Flow would have been so
required if it were Net Proceeds), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Proceeds or Excess Cash Flow had been received by the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net
Proceeds or Excess Cash Flow are applied to the repayment of Indebtedness of a
Foreign Subsidiary.

(g) In connection with any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall, subject to the provisions of this paragraph,
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (h) of this
Section. The Administrative Agent will promptly notify each Lender holding the
applicable Class of Term Loans of the contents of the Borrower’s prepayment
notice and of such Lender’s pro rata share of the prepayment. Each such Term
Loan Lender may reject all (but not less than all) of its pro rata share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Term
Loans required to be made pursuant to clause (c) or (d) of this Section 2.11 by
providing notice to

 

90



--------------------------------------------------------------------------------

the Administrative Agent at or prior to the time of such prepayment; provided
that for the avoidance of doubt, no Lender may reject any prepayment made with
the proceeds of Credit Agreement Refinancing Indebtedness. Any Declined Proceeds
remaining thereafter shall be retained by the Borrower (“Retained Declined
Proceeds”).

(h) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment, provided that a notice of optional prepayment may state that such
notice is conditional upon the consummation of an acquisition or sale
transaction or upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other Indebtedness or other specified
event, in which case such notice of prepayment may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied. Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof. Except as otherwise
provided herein, each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any prepayment fees required by Section 2.11(a), to the extent applicable.

(i) Notwithstanding anything to the contrary contained in this Agreement, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, Holdco, the Borrower or any other Restricted Subsidiary (in
such case, the foregoing being herein referred to as the “Auction Parties” and
each, an “Auction Party”) may repurchase outstanding Term Loans on the following
basis:

(A) Such Auction Party may repurchase all or any portion of any Class of Term
Loan (such Term Loans, “Subject Loans”) pursuant to a Dutch Auction (or such
other modified Dutch auction conduced pursuant to similar procedures as the
Borrower and Administrative Agent may otherwise agree);

(B) Following repurchase by any Auction Party pursuant to this Section 2.11(i),
the Term Loans so repurchased shall, without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding (and may not be
resold by any Auction Party), for all purposes of this Agreement and the
principal amount of the Loans so repurchased shall be applied on a pro rata
basis to reduce the scheduled remaining installments of principal on such Term
Loans. In connection with any Term Loans repurchased and cancelled pursuant to
this Section 2.11(i), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. Any payment made by
any Auction Party in connection with a repurchase permitted by this
Section 2.11(i) shall not be subject to any of the pro rata payment or sharing
requirements of this

 

91



--------------------------------------------------------------------------------

Agreement. Notwithstanding anything in this Agreement or any other Loan
Documents to the contrary, failure by an Auction Party to make any payment to a
Lender required by an agreement permitted by this Section 2.11(i) shall not
constitute a Default or an Event of Default;

(C) Each Lender that sells its Term Loans pursuant to this Section 2.11(i)
acknowledges and agrees that (i) the Auction Parties may come into possession of
additional information regarding the Loans or the Loan Parties at any time after
a repurchase has been consummated pursuant to an Auction hereunder that was not
known to such Lender or the Auction Parties at the time such repurchase was
consummated and that, when taken together with information that was known to the
Auction Parties at the time such repurchase was consummated, may be information
that would have been material to such Lender’s decision to enter into an
assignment of such Term Loans hereunder (“Excluded Information”), (ii) such
Lender will independently make its own analysis and determination to enter into
an assignment of its Loans and to consummate the transactions contemplated by an
Auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the Auction Parties or any other Person shall have any
liability to such Lender with respect to the nondisclosure of the Excluded
Information. Each Lender that tenders Loans pursuant to an Auction agrees to the
foregoing provisions of this clause (C). The Administrative Agent and the
Lenders hereby consent to the Auctions and the other transactions contemplated
by this Section 2.11(i) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Loans
by an Auction Party contemplated by this Section 2.11(i) shall not constitute
Investments by such Auction Party) or any other Loan Document that may otherwise
prohibit any Auction or any other transaction contemplated by this
Section 2.11(i).

Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender, in accordance with its Applicable Percentage, a
commitment fee, which shall accrue at the Applicable Margin on the actual daily
unused amount of the Revolving Commitment of such Lender during the period from
and including the Closing Date to, but excluding, the date on which the
Revolving Commitments terminate, subject to adjustment as provided in
Section 2.22. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Closing Date, provided that
no commitment fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 

92



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
actual daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date, to but excluding the later of the date on which such
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at a rate equal to 0.125% per annum on the actual daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date, to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date, provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 30 days after demand and
reasonable supporting documents. All participation fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin plus (in the case of a Eurocurrency Borrowing of any
Lender which is lent from an applicable lending office in the United Kingdom or
a Participating Member State) the Mandatory Cost.

 

93



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2.00% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
(including the Applicable Margin and any Mandatory Cost) or (ii) in the case of
any other amount, 2.00% plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Swingline Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing in such currency shall be ineffective, and any
Eurocurrency Borrowing denominated in such currency that is requested to be
continued (A) if such currency is the Dollar, shall be converted to an ABR
Borrowing on the last day of the Interest Period applicable thereto and (B) if
such currency is Euros, shall (1) in the case of a Revolving Borrowing, be
repaid on the last day of the Interest Period applicable thereto and

 

94



--------------------------------------------------------------------------------

(2) in the case of a Term Borrowing, bear interest at such rate as the
Administrative Agent shall determine adequately and fairly reflects the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period plus the applicable percentage set forth in the definition
of Applicable Margin under the applicable row under the column “Euro Term Loan”
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing denominated
in such currency, (A) if such currency is the Dollar, such Borrowing shall be
made as an ABR Borrowing and (B) if such currency is Euros, such Borrowing
Request shall be ineffective.

Section 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or the Issuing Bank
(except any such reserve requirement reflected in the Adjusted Eurocurrency
Rate);

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein (except in
each case with respect to Taxes which shall be covered in Section 2.17); or

(iii) subject any Lender or the Issuing Bank to any additional Taxes of any kind
whatsoever with respect to this Agreement or any Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except, in each
case, for Indemnified Taxes which are indemnified under Section 2.17 and any
Excluded Tax);

and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making or maintaining any Eurocurrency Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank determines in good faith that any Change
in Law regarding capital requirements has or would have the effect of materially
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

 

95



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment by the
Borrower of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion by the Borrower of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure by
the Borrower to borrow, convert into, continue or prepay any Eurocurrency Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(h) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or Section 9.02(c), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event (other than loss of profit). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits or Euro deposits, as applicable, of a comparable amount and period from
other banks in the eurocurrency market. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any costs incurred more than six months
prior to the date of the event giving rise to such costs.

 

96



--------------------------------------------------------------------------------

Section 2.17 Taxes. (a) Each payment by or on account of any Loan Party under
any Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any Requirement of Law. If any applicable withholding
agent is so required to withhold Taxes, then such withholding agent shall so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with any applicable law. To the extent such
Taxes are Indemnified Taxes, then the amount payable by the applicable Loan
Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.

(b) In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) As promptly as possible after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment.

(d) The Loan Parties shall indemnify each Recipient for the full amount of any
Indemnified Taxes that are paid or payable by such Recipient in connection with
any Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) or for which such Loan Party
has failed to remit to the Administrative Agent the required receipts or other
required documentary evidence and any expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted. The indemnity under this paragraph (d) shall be paid within 30 days
after the Recipient (or the Administrative Agent, on behalf of such Recipient)
delivers to the applicable Loan Party a certificate stating the amount of
Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered

 

97



--------------------------------------------------------------------------------

pursuant to this Section. If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within 10 days after such expiration, obsolescence or inaccuracy) notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a party hereto, two
duly completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code both (1) IRS Form
W-8BEN and (2) a certificate substantially in the form of the applicable Exhibit
I (a “U.S. Tax Certificate”);

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating
Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (e)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership for U.S. federal income tax purposes (and not a
participating Lender) and one or more of its partners are claiming the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

98



--------------------------------------------------------------------------------

(iii) If a payment made to any Recipient would be subject to U.S. federal
withholding Tax imposed under FATCA if such Recipient were to fail to comply
with the applicable reporting requirements of FATCA, such Recipient shall
deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law and
such other documentation reasonably requested by the Borrower and Administrative
Agent sufficient for Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether or to what extent such
Recipient is exempt from withholding under FATCA.

(iv) Notwithstanding any other provision of this clause (e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If any Recipient determines, in its sole discretion, that it has received a
refund of any Indemnified Taxes as to which it has been indemnified pursuant to
this Section (including additional amounts paid by any Loan Party pursuant to
this Section), it shall promptly pay to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such Recipient and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
such Recipient, shall repay to such Recipient the amount paid to such
indemnifying party pursuant to the previous sentence (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event such Recipient is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require any Recipient to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Loan Party or any other Person.

(g) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and any Swingline Lender.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) The
Borrower shall make each payment required to be made by it under any Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16,
Section 2.17 or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time, or, in the case of
payments denominated in Euros, 2:00 p.m., London time), on the date when due, in
immediately available funds, without setoff or counterclaim. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in same day funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder

 

99



--------------------------------------------------------------------------------

with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in same day funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent’s
Office, except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document of principal
or interest in respect of any Loan (or of any breakage indemnity in respect of
any Loan) shall be made in the currency of such Loan and, except as otherwise
set forth in any Loan Document, all other payments under each Loan Document
shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If, other than as provided elsewhere herein, any Lender shall, by exercising
any right of setoff or counterclaim, obtain payment in respect of any principal
of or interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the

 

100



--------------------------------------------------------------------------------

extent of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to (t) any payment or prepayment made
by or on behalf of the Borrower or any other Loan Party pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (u) the application
of Cash Collateral provided in Section 2.23, (v) from time to time (including
the application of funds arising from the existence of a Defaulting Lender),
(w) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, (x) the application of Cash
Collateral provided for in Section 2.23, (y) transactions in connection with a
Dutch Auction, or (z) in connection with a transaction pursuant to an Extension
Offer, Refinancing Amendment or Incremental Facility Amendment or amendment in
connection with Refinanced Term Loans. For the avoidance of doubt, this Section
shall not limit the ability of Holdco, the Borrower or any Restricted Subsidiary
to (i) purchase and retire Term Loans pursuant to a Dutch Auction or (ii) pay
principal, fees, premiums and interest with respect to Other Revolving Loans,
Other Term Loans, Refinanced Term Loans, Incremental Revolving Loans or
Incremental Term Loans following the effectiveness of any Refinancing Amendment,
any Extension Offer or Incremental Facility Amendment, as applicable, on a basis
different from the Loans of such Class that will continue to be held by Lenders
that were not Extending Lenders or Lenders pursuant to such Incremental Facility
Amendment, as applicable.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d) or (e), Section 2.06(a) or (b),
Section 2.18(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to

 

101



--------------------------------------------------------------------------------

another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or Section 2.17, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not be inconsistent with its internal policies or otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans and, other than in the case of a
Defaulting Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (ii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments.

Section 2.20 Incremental Loans. (a) At any time and from time to time prior to
the Latest Maturity Date, subject to the terms and conditions set forth herein,
the Borrower may by no less than three (3) Business Days’ prior notice to the
Administrative Agent (or such lesser number of days as may be reasonably
acceptable to the Administrative Agent), request to add one or more new credit
facilities (each, an “Incremental Facility”) denominated, at the option of the
Borrower, in Dollars and/or Euros and consisting of one or more additional
tranches of term loans (each, an “Incremental Term Facility”) or one or more
additional tranches of revolving loans (each, an “Incremental Revolving
Facility”), or a combination thereof, provided that (i) immediately before and
after giving effect to each Incremental Facility Amendment and the applicable
Incremental Facility, no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) subject to the provisos to this
sentence, immediately after giving effect to each Incremental Facility Amendment
and the applicable Incremental Facility, the First Lien Leverage Ratio (without
giving effect to any proceeds of the Incremental Facility for purposes of
calculating the First Lien Leverage Ratio and assuming the amount of such
Incremental Revolving Facility (if any) is fully drawn) computed on a Pro Forma
Basis shall not be greater than 4.25 to 1.00 as of the Applicable Date of
Determination, provided that (1) for purposes of this Section 2.20, the addition
of any Incremental Revolving Facility shall be deemed to be the incurrence of
Indebtedness in an amount equal to the aggregate principal amount of the
Incremental Revolving Commitments in respect of such Incremental Revolving
Facility and (2) the financial incurrence test set forth in clause (ii) of this
paragraph (a) shall not apply to the incurrence of an aggregate principal amount
of Indebtedness under Incremental Facilities after the Closing Date not to
exceed an amount the Dollar Equivalent (calculated using

 

102



--------------------------------------------------------------------------------

the Exchange Rate in effect as of the date of effectiveness of such Incremental
Facility Amendment and Incremental Facility) of which equals $150,000,000 (such
Indebtedness, the “Unrestricted Incremental First-Lien Indebtedness”) (it being
understood and agreed that (I) the Borrower shall designate any such
Indebtedness as Unrestricted Incremental First-Lien Indebtedness on or prior to
the date of such incurrence by notice to the Administrative Agent and (II) the
Borrower may redesignate any such Indebtedness originally designated as
Unrestricted Incremental First-Lien Indebtedness if, at the time of such
redesignation, the Borrower would be permitted to incur under this Section 2.20
the aggregate principal amount of Indebtedness being so redesignated (for
purposes of clarity, with any such redesignation having the effect of increasing
the Borrower’s ability to incur Unrestricted Incremental First-Lien Indebtedness
as of the date of such redesignation by the amount of such Indebtedness so
redesignated)), (iii) in the event that the Yield for any Incremental Facility
(other than Unrestricted Incremental First-Lien Indebtedness) incurred during
such period is higher than the Yield for the Initial Tranche B Term Loans by
more than 50 basis points, then the Applicable Margin for the Initial Tranche B
Term Loans and Initial Tranche B-1 Term Loans shall be increased to the extent
necessary so that the Yield for such Initial Tranche B Term Loans and Initial
Tranche B-1 Term Loans is equal to the Yield for such Incremental Facility minus
50 basis points or minus 112.5 basis points in the case of the Initial Tranche
B-1 Term Loans and (iv) after giving effect to such Incremental Facility (and
the application of proceeds thereof) on a Pro Forma Basis, the Borrower is in
compliance with the covenant set forth in Section 6.12 as of the Applicable Date
of Determination. Each Incremental Facility shall be in an integral multiple of
$1,000,000 (or, in the case of Incremental Facilities denominated in Euros,
€1,000,000) and be in an aggregate principal amount that is not less than
$25,000,000 (or, in the case of Incremental Facilities denominated in Euros,
€25,000,000), provided that such amount may be less than $25,000,000 (or
€25,000,000, as the case may be) if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Facilities set
forth above. Any Lenders participating in an Incremental Revolving Facility,
unless then a Revolving Lender, shall be reasonably acceptable to the Swingline
Lender and the Issuing Bank, in each case under such Incremental Revolving
Facility.

(b) Each Incremental Facility (i) shall rank pari passu in right of payment in
respect of the Collateral and with the Obligations in respect of the Revolving
Commitments and the Term Loans made available to the Borrower, (ii) for purposes
of prepayments, shall be treated no more favorably than the Initial Tranche B
Term Loans, in the case of an Incremental Term Facility, or the Initial
Revolving Loans, in the case of an Incremental Revolving Facility, in each case
except as otherwise approved by the Administrative Agent or those that only
apply after the then existing Latest Maturity Date, and (iii) other than
amortization, pricing or maturity date, shall have the same terms as the Initial
Tranche B Term Loans, in the case of an Incremental Term Facility, or the
Revolving Loans, in the case of an Incremental Revolving Facility, provided that
(A) no Incremental Term Facility shall have a final maturity date earlier than
the Term Loan Maturity Date with respect to the Initial Tranche B Term Loans,
(B) no Incremental Revolving Facility shall have a final maturity date earlier
than the Revolving Maturity Date with respect to the Initial Revolving Loans and
(C) no Incremental Term Facility shall have a weighted average life that is
shorter than the weighted average life of the then-remaining Initial Tranche B
Term Loans.

 

103



--------------------------------------------------------------------------------

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Facility. Any
additional bank, financial institution, existing Lender or other Person that
elects to provide Commitments under an Incremental Facility shall be reasonably
satisfactory to the Borrower and, in the case of any Incremental Revolving
Facility, the Administrative Agent (any such bank, financial institution,
existing Lender or other Person being called an “Additional Lender”) and, if not
already a Lender, shall become a Lender under this Agreement pursuant to an
amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Holdco, the Borrower, such
Additional Lender (in the case of this Agreement and, as appropriate, any other
Loan Document, as applicable) and (to the extent it affects the rights or
increases the obligations of the Administrative Agent and/or the Collateral
Agent, the Administrative Agent and/or the Collateral Agent). No Lender shall be
obligated to provide any Commitments under an Incremental Facility, unless it so
agrees. Commitments in respect of any Incremental Facilities shall become
Commitments under this Agreement. An Incremental Facility Amendment may, without
the consent of any other Lenders, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section (including to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of clause (B) of the second proviso of Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Additional Lenders, be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of the condition set
forth in Section 4.02(b) (it being understood that all references to “the date
of such Credit Event” in Section 4.02 shall be deemed to refer to the
Incremental Facility Closing Date) as well as all other conditions in respect of
such Incremental Facility Amendment to be mutually agreed upon by the Additional
Lenders and the Borrower customary for transactions of the type in respect of
which the applicable Incremental Facility relates. The proceeds of any Loans
under an Incremental Facility will be used, directly or indirectly, for working
capital and/or general corporate purposes and/or any other purposes not
prohibited hereunder (including, without limitation, Restricted Payments and
Acquisitions).

Section 2.21 Refinancing Amendments. At any time after the Closing Date, the
Borrower may obtain from any existing Lender or any other Person reasonably
satisfactory to the Borrower and, in the case of any Other Revolving
Commitments, the Administrative Agent, the Swingline Lender and the Issuing Bank
(any such existing Lender or other Person being called an “Additional
Refinancing Lender”) Credit Agreement Refinancing Indebtedness in respect of
(a) all or any portion of the Term Loans then outstanding under this Agreement
(which for purposes of this clause (a) will be deemed to include any then
outstanding Other Term Loans) or (b) all or any portion of the Revolving
Commitments (including the corresponding portion of the Revolving Loans) under
this Agreement (which for purposes of this clause (b) will be deemed to include
any then outstanding Other Revolving Commitments (including the corresponding
portion of the Other Revolving Loans)), in the form of (x) Other Term Loans or
Other Term Commitments in the case of clause (a) or (y) Other Revolving Loans or
Other Revolving Commitments in the case of clauses (a) and (b), in each case
pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will rank pari passu or junior in right of payment
and of security with the other Loans and Commitments hereunder, (ii) have such
pricing, interest, fees, premiums and optional prepayment terms as may

 

104



--------------------------------------------------------------------------------

be agreed by Holdco, the Borrower and the Additional Refinancing Lenders
thereof, (iii) not be secured by any assets that do not constitute Collateral
and (iv) except as permitted in clause (ii), will otherwise be treated hereunder
no more materially favorably taken as a whole, including with respect to
covenants and events of default, than the Credit Agreement Refinanced Debt;
provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for additional or different
financial or other covenants or other provisions that are agreed by Holdco, the
Borrower and the applicable Additional Refinancing Lenders to the extent
applicable only after the Latest Maturity Date as determined on the date such
Credit Agreement Refinancing Indebtedness is incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to such conditions
as are mutually agreed with the participating Additional Refinancing Lenders.
Each Class of Credit Agreement Refinancing Indebtedness (other than in
connection with an extension of the maturity of Term Loans, Revolving Loans or
Revolving Commitments) incurred under this Section 2.21 shall be in an integral
multiple of $1,000,000 (or, in the case of Credit Agreement Refinancing
Indebtedness denominated in Euros, €1,000,000) and be in an aggregate principal
amount that is not less than $25,000,000 (or, in the case of Credit Agreement
Refinancing Indebtedness denominated in Euros, €25,000,000), provided that such
amount may be less than $25,000,000 (or €25,000,000, as the case may be) if such
amount represents all the remaining availability under the aggregate principal
amount of Credit Agreement Refinancing Indebtedness set forth above. Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower, or the provision to the Borrower of Swingline Loans,
pursuant to any Other Revolving Commitments established thereby, in each case on
terms substantially equivalent to the terms (other than with respect to
requirements to satisfy financial covenants prior to issuance of Letters of
Credit or borrowing Swingline Loans) applicable to Letters of Credit and
Swingline Loans under this Agreement before giving effect to such Refinancing
Amendment. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, Holdco and
the Borrower, to effect the provisions of this Section. All Other Term Loans,
Other Revolving Loans, Other Revolving Commitments and Other Term Loan
Commitments shall only be borrowed and/or guaranteed by Loan Parties.

Section 2.22 Defaulting Lenders

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.

 

105



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section 9.08),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Issuing Bank or Swingline Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrower may request, to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursement in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Disbursements were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all non- Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.22(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Sections 2.12(a) for any period during which that
Lender is a Defaulting Lender and (A) if the participations in Swingline Loans
and/or Letters of Credit are reallocated pursuant to clause (iv) below, then the
fees payable to the Lenders pursuant to Sections 2.12(a) and (b) shall be
adjusted to reflect the higher amounts of such participations allocated to such
Lenders, and (B) if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated pursuant to clause (iv) below nor Cash Collateralized
pursuant to Section 2.23, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or Cash Collateralized.

 

106



--------------------------------------------------------------------------------

(iv) Reallocation of Pro Rata Shares to Reduce LC Exposure. During any period in
which there is a Defaulting Lender with a Revolving Commitment, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans, the
“Applicable Percentage” of each non-Defaulting Lender with a Revolving
Commitment shall be computed without giving effect to the Revolving Commitment
of that Defaulting Lender, and such obligation to so acquire, refinance or fund
participations in Letters or Credit and Swingline Loans shall automatically be
reallocated among the non-Defaulting Lenders with Revolving Commitments upon
such Defaulting Lender becoming a Defaulting Lender; provided that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender with a Revolving Commitment arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Revolving Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentage without
giving effect to Section 2.22(a)(iv), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure in accordance with this Section 2.22 and/or Cash Collateral
will be provided by the Borrower in accordance with Section 2.23, and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iv) (and such Defaulting Lender shall not
participate therein).

 

107



--------------------------------------------------------------------------------

Section 2.23 Cash Collateral

(a) Certain Credit Support Events. If, as of the date of termination of all
Revolving Commitments, any LC Exposure for any reason remains outstanding, the
Borrower shall promptly provide Cash Collateral in an amount equal to 103% of
the then outstanding amount of all LC Exposure. At any time that there shall
exist a Defaulting Lender, within five (5) Business Days after the request of
the Administrative Agent, the Borrower shall (x) deliver to the Administrative
Agent Cash Collateral in an amount equal to 100% of all LC Exposure (after
giving effect to Section 2.22(a)(iv)) and any Cash Collateral provided by such
Defaulting Lender) and (y) prepay any Swingline Loans to the extent the
participations of such Defaulting Lender therein have not been reallocated
pursuant to Section 2.22(a)(iv). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate outstanding amount of all LC Exposure,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate outstanding amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable laws, to reimburse the Issuing Bank.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest-bearing deposit and/or securities accounts with or
established by the Administrative Agent. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Revolving Lenders (including the Swingline
Lender), and agrees to maintain, a first priority security interest (subject to
Liens of the type permitted by Section 6.02) in all such cash, Cash Equivalents,
deposit and/or securities accounts and all balances therein, and all other
property so provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as security for the obligations to which such Cash Collateral may
be applied pursuant to Section 2.23(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any non-permitted right or claim
of any Person other than the Administrative Agent as herein provided, or that
the total amount of such Cash Collateral is less than 100% of the applicable LC
Exposure and other obligations secured thereby, the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.23 or otherwise in
respect of Letters of Credit or Swingline Loans shall be held and applied to the
satisfaction of the specific LC Disbursement, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

108



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce LC Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable LC Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default and (y) the Person providing Cash Collateral and the Issuing Bank or
Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated LC Exposure or other
obligations.

Section 2.24 Extensions of Term Loans and Revolving Commitments

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date or Revolving
Commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Term Loans or
Revolving Commitments with a like maturity date, as the case may be) and offered
on the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Term Loans and/or Revolving Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Commitments pursuant to the terms of
the relevant Extension Offer (including, without limitation, by increasing the
interest rate, premiums or fees payable in respect of such Term Loans and/or
Revolving Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans or Revolving Commitments, as
applicable, in each case as so extended, as well as the Initial Term Loans and
the Initial Revolving Commitments (in each case not so extended), being a
separate Class; any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted, and any
Extended Revolving Commitments shall constitute a separate Class of Revolving
Commitments from the Class of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:

(i) Except as to interest rates, fees, premiums and final maturity (which shall
be determined by the Borrower and set forth in the relevant Extension Offer),
the Revolving Commitment of any Revolving Loan Lender that agrees to an
Extension with respect to such Revolving Commitment (an “Extending Revolving
Loan Lender”) extended pursuant to an Extension (an “Extended Revolving
Commitment” and the loans made pursuant thereto, the “Extended Revolving
Loans”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with applicable terms prior to the
maturity date of the Initial Revolving Loans no more favorable, in any material
respect, taken as a whole, to the Extending Revolving Loan

 

109



--------------------------------------------------------------------------------

Lenders than the terms of the Initial Revolving Commitments (and related
outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extended Revolving Commitments and (C) repayments made
in connection with a permanent repayment and termination of commitments) of
Loans with respect to Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis with all other Revolving
Commitments, (2) all Letters of Credit and Swingline Loans shall be participated
on a pro rata basis by all Lenders with Revolving Commitments in accordance with
their percentage of the Revolving Commitments, (3) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Class on a
non-pro rata basis as compared to any other Class with a later maturity date
than such Class, (4) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans, (5) at no time shall there be Revolving Commitments hereunder
(including Extended Revolving Commitments and any Initial Revolving Commitments)
which have more than four different maturity dates and (6) except as the
Swingline Lender may otherwise agree, Swingline Loans shall be required to be
paid in full on the maturity date of the non-extended Revolving Commitments (and
may, for the avoidance of doubt, be re-borrowed pursuant to the terms hereof
after such maturity date),

(ii) except as to interest rates, fees, final maturity date, optional prepayment
terms, required prepayment dates and participation in prepayments (which shall,
subject to the immediately succeeding clauses (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”, and together with Extending Revolving Loan Lenders,
“Extending Lenders”) extended pursuant to any Extension (“Extended Term Loans”)
shall have terms applicable prior to the original Term Loan Maturity Date no
more favorable in any material respect, taken as a whole, to the Extending Term
Lender than the terms of the Class of Term Loans subject to such Extension
Offer,

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the Term Loan Maturity Date and at no time shall the Term Loans (including
Extended Term Loans) have more than six different maturity dates,

(iv) the weighted average life of any Extended Term Loans shall be no shorter
than the remaining weighted average life of the Term Loans extended thereby,

(v) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Commitments, as the case may be, in respect of
which Term Lenders or Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans or

 

110



--------------------------------------------------------------------------------

Revolving Commitments, as the case may be, offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans or Revolving
Loans, as the case may be, of such Term Lenders or Revolving Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Lenders or Revolving Lenders, as the case may be,
have accepted such Extension Offer,

(vi) all documentation in respect of such Extension shall be consistent with the
foregoing, and

(vii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.24, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans or Revolving
Commitments (as applicable) of any or all applicable Classes be tendered. The
Administrative Agent and the Lenders hereby consent to the consummation of the
transactions contemplated by this Section 2.24 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Commitments on such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, any pro rata payment section)
or any other Loan Document that may otherwise prohibit or restrict any such
Extension or any other transaction contemplated by this Section 2.24.

(c) No consent of any Lender or any Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans and/or Revolving Commitments (or a
portion thereof), (ii) with respect to any Extension of the Revolving
Commitments, the consent of each Issuing Bank and the Swingline Lender (except
to the extent such Swingline has been terminated by the Borrower) and (iii) to
the extent affecting the rights or increasing the obligations of the
Administrative Agent beyond those of the type already required to perform under
the Loan Documents, the Administrative Agent, which consent shall not be
unreasonably withheld or delayed; provided, the Borrower will promptly notify
the Administrative Agent of any such Extensions. All Extended Term Loans,
Extended Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent and, to the extent applicable,
the Collateral Agent, to enter into amendments to this Agreement and the other
Loan Documents with the Borrower and other Loan Parties as may be necessary in
order to establish new Classes in respect of Revolving Commitments or Term Loans
so extended

 

111



--------------------------------------------------------------------------------

and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Classes, in each case on terms consistent
with this Section 2.24. In addition, any such amendment shall provide that, to
the extent consented to by each relevant Issuing Bank, (a) with respect to any
Letters of Credit the expiration date for which extend beyond the maturity date
for the non-extended Revolving Commitments, participations in such Letters of
Credit on such maturity date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding Extended Revolving Commitments in accordance with
the terms of such amendment (provided that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Revolving Commitments, be
deemed to be participation interests in respect of such Revolving Commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly) and
(b) limitations on drawings of Revolving Loans and issuances, extensions and
amendments to Letters of Credit shall be implemented giving effect to the
foregoing reallocation prior to such reallocation actually occurring to ensure
that sufficient Extended Revolving Commitments are available to participate in
any such Letters of Credit. Without limiting the foregoing, in connection with
any Extensions the respective Loan Parties shall (at their expense) amend (and
the Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the latest termination date of any Extended Term Loans or
Extended Revolving Commitments so that such maturity date is extended to the
latest termination date of any Extended Term Loans or Extended Revolving
Commitments (or such later date as may be advised by local counsel to the
Administrative Agent). No Lender shall be required to participate in any
Extension.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 days (or such shorter period as may be agreed
by the Administrative Agent) prior written notice thereof, and shall agree to
such procedures (to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.24.

Section 2.25 Term Loan Exchange Notes

(a) The Borrower may by written notice to the Administrative Agent elect to
offer to issue to Lenders holding Term Loans under this Agreement first priority
senior secured notes and/or junior lien secured notes and/or unsecured notes
(the “Term Loan Exchange Notes”) in exchange for the Term Loans; provided that
such Term Loan Exchange Notes may not be in an aggregate principal amount
greater than the Term Loans being exchanged plus unpaid accrued interest and
premium (if any) thereon and underwriting discounts, fees, commissions and
expenses in connection with the issuance of the Term Loan Exchange Notes. Each
such notice shall specify the date (each, a “Term Loan Exchange Effective Date”)
on which the Borrower proposes that the Term Loan Exchange Notes shall be
issued, which shall be a date not less than three Business Days after the date
on which such notice is delivered to the Administrative Agent; provided that:
(w) the Weighted Average Life to Maturity of such Term Loan Exchange Notes shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Term Loans being exchanged and the Term Loan Exchange Notes shall not have a
final maturity before the Term Loan Maturity

 

112



--------------------------------------------------------------------------------

Date then in effect of the Term Loans being exchanged; (x) if secured, such Term
Loan Exchange Notes shall rank pari passu or junior in right of payment and of
security with the Loans and Commitments hereunder; (y) all other terms (other
than maturity, interest rates, pricing, optional prepayment terms, and fees)
applicable to such Term Loan Exchange Notes shall be no more materially
favorable taken as a whole to the lenders receiving Term Loan Exchange Notes
than those applicable to the then outstanding Term Loans being exchanged, except
to the extent such covenants and other terms apply solely to any period after
the final maturity of the Term Loans being exchanged; and (z) the obligations in
respect of the Term Loan Exchange Notes shall not be (A) secured by Liens on any
asset of Holdco, the Borrower and the Restricted Subsidiaries other than assets
constituting Collateral and the Loan Parties and the Collateral Agent shall
enter into such amendments to the Security Documents as may be reasonably
requested by the Collateral Agent (which shall not require any consent from any
Lender) in order to ensure that the Term Loan Exchange Notes are provided with
the benefit of the applicable Security Documents on a pari passu basis with the
other Obligations (or, to the extent applicable, the Loan Parties and the
Collateral Agent (to the extent that it is acting in the capacity of collateral
agent with respect to such Term Loan Exchange Notes) will enter into pari passu
or junior lien collateral documents without the consent of the Lenders so long
as the Administrative Agent has been provided reasonably requested assurances
that such documentation is not more restrictive taken as a whole than the
Security Documents in any material respect) or (B) guaranteed by any Restricted
Subsidiary unless such Restricted Subsidiary is a Subsidiary Loan Party which
shall have previously or substantially concurrently guaranteed the Obligations.

(b) The Borrower shall offer to issue Term Loan Exchange Notes in exchange for
the Class of Term Loans to all Lenders holding such Class of Term Loans on a pro
rata basis, and such Lenders may choose to accept or decline to receive such
Term Loan Exchange Notes in their sole discretion. Any such Term Loans exchanged
for Term Loan Exchange Notes shall be immediately, and without further action by
any Person, cancelled for all purposes of this Agreement.

ARTICLE III

Representations and Warranties

Each of Holdco and the Borrower represents and warrants to the Lenders that (it
being understood that the following representations and warranties shall be
deemed made with respect to any Foreign Subsidiary only to the extent relevant
under applicable law):

Section 3.01 Organization; Powers. Each of Holdco and the Material Subsidiaries
is (a) duly organized, validly existing and, to the extent such concept is
applicable in the corresponding jurisdiction, in good standing under the laws of
the jurisdiction of its organization and (b) has all requisite power and
authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions, except in the
case of clauses (a) and (b), where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

113



--------------------------------------------------------------------------------

Section 3.02 Authorization; Enforceability. This Agreement (and the lending
transactions contemplated hereby to occur on the Closing Date) have been duly
authorized by all necessary corporate or other organizational action by each of
Holdco and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party has been duly authorized by all necessary corporate or
other organizational action by such Loan Party, and each Loan Document
constitutes, or when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of Holdco, the Borrower or such other Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Loan Parties of the Loan Documents to which such Loan Parties
are a party (a) do not require any material consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except
(i) such as have been obtained or made and are in full force and effect, in each
case as of the Closing Date, (ii) filings necessary to perfect Liens created
under the Loan Documents and to release Liens under the Existing Credit
Agreements and the associated collateral documents, and (iii) those consents,
approvals, negotiations, filings or other actions, the failure of which to
obtain or make would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate any Organizational Document of Holdco or any other
Loan Party, (c) will not violate any Requirement of Law applicable to Holdco or
any Restricted Subsidiary, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Holdco or any Restricted
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment to be made by Holdco or any Restricted Subsidiary or give
rise to a right of, or result in, termination, cancelation or acceleration of
any obligation thereunder, in each case as of the Closing Date, and (e) will not
result in the creation or imposition of any Lien on any asset of Holdco or any
Restricted Subsidiary, except Liens created under the Loan Documents and Liens
permitted under Section 6.02, except in the cases of clauses (a), (c) and
(d) above where such violations, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.04 Financial Condition; No Material Adverse Change

(a) Holdco has heretofore furnished to the Administrative Agent (i) the
unaudited consolidated balance sheets and related statements of income and cash
flows of IGS Intermediate as of and for the fiscal quarter and the portion of
the fiscal year ended November 30, 2011 and (ii) the unaudited consolidated
balance sheet and related statements of income and cash flows of Holdco as of
and for the fiscal quarter and the portion of the fiscal year ended November 30,
2011. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of (A) in the case
of clause (i), IGS Intermediate and its subsidiaries and (B) in the case of
clause (ii), Holdco and its Subsidiaries, as the case may be, as of such dates
and for such periods in accordance with GAAP, subject, in each case to normal
year-end audit adjustments, the absence of footnotes and the inclusion of
explanatory notes.

 

114



--------------------------------------------------------------------------------

(b) Since November 30, 2011, no event, change or condition has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect.

Section 3.05 Properties. (a) Each of Holdco and the Restricted Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for Liens permitted under Section 6.02
and minor defects in title and except where the failure to have such good title
or valid leasehold interest would not reasonably be expected to have a Material
Adverse Effect.

(b) Each of Holdco and the Restricted Subsidiaries owns or has the right to use
all Intellectual Property that is necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure of the foregoing would not reasonably be expected to
have a Material Adverse Effect.

(c) Schedule 3.05(c) sets forth the address of each parcel of Material Real
Property that is owned in fee simple by any Loan Party as of the Closing Date.

Section 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdco or the Borrower,
threatened in writing against or affecting Holdco or any Restricted Subsidiary
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters).

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, none of Holdco or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received written notice of any claim with respect to any Environmental
Liability.

Section 3.07 Compliance with Laws. Each of Holdco and the Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.08 Investment Company Status. None of Holdco or any Restricted
Subsidiary is required to be registered as an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of Holdco, the Borrower and the Restricted Subsidiaries
(a) has timely filed or caused to be filed all Tax returns and reports required
to have been filed, except to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, and (b) has paid
or caused to be paid all Taxes required to have been paid by it, except (x) any
Taxes the failure to pay would not reasonably be expected to result in a
Material Adverse Effect and/or (y) any Taxes that are being contested in good
faith by appropriate proceedings.

 

115



--------------------------------------------------------------------------------

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

Section 3.11 Disclosure. The representations and warranties of Holdco and the
Borrower contained in any Loan Document or in any other documents, certificates
or written statements furnished by or on behalf of Holdco or any Restricted
Subsidiary to the Administrative Agent in connection with the transactions
contemplated hereby (other than projections, budgets, forecasts, pro forma
financial information and other forward-looking information and information of a
general economic or general industry nature and other general market data), when
taken as a whole, do not, as of the date furnished, contain any untrue statement
of a material fact or omit to state any material fact (known to Holdco or the
Borrower, in the case of any document not furnished by any of them) necessary to
make the statements therein not materially misleading in the light of the
circumstances under which they were made (after giving effect to all supplements
thereto from time to time). Any projections and pro forma financial information
contained in such materials (including any Projections) are based upon good
faith estimates and assumptions believed by Holdco and the Borrower to be
reasonable at the time made, it being understood by the Agents and the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
vary significantly from the projected results and such differences may be
material.

Section 3.12 Labor Matters. As of the Closing Date, there are no strikes, work
stoppages or material labor disputes against Holdco or any Restricted Subsidiary
pending or, to the actual knowledge of the Borrower, threatened in writing, in
each case, that would reasonably be expected to have a Material Adverse Effect.

Section 3.13 Subsidiaries. As of the Closing Date, Schedule 3.13 sets forth, the
name of and the ownership by Holdco and its Subsidiaries in, each Subsidiary
(other than Foreign Subsidiaries which are inactive, dormant or have only de
minimis assets) and identifies each Subsidiary that is a Loan Party as of the
Closing Date; provided that inaccuracies in the name and ownership of any
Foreign Subsidiary that is not a Material Subsidiary shall be deemed not
material for all purposes under this Agreement and the other Loan Documents.

Section 3.14 Solvency. As of the Closing Date, after giving effect to the
consummation of the Transactions, Holdco and its Restricted Subsidiaries, when
taken as a whole, are Solvent.

Section 3.15 Federal Reserve Regulations.

(a) None of Holdco or any Restricted Subsidiary is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

 

116



--------------------------------------------------------------------------------

(b) Taking into account all of the Transactions, no part of the proceeds of the
Loans will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

Section 3.16 Senior Indebtedness; Subordination. The Obligations hereunder and
under the other Loan Documents are within the definitions of “Senior Debt” (or
any comparable term) and “Designated Senior Debt” (or any comparable term), to
the extent applicable, under and as defined in the subordination provisions in
the Subordinated Debt Documents, if any.

ARTICLE IV

Conditions

Section 4.01 Closing Date. The Agreement and the obligations of the Lenders to
make the extensions of credit to be made hereunder on the Closing Date shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (A) from the
Lenders, Holdco and the Borrower either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission (including Adobe pdf file) of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement, together
with all Schedules hereto, (B) from the Loan Parties executed counterparts of
the Guaranties and the Collateral Agreement, (C) from the Borrower, a Note
executed by Borrower for each Lender that requests such a Note, (D) with respect
to each Loan Party, UCC-1 financing statements in a form appropriate for filing
in the state of organization of such Loan Party, (E) from the Borrower, all
schedules to the Collateral Agreement and (F) executed intellectual property
security agreements as required pursuant to the Collateral Agreements. With
respect to Pledged Equity Interests (as defined in the Collateral Agreement) are
certificated, the Collateral Agent shall receive reasonable assurances from the
administrative agents under the Existing Credit Agreements, that such
certificates will be delivered to the Collateral Agent, or its counsel,
substantially concurrent with or promptly after the consummation of the
Transactions.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of
Kirkland & Ellis LLP, counsel for the Loan Parties, substantially in the form of
Exhibit C and from counsel to the Loan Parties organized in Michigan,
Massachusetts and Georgia. Each of Holdco, and the Borrower hereby requests such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received: (i) a copy of each
Organizational Document of each Loan Party and, to the extent applicable,
certified as of a recent date by the appropriate governmental official;
(ii) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; (iii) resolutions of the
board of directors or similar governing body of each Loan Party

 

117



--------------------------------------------------------------------------------

approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which such Loan Party is a party as of
the Closing Date, certified as of the Closing Date by such Loan Party as being
in full force and effect without modification or amendment; and (iv) a good
standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation dated a recent date
prior to the Closing Date.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer or the President or Vice
President of Holdco, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable by any Loan Party on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower under any Loan Document.

(f) The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code (or equivalent) filings and of such tax and judgment
lien searches and such searches from the U.S. Patent and Trademark Office and
the U.S. Copyright Office as reasonably requested by the Administrative Agent at
least 10 Business Days prior to the Closing Date, and to the extent available in
the applicable jurisdiction, made with respect to the Loan Parties organized
under the laws of the United States of America in the jurisdictions and copies
of the financing statements (or similar documents) disclosed by such search.

(g) The Administrative Agent shall have received a pro forma consolidated
balance sheet of Holdco and its Subsidiaries as of November 30, 2011, after
giving effect to the Transactions.

(h) The Transactions shall have been consummated or shall be consummated
substantially concurrently with the funding of Loans on the Closing Date.

(i) The Administrative Agent shall have received copies of payoff and release
letters with respect to the Existing Credit Agreements. After giving effect to
the Transactions, Holdco and the Restricted Subsidiaries shall have outstanding
no Indebtedness or Disqualified Equity Interests other than (i) the Secured
Obligations, (ii) the Senior Notes, and (iii) other Indebtedness and
Disqualified Equity Interests permitted to exist as of the Closing Date under
Section 6.01.

(j) The Administrative Agent shall have received a certificate, from a Financial
Officer of Holdco, executed and delivered solely in its capacity as an officer
thereof, to the effect that after giving effect to the Transactions as of the
Closing Date, Holdco and its Subsidiaries, taken as a whole on a consolidated
basis is Solvent.

 

118



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received such “know your customer” and
PATRIOT information as they shall have reasonably requested at least 5 Business
Days prior to the Closing Date.

For purposes of determining whether the conditions set forth in this
Section 4.01 have been satisfied, by releasing its signature page hereto or to
an Assignment and Assumption, the Administrative Agent and each Lender party
hereto shall be deemed to have consented to, approved, accepted or be satisfied
with each document or other matter required hereunder to be consented to or
approved by, or acceptable or satisfactory to, the Administrative Agent or such
Lender, as the case may be.

Section 4.02 Each Credit Event. The obligation of (i) each Lender to make a Loan
on the occasion of any Borrowing and (ii) the Issuing Bank to issue, renew,
increase or extend any Letter of Credit (each event referred to in clause
(i) and (ii) above, a “Credit Event”), is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case on
and as of the date of such Credit Event (other than with respect to any
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects, as the case may be, as of such earlier date).

(b) At the time of and immediately after giving effect to such Credit Event, no
Default or Event of Default shall have occurred and be continuing.

(c) With respect to any Borrowing other than the Term Loans on the Closing Date,
the Administrative Agent shall have received a Borrowing Request meeting the
requirements of Section 2.03.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, renewal, increase or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by each of Holdco and the Borrower
on the date thereof as to the matters specified in paragraphs (a) and (b) of
this Section.

ARTICLE V

Affirmative Covenants

From and after the Closing Date and until the Termination Date, each of Holdco
and the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. Holdco will furnish to
the Administrative Agent:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of Holdco (or, in the case of the fiscal years ending May 31, 2012
and May 31, 2013, 135 days), the audited consolidated balance sheet and audited
consolidated

 

119



--------------------------------------------------------------------------------

statements of income, stockholders’ equity and cash flows as of the end of and
for such year for Holdco and the Subsidiaries (or, after an IPO, Public Company
and its Subsidiaries), and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing, without a “going
concern” or like qualification or exception (other than any “going concern” or
like qualification or exception due to any Loans becoming due at their stated
maturity) and without any qualification or exception as to the scope of such
audit, to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Holdco and the Subsidiaries (or, after an IPO, Public Company and its
Subsidiaries) on a consolidated basis in accordance with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements);

(b) as soon as available, but in any event within 45 days (or in the case of the
first two such fiscal quarters to occur after the Closing Date, 60 days) after
the end of each of the first three fiscal quarters of each fiscal year of Holdco
(beginning with the fiscal quarter ended August 31, 2012), the unaudited
consolidated balance sheet and unaudited consolidated statements of income and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year for Holdco and the Subsidiaries (or, after an IPO,
Public Company and its Subsidiaries), setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
its Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of Holdco and the Subsidiaries
(or, after an IPO, Public Company and its Subsidiaries) on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with the delivery of any financial statements under paragraphs
(a) (beginning with the fiscal year ending May 31, 2013) and (b) (beginning with
the fiscal quarter ending August 31, 2012) above, a Compliance Certificate
(i) certifying as to whether a Default exists and, if a Default exists,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
(A) demonstrating compliance with the covenant contained in Section 6.12 and
(B) in the case of financial statements delivered under paragraph (a) above,
beginning with the financial statements for the fiscal year of Holdco (or, after
an IPO, Public Company) ending May 31, 2013, of Excess Cash Flow for such fiscal
year and (iii) stating whether any material change in GAAP or in the application
thereof has occurred since the date of the then most recently delivered audited
financial statements that would affect the compliance or non-compliance with any
financial ratio or requirement in this Agreement and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) as soon as available, and in any event not later than 105 days (or in the
case of the fiscal year ending May 31, 2013, 135 days) after the end of each
fiscal year of Holdco (beginning with the fiscal year ending May 31, 2013), a
detailed consolidated budget for the following fiscal year as customarily
prepared by management of Holdco for its internal use consistent in scope with
the financial statements provided pursuant to Section 5.01(a) setting forth the
principal assumptions upon which such budget is based (collectively, the
“Projections”), it being understood and agreed that (A) any financial or
business projections

 

120



--------------------------------------------------------------------------------

furnished by any Loan Party are subject to significant uncertainties and
contingencies, which may be beyond the control of the Loan Parties, (B) no
assurance is given by the Loan Parties that the results or forecast in any such
projections will be realized and (C) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdco or any
Restricted Subsidiary with the SEC or with any national securities exchange;

(f) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 5.01(a) or (b) above, (i) the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements and (ii) if different, following an IPO, the
Borrower shall provide a reconciliation report describing any material
differences between such financial statements and the corresponding financial
information applicable to Holdco and its Subsidiaries on a consolidated basis (a
“Reconciliation Report”); provided that for the avoidance of doubt, it is
acknowledged that no Reconciliation Report shall be required to be audited; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdco or any
Restricted Subsidiary as the Administrative Agent may reasonably request,
including information requested on behalf of any Lender to comply with
Section 9.14; provided, none of Holdco, the Borrower nor any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes trade secrets
or proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their representatives or contractors) is
prohibited by law, fiduciary duty or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Any financial statement or other document (to the extent any such financial
statement or document is included in materials otherwise filed with the SEC)
required to be delivered pursuant to this Section 5.01 may be satisfied with
respect to such financial statements or other documents by the filing of
Holdco’s (or, after an IPO, Public Company’s) Form 10-K or 10-Q, as applicable,
with the SEC. All financial statements and other documents required to be
delivered pursuant to this Section 5.01 or Section 5.02 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) such financial statements and/or other documents are posted on the
SEC’s website on the Internet at www.sec.gov, (ii) on which Holdco or the
Borrower posts such documents, or provide a link thereto, on Holdco’s or the
Borrower’s website or (iii) on which such documents are posted on Holdco’s
and/or the Borrower’s behalf on an Internet or Intranet website, if any, to
which the Administrative Agent and each Lender has access (whether a commercial
third-party website or a website sponsored by the Administrative Agent),
provided that (A) the Borrower shall, at the request of the Administrative
Agent, continue to deliver copies (which delivery may be by electronic
transmission (including Adobe pdf copy)) of such documents to the Administrative
Agent and (B) the Borrower shall notify (which notification may be by facsimile
or electronic transmission (including Adobe pdf copy)) the Administrative Agent
of the posting of any such documents on any website.

 

121



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that are to be made
available to Public Lenders by the Borrower shall be publically filed or clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Bank and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall remain subject to the provisions of Section 9.12);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information” (it being understood that
the Borrower shall be under no obligation to mark any Borrower Materials
“PUBLIC”). Notwithstanding the foregoing, to the extent the Borrower has had a
reasonable opportunity to review, the following Borrower Materials shall be
marked “PUBLIC,” unless the Borrower notifies the Administrative Agent promptly
that any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loans.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT
DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF

 

122



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

Section 5.02 Notices of Material Events. Holdco will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of a Responsible Officer of Holdco’s or the
Borrower’s obtaining knowledge of any of the following:

(a) the occurrence of any Default or Event of Default, in each case, except to
the extent the Administrative Agent shall have furnished the Borrower written
notice thereof;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Responsible Officer of Holdco or the Borrower, affecting Holdco, the Borrower or
any other Restricted Subsidiary that, would reasonably be expected to be
adversely determined and if adversely determined, would reasonably be expected
to result, after giving effect to the coverage and policy limits of applicable
insurance policies, in a Material Adverse Effect;

(c) the occurrence or forthcoming occurrence of any ERISA Event that, in either
case, would reasonably be expected to result in a Material Adverse Effect; and

(d) any other development (including notice of any claim or condition arising
under or relating to any Environmental Law) that results in, or would reasonably
be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto. Documents
required to be delivered pursuant to this Section 5.02 may be delivered
electronically in accordance with Section 5.01.

Section 5.03 Information Regarding Collateral. Concurrently with the delivery of
each set of consolidated financial statements referred to in Section 5.01(b) and
within 60 days after the end of the Borrower’s fiscal year, the Borrower will
furnish to the Administrative Agent written notice of any change (a) in any Loan
Party’s legal name, (b) in the jurisdiction of incorporation or organization of
any Loan Party or (c) to the extent necessary for the perfection of the security
interests granted to the Administrative Agent under the Security Documents, in
any Loan Party’s organizational identification number, chief executive office
location, legal name or form of organization, in each case, that has occurred
since the delivery of the then most recent such financial statements or notice
referenced above.

Section 5.04 Existence; Conduct of Business. Each of Holdco and the Borrower
will, and Holdco will cause each Restricted Subsidiary to, do or cause to be
done all things reasonably necessary to obtain, preserve, renew and keep in full
force and effect (a) its legal existence (except as otherwise permitted
hereunder) and (b) the rights, licenses, permits,

 

123



--------------------------------------------------------------------------------

privileges, franchises, patents, copyrights, trademarks and trade names
necessary to conduct its business, except, in the case of clauses (a) (other
than with respect to Holdco and the Borrower) and (b), to the extent that
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, provided that the foregoing shall not prohibit any transaction
otherwise permitted hereunder.

Section 5.05 Payment of Taxes. Each of Holdco and the Borrower will, and Holdco
will cause each Restricted Subsidiary to, pay all material Tax liabilities,
before any penalty accrues thereon, except where (a)(i) any such payment is
being contested in good faith by appropriate proceedings and (ii) Holdco, the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves or other appropriate provision with respect thereto in accordance with
GAAP or (b) the failure to make payment would not reasonably be expected to
result in a Material Adverse Effect.

Section 5.06 Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, each of Holdco and the Borrower will, and Holdco will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business (other than any property referenced in Section 5.04)
in good working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.

Section 5.07 Insurance. Each of Holdco and the Borrower will, and Holdco will
cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies, (a) insurance in such amounts (after giving
effect to any self-insurance reasonable and customary for similarly-situated
Persons engaged in the same or similar business) and against such risks (but
including in any event public liability, product liability and business
interruption) as is (i) customarily maintained by companies engaged in the same
or similar businesses operating in the same or similar locations as reasonably
determined by management of the Borrower and (ii) considered adequate by Holdco
and the Borrower. Holdco will furnish to the Administrative Agent, upon request,
information in reasonable detail as to the insurance so maintained. Without
limiting the generality of the foregoing, Holdco and/or the Borrower will
maintain or cause to be maintained flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance in all material respects
with any applicable regulations of the Board. Holdco and/or the Borrower will
cause all property and casualty insurance policies with respect to Collateral to
be endorsed or otherwise amended to include a lender’s loss payable, mortgagee
or additional insured, as applicable, endorsement, or otherwise reasonably
satisfactory to the Administrative Agent.

Section 5.08 Inspection and Audit Rights. Each of Holdco and the Borrower will,
and Holdco will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries (in all material respects)
are made of all material financial transactions in relation to its business and
activities. Each of Holdco and the Borrower will, and Holdco will cause each
Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested,

 

124



--------------------------------------------------------------------------------

provided that only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 5.08 and the Administrative Agent shall not
exercise such rights more often than two times during any fiscal year absent the
existence of an Event of Default and only one such time shall be at the
Borrower’s expense, and provided, further, that when an Event of Default has
occurred and is continuing the Administrative Agent (or any of its designated
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice. The
Administrative Agent shall provide the Borrower the opportunity to participate
in any discussions with any such independent accountants. Notwithstanding
anything to the contrary in this Section 5.08, none of Holdco, the Borrower or
any Restricted Subsidiary will be required to disclose or permit the inspection
or discussion of, any document, information or other matter (i) that constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their representatives or contractors)
is prohibited by law, fiduciary duty or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Section 5.09 Compliance with Laws. Each of Holdco and the Borrower will, and
Holdco will cause each Restricted Subsidiary to, comply with all Requirements of
Law with respect to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 5.10 Use of Proceeds and Letters of Credit. (a) The proceeds of the Euro
Term Loans, the Tranche B Term Loans, the Tranche B-1 Term Loans, the Revolving
Loans and Letters of Credit made on the Closing Date, will be used by the
Borrower on the Closing Date, together with proceeds of the new Senior Notes and
Equity Investment to (i) consummate the Transactions, and (ii) pay all or a
portion of the Transaction Costs associated therewith.

(b) The proceeds of the Revolving Loans and the Swingline Loans and any other
Loans borrowed on or after the Closing Date and Letters of Credit will be used
for working capital, capital expenditures, general corporate purposes and any
other purpose of Holdco and its Subsidiaries not otherwise prohibited under this
Agreement (including, without limitation, Restricted Payments and Acquisitions).

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.11 Execution of Subsidiary Guaranty and Security Documents after the
Closing Date.

(a) Subject to Section 5.12(b), (c) and (d), in the event that any Person
becomes a Domestic Restricted Subsidiary (including any Unrestricted Subsidiary
that becomes a Domestic Restricted Subsidiary) after the date hereof (other than
any Domestic Restricted Subsidiary for so long as it is an Excluded Subsidiary)
or any Domestic Restricted Subsidiary ceases to be an Excluded Subsidiary,
Holdco, the Borrower or other applicable Loan Party will promptly (and in no
event later than 60 days thereafter or such later date as

 

125



--------------------------------------------------------------------------------

the Administrative Agent may agree in its discretion) notify Administrative
Agent of that fact and cause such Domestic Restricted Subsidiary to execute and
deliver to Administrative Agent counterparts of the Subsidiary Guaranty and
Collateral Agreement and to take all such further actions and execute all such
further documents and instruments as required by the Collateral Agreement. In
addition, as and to the extent provided in the Collateral Agreement (subject to
all applicable exceptions and limitations therein), the applicable Loan Party
shall deliver to Collateral Agent all certificates, if any, representing Equity
Interests of such Domestic Restricted Subsidiary (accompanied by undated stock
powers, duly endorsed in blank) as required thereunder. Under no circumstance
will any Loan Party be required to execute any Security Documents governed by
the laws of any jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

(b) If, at any time, (x) a Restricted Subsidiary is designated as an
Unrestricted Subsidiary or an Immaterial Subsidiary in accordance with this
Agreement, the Collateral Agent shall release such Subsidiary from any
Subsidiary Guaranty and all Security Documents to which it may be a party and to
the extent such Subsidiary’s Equity Interests were pledged as Collateral, such
pledge shall be released and, upon the request of any Loan Party, any
certificates in respect thereof shall be promptly returned to the applicable
Loan Party, or (y) material adverse tax consequences would result (i) from any
Subsidiary Guaranty or Security Document executed and delivered by any CFC or
any CFC Holding Company, the Collateral Agent shall release such Restricted
Subsidiary from any such Subsidiary Guaranty and/or Security Document, or
(ii) from any Lien granted under any Loan Document in respect of the Equity
Interests in any Foreign Subsidiary, CFC or CFC Holding Company, such Lien shall
be released. Notwithstanding the foregoing, in no event shall Equity Interests
of any Unrestricted Subsidiary or any of such Unrestricted Subsidiary’s assets
constitute Collateral, and the Administrative Agent and Collateral Agent shall
take all actions required hereunder and under the other Loan Documents to effect
the foregoing.

(c) Subject to Section 5.12(b), (c) and (d), in the event that any Person
becomes a Domestic Restricted Subsidiary after the date hereof (other than any
Domestic Restricted Subsidiary for so long as it is an Excluded Subsidiary),
concurrently with the execution and delivery of counterparts to the Subsidiary
Guaranty and Collateral Agreement pursuant to Section 5.11(a), such Domestic
Restricted Subsidiary shall deliver to the Administrative Agent, (i) certified
copies of such Domestic Restricted Subsidiary’s Organizational Documents or, if
such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Loan Party, and (ii) a
certificate executed on behalf of such Domestic Restricted Subsidiary by the
secretary or similar officer of such Restricted Subsidiary as to (a) the fact
that the attached resolutions of the Governing Body of such Domestic Restricted
Subsidiary approving and authorizing the execution, delivery and performance of
such Loan Documents are in full force and effect and have not been modified or
amended and (b) the incumbency and signatures of the officers of such Restricted
Subsidiary executing such Loan Documents.

(d) Subject to Section 5.12(b), (c) and (d), from and after the Closing Date, in
the event that (i) any Loan Party acquires fee simple interest in any Material
Real Property (except to the extent subject to a Lien permitted under
Section 6.02) or (ii) at the time any Person becomes a Subsidiary Loan Party,
such Person owns any Material Real Property

 

126



--------------------------------------------------------------------------------

(excluding any such Material Real Property subject to a Lien permitted under
Section 6.02), such Loan Party shall deliver to Collateral Agent, as soon as
practicable (but in no event later than 180 days or such later date as the
Administrative Agent may agree in its discretion) after such Person acquires
such Material Real Property or becomes a Subsidiary Loan Party, as the case may
be, the following with respect to each such parcel of Material Real Property
(each an “Additional Mortgaged Property”):

(i) A fully executed and notarized Mortgage, in proper form for recording in the
applicable jurisdictions required by law to establish and perfect the Mortgage
in favor of the Collateral Agent, encumbering the interest of such Loan Party in
such Additional Mortgaged Property;

(ii) An opinion of counsel in the state in which such Additional Mortgaged
Property is located with respect to the enforceability of the form of such
Mortgage to be recorded in such state and such other customary matters as the
Administrative Agent may reasonably request;

(iii) (A) ALTA mortgagee title insurance policy or unconditional commitments
therefor (the “Mortgage Policy”) issued by a Title Company with respect to such
Additional Mortgaged Property, in an amount to be mutually agreed between the
Borrower, the Administrative Agent and Collateral Agent, insuring title to such
Additional Mortgaged Property vested in such Loan Party, which such Mortgage
Policy shall, to the extent available under applicable state law, include an
endorsement for mechanics’ liens, for future advances under this Agreement; and
(B) evidence reasonably satisfactory to Administrative Agent that such Loan
Party has (i) delivered to the Title Company all certificates and affidavits
required by the Title Company in connection with the issuance of the Mortgage
Policy and (ii) paid (or made provision for payment) to the Title Company or to
the appropriate Governmental Authorities all expenses and premiums of the Title
Company in connection with the issuance of such Mortgage Policy and all taxes
and fees, including stamp taxes, mortgage recording taxes and fees and
intangible taxes, payable in connection with recording the Mortgage in the
appropriate real estate records;

(iv) A title report issued by the Title Company with respect thereto;

(v) An ALTA survey of the Additional Mortgaged Property to the extent available;

(vi) To the extent available, copies of all recorded documents listed as
exceptions to title or otherwise referred to in the Mortgage Policy or in the
title reports delivered pursuant to clause (iv) above; and

(vii) (A) Evidence, which may be in the form of a letter or other written
document from an insurance broker or a municipal engineer or other Person
reasonably acceptable to Administrative Agent, as to whether (1) such Additional
Mortgaged Property is a Flood Hazard Property and (2) the community in which any
such Flood Hazard Property is located is participating in the National Flood
Insurance Program, (B)

 

127



--------------------------------------------------------------------------------

if such Additional Mortgaged Property is a Flood Hazard Property, such Loan
Party’s written acknowledgement of receipt of written notification from
Administrative Agent (1) that such Additional Mortgaged Property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program, and (C) in the event such Flood Hazard Property is located in a
community that participates in the National Flood Insurance Program, evidence
that the applicable Loan Party has obtained flood insurance in respect of such
Flood Hazard Property to the extent required under the applicable regulations of
the Board.

Section 5.12 Further Assurances.

(a) Subject to Section 5.11 and Section 5.12(b), (c) and (d), Holdco and the
Borrower shall, and shall cause the other Loan Parties to, promptly upon
reasonable request by the Administrative Agent or the Collateral Agent
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Security Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or the Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
this Agreement and the Security Documents.

(b) Notwithstanding anything in this Agreement or any Security Document to the
contrary: (i) neither the Administrative Agent nor the Collateral Agent shall
take, and the Loan Parties shall not be required to grant, a security interest
in any Excluded Property; (ii) any security interest required to be granted or
any action required to be taken, including to perfect such security interest,
shall be subject to the same exceptions and limitations as those set forth in
the Security Documents, (iii) no Loan Party shall be required to take any action
outside the United States to perfect any security interest in the Collateral
(including the execution of any agreement, document or other instrument governed
by the law of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia), (iv) no Loan Party shall have any
obligation under any Loan Document to enter into any landlord, bailee or
warehousemen waiver or consent or any other document of similar effect and
(v) in no event shall any Loan Party be required to take any action to perfect
the security interest granted under the Security Documents in Collateral
consisting of (A) cash or Cash Equivalents, (B) deposit accounts or securities
accounts, (C) securities entitlements or related assets or (D) other assets
requiring perfection through the implementation of control agreements or other
control arrangements (other than possession by the Collateral Agent to the
extent expressly required under the Collateral Agreement), in each case under
this clause (v), except to the extent such perfection may be achieved by the
filing of a Uniform Commercial Code financing statement.

(c) neither the Administrative Agent nor the Collateral Agent shall obtain or
perfect a security interest in any assets of any Loan Party as to which the
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining or perfecting such security interest is excessive in relation
to the benefit to the Lenders of the security

 

128



--------------------------------------------------------------------------------

afforded thereby (such comparison to be determined in a manner consistent with
any such determination made in connection with the Closing Date) or would
otherwise violate applicable law.

(d) Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Section 5.11 and
Section 5.12 in respect of any particular Collateral or any particular
Subsidiary if it determines that the satisfaction thereof with respect to such
Collateral or such Subsidiary cannot be accomplished without undue expense or
unreasonable effort or due to factors beyond the control of Holdco and the
Restricted Subsidiaries by the time or times at which it would otherwise be
required to be satisfied under this Agreement or any Security Document.

Section 5.13 Designation of Subsidiaries. The Borrower may designate (or
re-designate) any Restricted Subsidiary (other than the Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing and
(ii) immediately after giving effect to such designation, Holdco and the
Borrower shall be in compliance, on a Pro Forma Basis, with the financial
covenant in Section 6.12 as of the Applicable Date of Determination. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date in accordance with this Section 5.13 shall constitute an Investment by
Holdco or the relevant Restricted Subsidiary, as applicable, therein at the date
of designation in an amount equal to the fair market value (as determined in
good faith by the Borrower) of the Investments held by Holdco and/or the
applicable Restricted Subsidiaries in such Unrestricted Subsidiary immediately
prior to such designation. Upon any such designation (but without duplication of
any amount reducing such Investment in such Unrestricted Subsidiary pursuant to
the definition of Investment), Holdco and/or the applicable Restricted
Subsidiaries shall receive a credit against the applicable clause in
Section 6.04 that was utilized for the Investment in such Unrestricted
Subsidiary for all Returns in respect of such Investment. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary in accordance with this
Section 5.13 shall constitute the incurrence by such Restricted Subsidiary at
the time of designation of any Indebtedness or Liens of such Restricted
Subsidiary outstanding at such time.

ARTICLE VI

Negative Covenants

From and after the Closing Date and until the Termination Date, each of Holdco
and the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness; Certain Equity Securities. (a) Neither Holdco nor the
Borrower will, nor will Holdco permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness of any Restricted Subsidiary to Holdco or any other Restricted
Subsidiary and of Holdco to any Restricted Subsidiary, provided that (A)

 

129



--------------------------------------------------------------------------------

Indebtedness of any Restricted Subsidiary that is not a Loan Party to any Loan
Party shall be permitted by Section 6.04 (other than due to Section 6.04(aa))
and (B) Indebtedness of any Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be subordinated to the Obligations on terms which prohibit the
repayment thereof after the acceleration of the Loans or bankruptcy of such Loan
Party;

(iii) Guarantees by Holdco or any Restricted Subsidiary of Indebtedness of
Holdco or any other Restricted Subsidiary, provided that (A) the Indebtedness so
Guaranteed is otherwise permitted by this Section, (B) Guarantees by any Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be permitted by Section 6.04 (other than due to Section 6.04(aa)),
(C) other than in the case of Guarantees of any Senior Unsecured Debt,
Guarantees permitted under this clause (iii) shall be subordinated to the
applicable Loan Party’s Obligations to the same extent and on the same terms as
the Indebtedness so Guaranteed is subordinated to the Obligations and (D) none
of the Senior Notes, any Senior Unsecured Debt or any Subordinated Debt shall be
Guaranteed by Holdco or any Restricted Subsidiary unless Holdco or such
Restricted Subsidiary is or, prior to, or concurrent with, issuing such
Guarantee, becomes a Loan Party;

(iv) (A) Indebtedness incurred to finance the acquisition, development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement of any fixed or capital assets, including Capital Lease Obligations,
Synthetic Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement, and (B) extensions, renewals and replacements of any such
Indebtedness so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest (including
any portion thereof which is payable in kind in accordance with the terms of
such extended, renewed or replaced Indebtedness) and premium payable by the
terms of such Indebtedness thereon and fees and expenses associated therewith),
provided that the aggregate principal amount of Indebtedness permitted by this
clause (iv) shall not exceed the greater of $125,000,000 and 2.0% of
Consolidated Total Assets as of the Applicable Date of Determination;

(v) (a) Indebtedness of (1) any Person acquired or assumed in connection with an
Acquisition or permitted Investment or any assets acquired in connection
therewith and (2) any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary (it being acknowledged that (x) a Person that becomes a
direct or indirect Restricted Subsidiary of Holdco as a result of an Acquisition
or permitted Investment may remain liable with respect to Indebtedness existing
on the date of such acquisition and (y) an Unrestricted Subsidiary that is
redesignated as a Restricted Subsidiary may remain liable with respect to
Indebtedness existing on the date of such redesignation); provided that (A) such
Indebtedness is not created in anticipation of such acquisition or
redesignation, (B) immediately after giving effect to such Acquisition,
permitted Investment or redesignation, as the case may be, Holdco shall be in
compliance on a Pro Forma Basis with the covenant in Section 6.12 and (b) any
Permitted Refinancing thereof;

 

130



--------------------------------------------------------------------------------

(vi) other Indebtedness in an aggregate principal amount not exceeding the
greater of (x) $125,000,000 and (y) 2.0% of Consolidated Total Assets as of the
Applicable Date of Determination at any time outstanding;

(vii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

(viii) Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money), without
limitation, those incurred to secure health, safety and environmental
obligations, in each case provided in the ordinary course of business;

(ix) Indebtedness in respect of Swap Agreements not entered into for speculative
purposes;

(x) (A) Subordinated Debt by any Loan Party, provided that (1) immediately
before and after giving effect to each such incurrence and the application of
the proceeds therefrom, no Event of Default has occurred and is continuing or
would result therefrom, (2) immediately after giving effect to each such
incurrence and the application of the proceeds therefrom on a Pro Forma Basis,
as of the Applicable Date of Determination (x) the Total Leverage Ratio shall
not be greater than 7.00 to 1.00 and (y) the Borrower shall be in compliance
with Section 6.12 and (B) any Permitted Refinancing in respect of Subordinated
Debt issued pursuant to clause (A) above or this clause (B);

(xi) Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount of Indebtedness permitted under this clause
(xi) shall not exceed the greater of $100,000,000 and 1.5% of Consolidated Total
Assets as of the Applicable Date of Determination;

(xii) Indebtedness with respect to financial accommodations of the nature
described in the definition of “Cash Management Obligations,” and other
Indebtedness in respect of treasury, depositary, cash management and netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business;

(xiii) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

131



--------------------------------------------------------------------------------

(xiv) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price adjustments (including earn-outs) or similar
obligations, in each case incurred or assumed in connection with the acquisition
or disposition of any business or assets permitted under this Agreement;

(xv) Indebtedness to the seller of any business or assets permitted to be
acquired by Holdco or any Restricted Subsidiary under this Agreement; provided
that the aggregate and Indebtedness permitted under this clause (xv) shall not
exceed $75,000,000 outstanding at any time;

(xvi) (A) Senior Unsecured Debt by any Loan Party; provided that (1) immediately
before and after giving effect to each such incurrence and the application of
the proceeds therefrom, no Event of Default has occurred and is continuing or
would result therefrom and (2) immediately after giving effect to each such
incurrence and the application of the proceeds therefrom on a Pro Forma Basis,
as of the Applicable Date of Determination (x) the Total Leverage Ratio shall
not be greater than 6.50 to 1.00, and (y) the Borrower shall be in compliance
with Section 6.12 and (B) Permitted Refinancing in respect of Senior Unsecured
Debt issued pursuant to clause (A) above or this clause (B);

(xvii) Indebtedness of Holdco to the Borrower or any Subsidiary at such times
and in such amounts necessary to permit Holdco to make any Restricted Payment
permitted to be made by Holdco pursuant to Section 6.08, so long as, as of the
date such Indebtedness is incurred, Restricted Payments for such purposes would
otherwise be permitted to be made pursuant to Section 6.08;

(xviii) (A) Permitted First Priority Replacement Debt, Permitted Second Priority
Replacement Debt and/or Permitted Unsecured Replacement Debt issued, incurred or
otherwise obtained in exchange for or to refinance Term Loans and/or Revolving
Loan and Commitments so long as the requirements of Section 2.11(e) are complied
with and (B) any Permitted Refinancing of any thereof;

(xix) (a) Indebtedness described on Schedule 6.01(a) annexed hereto and (b) any
Permitted Refinancing thereof;

(xx) endorsement of instruments or other payment items for deposit in the
ordinary course of business;

(xxi) Indebtedness consisting of management fees to any Sponsor and other
management fees to any Sponsor not permitted to be paid (but permitted to
accrue) pursuant to Section 6.09;

(xxii) Indebtedness incurred in connection with the repurchase of Equity
Interests pursuant to Section 6.08(a)(viii), provided, the original principal
amount of any such Indebtedness incurred pursuant this clause (xxii) shall not
exceed the amount of such Equity Interests so repurchased with such Indebtedness
(or with the proceeds thereof);

 

132



--------------------------------------------------------------------------------

(xxiii) (a) the Senior Notes issued on July 5, 2011 and on the Closing Date and
(b) any Permitted Refinancing thereof;

(xxiv) to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of Holdco and its Subsidiaries;

(xxv) performance Guarantees of Holdco, the Borrower and the Restricted
Subsidiaries primarily guaranteeing performance of contractual obligations of
Holdco, any of the Borrower or Restricted Subsidiaries to a third party and not
primarily for the purpose of guaranteeing payment of Indebtedness;

(xxvi) Indebtedness (other than Indebtedness for borrowed money) secured by any
Letter of Credit, in each case, in an amount not to exceed the face amount of
such Letter of Credit;

(xxvii) obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of Holdco
to the extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;

(xxviii) Indebtedness incurred in connection with Permitted Sale Leaseback
transactions;

(xxix) Indebtedness of any Securitization Subsidiary arising under any
Securitization Facility; and

(xxx) (a) Additional Term Notes, Unrestricted Additional Term Notes, Refinancing
Notes and Term Loan Exchange Notes and (b) Permitted Refinancings of any of the
foregoing.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) at any time meets the criteria
of more than one of the categories described above in this paragraph (a) or is
entitled to be incurred pursuant to clause (iv), (vi), (x), (xi), (xvi),
(xviii), (xxiii) or (xxx) of this paragraph (a), the Borrower, in its sole
discretion, may classify or reclassify (or later divide, classify or reclassify)
such item of Indebtedness (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest, premium,
fees or expenses, in the form of additional Indebtedness, Disqualified Equity
Interests or preferred stock for purposes of this Section 6.01.

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement,

 

133



--------------------------------------------------------------------------------

refunding, refinancing, renewal or defeasance would cause the applicable
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the amount of any premium paid,
and fees and expenses incurred, in connection with such extension, replacement,
refunding refinancing, renewal or defeasance (including any fees and original
issue discount incurred in respect of such resulting Indebtedness).

(b) Neither Holdco nor the Borrower will, nor will Holdco permit any Restricted
Subsidiary to, issue any Disqualified Equity Interests, except to the extent
that any such Disqualified Equity Interest qualifies as Indebtedness that is
permitted to be incurred under Section 6.01.

Section 6.02 Liens. Neither Holdco nor the Borrower will, nor will Holdco permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, except:

(a) Liens created under any of the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of Holdco or any Restricted Subsidiary
existing on the Closing Date and set forth on Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of Holdco or any
Restricted Subsidiary (other than any replacements of such property or assets
and additions and accessions thereto and the proceeds and the products thereof
and customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender) and (ii) such Lien shall secure only those obligations that it secures
on the date hereof and extensions, renewals and replacements thereof so long as
the principal amount of such extensions, renewals and replacements does not
exceed the principal amount of the obligations being extended, renewed or
replaced (plus any accrued but unpaid interest (including any portion thereof
which is payable in kind in accordance with the terms of such extended, renewed
or replaced Indebtedness) and premium payable by the terms of such obligations
thereon and reasonable fees and expenses associated therewith);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by Holdco or any Restricted Subsidiary or existing on any property or asset of
any Person that became or becomes a Restricted Subsidiary (including as a result
of any Unrestricted Subsidiary being redesignated as a Restricted Subsidiary)
after the Closing Date prior to the time such Person became or becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or asset of Holdco or any Restricted Subsidiary (other than
any replacements of such property or assets and additions and accessions thereto
and the proceeds and the products thereof and customary security deposits in
respect thereof and in the case of

 

134



--------------------------------------------------------------------------------

multiple financings of equipment provided by any lender, other equipment
financed by such lender) and (iii) such Lien shall secure only those obligations
(and to the extent such obligations constitute Indebtedness, such Indebtedness
is permitted hereunder) that it secures on the date of such acquisition or the
date such Person becomes a Restricted Subsidiary, as the case may be, and
extensions, renewals and replacements thereof so long as the principal amount of
such extensions, renewals and replacements does not exceed the principal amount
of the obligations being extended, renewed or replaced (plus any accrued but
unpaid interest (including any portion thereof which is payable in kind in
accordance with the terms of such extended, renewed or replaced Indebtedness)
and premium payable by the terms of such obligations thereon and fees and
expenses associated therewith);

(e) Liens on fixed or capital assets acquired, developed, constructed, restored,
replaced, rebuilt, maintained, upgraded or improved (including any such assets
made the subject of a Capital Lease Obligation or Synthetic Lease Obligation
incurred) by Holdco or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness incurred to finance such acquisition, development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement and that is permitted by Section 6.01(a)(iv)(A) or to extend, renew
or replace such Indebtedness and that is permitted by Section 6.01(a)(v),
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement (provided that this clause (ii) shall not apply to any Indebtedness
permitted by Section 6.01(a)(v) or any Lien securing such Indebtedness) and
(iii) such Liens shall not apply to any other property or assets of Holdco or
any Restricted Subsidiary (other than any replacements of such property or
assets and additions and accessions thereto and the proceeds and the products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender);

(f) Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry;

(g) Liens representing (i) any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement,
(ii) any Lien or restriction that the interest or title of such lessor,
licensor, sublessor or sublicensor may be subject to, or (iii) the interest of a
licensee, lessee, sublicensee or sublessee arising by virtue of being granted a
license or lease permitted by this Agreement;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;

(i) the filing of Uniform Commercial Code (or equivalent) financing statements
solely as a precautionary measure in connection with operating leases or
consignment of goods;

 

135



--------------------------------------------------------------------------------

(j) Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding amount (or in the case of Indebtedness, the principal
amount) of the obligations secured thereby does not exceed at any time the
greater of (i) $100,000,000 and (ii) 1.5% of Consolidated Total Assets as of the
Applicable Date of Determination;

(k) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of any Loan Party in respect of Indebtedness or other obligations owed by such
Restricted Subsidiary to such Loan Party;

(l) Liens (i) attaching solely to cash advances and cash earnest money deposits
in connection with Investments permitted under Section 6.04 or (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted hereunder;

(m) Liens on assets of any Foreign Subsidiary to the extent such Liens secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.01(a);

(n) Liens consisting of customary rights of set-off or banker’s liens on amounts
on deposit, to the extent arising by operation of law and incurred in the
ordinary course of business;

(o) Liens securing reimbursement obligations permitted by Section 6.01 in
respect of documentary letters of credit or bankers’ acceptances; provided that
such Liens attach only to the documents, goods covered thereby and proceeds
thereto;

(p) Liens on insurance policies and the proceeds thereof granted to secure the
financing of insurance premiums with respect thereto;

(q) Liens encumbering deposits made to secure obligations arising from
contractual or warranty requirements;

(r) Liens on Collateral securing obligations of any of the Loan Parties in
respect of Indebtedness permitted by Section 6.01(a)(xviii) and/or
Section 6.01(a)(xxx);

(s) Liens granted pursuant to a security agreement between Holdco, the Borrower
or any Restricted Subsidiary and a licensee of Intellectual Property to secure
the damages, if any, of such licensee resulting from the rejection of the
licensee of such licensee in a bankruptcy, reorganization or similar proceeding
with respect to Holdco, the Borrower or such Restricted Subsidiary;

(t) Liens securing obligations referred to in Section 6.01(a)(xii);

(u) Liens on a Securitization Subsidiary’s accounts receivable and related
assets incurred in connection with a Securitization Facility;

(v) licenses or sublicenses (with respect to Intellectual Property and other
property), leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of the Borrower and
its Restricted Subsidiaries, taken as a whole;

 

136



--------------------------------------------------------------------------------

(w) Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;

(x) Liens of bailees in the ordinary course of business;

(y) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(z) utility and similar deposits in the ordinary course of business;

(aa) purchase options, call and similar rights of, and restrictions for the
benefit of, a third party with respect to Equity Interests held by Holdco or any
Restricted Subsidiary in Joint Ventures;

(bb) Liens disclosed as exceptions to coverage in the final title policies and
endorsements issued to Collateral Agent with respect to any Mortgaged
Properties;

(cc) Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness for borrowed money,
(b) relating to pooled deposit or sweep accounts of the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or its Restricted
Subsidiaries or (c) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business.

(dd) the modification, replacement, renewal or extension of any Lien permitted
by Section 6.02(c), (d), (e), (j) or (r); provided that (i) the Lien does not
extend to any additional property other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01, and (B) proceeds and products
thereof; and (ii) the renewal, extension or refinancing of the obligations
secured or benefited by such Liens is not prohibited by Section 6.01.

Section 6.03 Fundamental Changes. (a) None of Holdco or the Borrower will, nor
will Holdco permit any Restricted Subsidiary to, merge into or consolidate or
amalgamate with any other Person, or permit any other Person to merge into or
consolidate or amalgamate with it, except that, so long as no Event of Default
would result therefrom: (i) any Subsidiary (other than the Borrower) may merge
into or consolidate or amalgamate with Holdco or the Borrower as long as Holdco,
or the Borrower, as the case may be, is the surviving entity (and if such
Subsidiary is an Unrestricted Subsidiary, any Indebtedness of or Lien granted on
the assets of such Subsidiary is permitted by Section 6.01 or 6.02), (ii) any
Subsidiary (other than the Borrower) may merge into or consolidate or amalgamate
with any Loan Party as long as (A) such Loan Party is the surviving entity,
(B) such surviving entity becomes a Loan Party substantially concurrently with
the consummation of such transaction or (C) the disposition of such Loan Party
would otherwise be permitted under Section 6.05 or such Loan Party would
otherwise be permitted to be to redesignated as an Excluded Subsidiary
immediately prior to

 

137



--------------------------------------------------------------------------------

such transaction (and shall be deemed to be so disposed or redesignated),
(iii) any Restricted Subsidiary that is not a Loan Party may merge into or
consolidate or amalgamate with any other Restricted Subsidiary that is not a
Loan Party, and (iv) Holdco or any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Acquisition or other
Investment permitted by Section 6.04, provided that (A) the surviving entity
shall be subject to the requirements of Section 5.11 and Section 5.12 (to the
extent applicable) and (B), if Holdco or the Borrower is a party to such
transaction, Holdco or the Borrower, as applicable shall be the surviving
entity).

(b) None of Holdco or the Borrower will, nor will Holdco permit any Restricted
Subsidiary to, liquidate or dissolve, except that, so long as no Event of
Default would result therefrom: (i) any Subsidiary (other than the Borrower) may
transfer all or any portion of its assets (upon liquidation, dissolution,
winding-up or any similar transaction) to Holdco, the Borrower or any other Loan
Party, (ii) any Restricted Subsidiary that is not a Loan Party may transfer all
or any portion of its assets (upon liquidation, dissolution, winding-up or any
similar transaction) to Holdco or any other Restricted Subsidiary, (iii) any
Loan Party (other than Holdco and the Borrower) may transfer all or any portion
of its assets (upon liquidation, dissolution, winding-up or any similar
transaction) to Holdco, the Borrower or any other Loan Party and (iv) Holdco or
any Restricted Subsidiary may change its legal form.

Section 6.04 Investments. Neither Holdco nor the Borrower will, nor will Holdco
permit any Restricted Subsidiary to make any Investments, except:

(a) Investments in cash and Cash Equivalents and assets that were Cash
Equivalents when such Investment was made;

(b) (i) the Transactions and (ii) Permitted Acquisitions;

(c) Investments existing on the Closing Date and set forth on Schedule 6.04;

(d) Investments between and among any of the Loan Parties;

(e) Investments made by any Loan Party in any Subsidiary that is not a Loan
Party or any Joint Venture and Investments by any Restricted Subsidiary that is
not a Loan Party in any Unrestricted Subsidiary, provided, that (i) to the
extent that any such Investments constitute loans or advances made by a Loan
Party are evidenced (or required by the Collateral Agreement to be evidenced) by
a promissory note (or similar instrument), promptly (but in no event later than
(x) in the case of any such loans or advances in existence on the Closing Date,
60 days after the Closing Date and (y) in the case of any such loans or advances
made after the Closing Date, 60 days after the making of such loan or advance)
such Loan Party will deliver such note (or instrument) to the Collateral Agent
to the extent required under the Collateral Agreement and (ii) the aggregate
amount of such Investments made after the Closing Date pursuant to this clause
(e) by (x) Loan Parties in Subsidiaries that are not Loan Parties and Joint
Ventures and (y) Restricted Subsidiaries in Unrestricted Subsidiaries shall not
exceed the greater of (A) $350,000,000 and (B) 5.25% of Consolidated Total
Assets

 

138



--------------------------------------------------------------------------------

as of the Applicable Date of Determination after giving effect to each proposed
Investment pursuant to this clause (ii) (it being understood that for purposes
of calculating amounts outstanding between Loan Parties and non-Loan Parties,
such amount shall be calculated on a net basis (without duplication of the
reduction of the amount of any such Investment in respect of Returns on such
Investment pursuant to the definition of “Investment”) giving effect to all
Investments in the Loan Parties by and Returns to the Loan Parties from
Restricted Subsidiaries that are not Loan Parties and Joint Ventures at such
time), provided that the aggregate amount of such Investments by Loan Parties in
Unrestricted Subsidiaries and Joint Ventures pursuant to this clause (ii) shall
not exceed $100,000,000, of which not more than $50,000,000 shall be Investments
in Unrestricted Subsidiaries;

(f) Investments made by any Restricted Subsidiary that is not a Loan Party in
Holdco or any Restricted Subsidiary; provided that to the extent that any such
Investments constitute loans or advances made to any Loan Party, such loans or
advances shall be subordinated in right of payment to the Obligations upon the
occurrence of an Event of Default pursuant to Section 7.01(h) or (i) or upon the
acceleration of the Obligations pursuant to Section 7.01 after the occurrence of
any other Event of Default;

(g) (A) non-cash loans or advances to employees, officers and directors of
Holdco or any Subsidiary in connection with such Person’s purchase of Equity
Interests of Holdco or any Parent Entity (or Public Company after the
consummation of an IPO) and (B) promissory notes received from stockholders of
Holdco, any Parent Entity or any Subsidiary in connection with the exercise of
stock options in respect of the Equity Interests of Holdco, any Parent Entity
and the Subsidiaries;

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers;

(i) Investments in respect of Swap Agreements and Cash Management Agreements not
entered into for speculative purposes;

(j) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with Holdco or the Borrower or
any other Restricted Subsidiary (including in connection with an Acquisition or
other Investment permitted hereunder); provided that such Investment was not
made in contemplation of such Person becoming a Restricted Subsidiary or such
consolidation or merger;

(k) Investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(l) Investments received in connection with the disposition of any asset in
accordance with and to the extent permitted by Section 6.05;

(m) receivables or other trade payables owing to Holdco or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms as Holdco or such
Restricted Subsidiary deems reasonable under the circumstances;

 

139



--------------------------------------------------------------------------------

(n) Investments resulting from pledges and deposits permitted under
Section 6.02;

(o) Investments in deposit accounts and securities accounts opened in the
ordinary course of business;

(p) the Loan Parties may make additional Investments in Restricted Subsidiaries
that are not Loan Parties in connection with Permitted Acquisitions by a
Restricted Subsidiary that is not a Loan Party of entities that do not become
Subsidiary Loan Parties that are funded by any Loan Party (other than with
Qualified Equity Interests of Holdco or Net Proceeds of Qualified Equity
Interests of Holdco) may not exceed in the aggregate the greater of
(x) $100,000,000 and (y) 1.5% of Consolidated Total Assets as of the Applicable
Date of Determination after giving pro forma effect to each such proposed
Investment pursuant to this clause (p);

(q) other Investments (including those of the type otherwise described herein)
made after the Closing Date in an aggregate amount not to exceed the greater of
$100,000,000 and 1.5% of Consolidated Total Assets as of the Applicable Date of
Determination after giving pro forma effect to each such proposed Investment
pursuant to this clause (q);

(r) Investments consisting of cash earnest money deposits in connection with a
Permitted Acquisition or other Investment permitted hereunder;

(s) Investments solely to the extent such Investments reflect an increase in the
value of Investments otherwise permitted under this Section 6.04;

(t) the acquisition of additional Equity Interests of Restricted Subsidiaries
from minority shareholders (it being understood that to the extent that any
Restricted Subsidiary that is not a Loan Party is acquiring Equity Interests
from minority shareholders then this clause (t) shall not in and of itself
create, or increase the capacity under, any basket for Investments by Loan
Parties in any Restricted Subsidiary that is not a Loan Party);

(u) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

(v) Investments in any Securitization Subsidiary in order to effectuate a
Qualified Securitization Financing, including the ownership of Equity Interests
in such Securitization Subsidiary;

(w) Investments in Equity Interests in any Subsidiary resulting from any sale,
transfer or other disposition by Holdco or any Subsidiary permitted by
Section 6.05, including as a result of any contribution from any parent or
distribution to any subsidiary of such Equity Interests;

 

140



--------------------------------------------------------------------------------

(x) Investments constituting obligations of one or more directors, officers,
partners or other employees of Holdco and its Restricted Subsidiaries in
connection with such directors,’ officers,’ partners’ or employees’ acquisition
of shares of Holdco’s or any Parent Entity’s Equity Interests (or, after an IPO,
Public Company’s or any parent entity of Public Company’s Equity Interests), so
long as no Cash or Cash Equivalents are actually advanced by Holdco or any of
the Restricted Subsidiaries to such directors, officers, partners or employees
in connection with the acquisition of any such obligations;

(y) loans or advances to officers, partners, directors and employees of Holdco
or any Restricted Subsidiary for (A) relocation, entertainment, travel expenses,
drawing accounts and similar expenditures and (B) for other purposes in the
aggregate amount not to exceed $15,000,000 at any time outstanding;

(z) other Investments (including those of the type otherwise referred to herein)
in an aggregate amount not to exceed the Available Amount;

(aa) Investments consisting of or resulting from Indebtedness, Liens, Restricted
Payments, fundamental changes and dispositions permitted under Section 6.01,
Section 6.02, Section 6.03, Section 6.05 and Section 6.08, respectively;

(bb) Loans repurchased pursuant to and in accordance with Section 2.11(i) or
Section 9.04, so long as such Loans are immediately cancelled;

(cc) cash or property distributed from any Restricted Subsidiary that is not a
Loan Party (i) may be contributed to other Restricted Subsidiaries that are not
Loan Parties, and (ii) may pass through Holdco and/or any intermediate
Restricted Subsidiaries, so long as all part of a series of related transactions
and such transaction steps are not unreasonably delayed and are otherwise
permitted hereunder;

(dd) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than any Disqualified Equity Interests) of Holdco
(or, if after an IPO, Public Company) or any direct or indirect parent of Holdco
or proceeds of an equity contribution initially made to Holdco; and

(ee) Guarantee obligations of Holdco or any Restricted Subsidiary in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Subsidiary of Holdco to the extent required by law or in
connection with any statutory filing or the delivery of audit opinions performed
in jurisdictions other than within the United States.

For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 6.04 (other than Section 6.04(b)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investments are consummated in
reliance on Section 6.04(b). In addition, to the extent an Investment is
permitted to be made by a Restricted Subsidiary directly in any Restricted
Subsidiary or any other Person who is not a Loan Party (each such person, a
“Target Person”) under any provision of this Section 6.04, such Investment may
be made by advance, contribution or distribution directly or indirectly to
Holdco and further advanced or contributed by Holdco to

 

141



--------------------------------------------------------------------------------

a Loan Party or other Restricted Subsidiary for purposes of ultimately making
the relevant Investment in the Target Person without constituting an Investment
for purposes of Section 6.04 (it being understood that such Investment must
satisfy the requirements of, and shall count toward any thresholds or baskets
in, the applicable clause under Section 6.04 as if made by the applicable
Restricted Subsidiary directly to the Target Person).

Section 6.05 Asset Sales. Neither Holdco nor the Borrower will, nor will Holdco
permit any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interests owned by it, nor will Holdco permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than (i) any Restricted Subsidiary issuing
directors’ qualifying shares and (ii) any Restricted Subsidiary issuing Equity
Interests to Holdco or another Restricted Subsidiary), except:

(a) sales, transfers, leases and other dispositions of (i) inventory or services
or immaterial assets in the ordinary course of business, (ii) obsolete,
worn-out, uneconomic, damaged or surplus property or property that is no longer
economically practical or commercially desirable to maintain or used or useful
in its business, whether now or hereafter owned or leased or acquired in
connection with an Acquisition, (iii) cash, Cash Equivalents and other
investment securities in the ordinary course of business, (iv) accounts in the
ordinary course of business for purposes of collection and (v) assets to the
extent that the aggregate value of such assets sold in any single transaction or
related series of transactions is equal to $10,000,000 or less and the aggregate
value of such assets sold during any fiscal year of Holdco is equal to
$25,000,000 or less;

(b) sales, transfers, leases and other dispositions to Holdco or any Subsidiary,
provided that any such sales, transfers, leases or other dispositions involving
a Subsidiary that is not a Restricted Subsidiary (other than pursuant to an
intercompany license) shall be made in compliance with Section 6.09 and
otherwise no less favorable to Holdco and the Restricted Subsidiaries (taken as
a whole) than arm’s length basis for fair market value (as reasonably determined
by the Borrower);

(c) sales, transfers and other dispositions of accounts receivable (including
write-offs, discounts and compromises) in connection with the compromise,
settlement or collection thereof;

(d) sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an Investment permitted by clause (h), (i), (l),
(q), (z) or (dd) of Section 6.04 or another asset received as consideration for
the disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary are sold);

(e) leases or licenses or subleases or sublicenses entered into in the ordinary
course of business, to the extent that they do not materially interfere with the
business of Holdco and the Restricted Subsidiaries taken as a whole;

(f) conveyances, sales, transfers, licenses or sublicenses or other dispositions
of Intellectual Property or Software in the ordinary course of business;

 

142



--------------------------------------------------------------------------------

(g) dispositions resulting from any casualty or insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of Holdco or any Restricted Subsidiary;

(h) the abandonment or other disposition of Intellectual Property, whether now
or hereafter owned or leased or acquired in connection with an Acquisition that
is, in the reasonable good faith judgment of Borrower, no longer economically
practicable or commercially desirable to maintain or used or useful in the
business of Holdco and the Restricted Subsidiaries;

(i) the disposition of any Investments existing on the Closing Date and set
forth on Schedule 6.04;

(j) dispositions from and after the Closing Date of non-core assets acquired in
connection with any Acquisition;

(k) sales, transfers and other dispositions of Holdco or any Restricted
Subsidiary of assets since the Closing Date having an aggregate fair market
value (as reasonably determined by Holdco, the Borrower or such Restricted
Subsidiary) not in excess of 15% of the Consolidated Total Assets as of the
Applicable Date of Determination, so long as (A) with respect to any such sales,
transfers or dispositions having a fair market value greater than or equal to
$20,000,000, at least 75% of the consideration (other than in connection with an
asset swap) received is cash or Cash Equivalents or Designated Non-Cash
Consideration to the extent that all Designated Non-Cash Consideration at such
time does not exceed the greater of (x) $125,000,000 and (y) 1.75% of
Consolidated Total Assets as of the Applicable Date of Determination (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and all of the consideration received is at least equal to the fair
market value of the assets sold, transferred or otherwise disposed of and
(B) the Net Proceeds thereof shall be applied (or reinvested) as required by
Section 2.11(c);

(l) sales, transfers and other dispositions permitted by Section 6.03;

(m) the sale or exchange of specific items of equipment, so long as the purpose
of each such sale or exchange is to acquire (and results within 365 days of such
sale or exchange in the acquisition of) replacement items of equipment that are
the functional equivalent of the item of equipment so sold or exchanged;

(n) the incurrence of Liens permitted hereunder;

(o) the sale, transfer or other disposition (including by contribution,
distribution, dividend or otherwise) by Holdco or any Restricted Subsidiary of
Equity Interests in any Subsidiary to Holdco or any other Restricted Subsidiary;

(p) sales, transfers and other dispositions made in order to effect the
Transactions on the Closing Date;

 

143



--------------------------------------------------------------------------------

(q) sales or dispositions of Equity Interests of any Subsidiary (other than the
Borrower) in order to qualify members of the Governing Body of such Subsidiary
if required by applicable law;

(r) samples, including time-limited evaluation software, provided to customers
or prospective customers;

(s) de minimis amounts of equipment provided to employees;

(t) sales, transfers and other dispositions of any Equity Interests in
Unrestricted Subsidiaries or their assets;

(u) Restricted Payments made pursuant to Section 6.08;

(v) Permitted Sale Leasebacks;

(w) the unwinding of any Cash Management Agreement or Swap Agreement pursuant to
its terms;

(x) sales, transfers or other dispositions of Investments in Joint Ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in Joint Venture arrangements and
similar binding agreements;

(y) Holdco and any Restricted Subsidiary may (i) terminate or otherwise collapse
its cost sharing agreements with Holdco or any Subsidiary and settle any
crossing payments in connection therewith, (ii) convert any intercompany
Indebtedness to Equity Interests, (iii) transfer any intercompany Indebtedness
to Holdco or any Restricted Subsidiary, (iv) settle, discount, write off,
forgive or cancel any intercompany Indebtedness or other obligation owing by
Holdco or any Restricted Subsidiary and (v) settle, discount, write off, forgive
or cancel any Indebtedness owing by any present or former consultants,
directors, officers or employees of any Parent Entity, Holdco or any Subsidiary
or any of their successors or assigns; and

(z) any Disposition of Securitization Assets, or participations therein, in
connection with any Qualified Securitization Financing, or the Disposition of an
account receivable in connection with the collection or compromise thereof in
the ordinary course of business.

Section 6.06 Sale Leaseback Transactions. None of Holdco or the Borrower will,
nor will Holdco permit any Restricted Subsidiary to, enter into any Sale
Leaseback other than: (a) any Permitted Sale Leaseback and (b) any Sale
Leaseback transaction to the extent otherwise permitted under
Section 6.01(a)(iv).

Section 6.07 Conduct of Business. From and after the Closing Date, Holdco and
the Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, engage to any material extent in any business other than (i) the businesses
of the type engaged in by the Borrower and the Restricted Subsidiaries on the
Closing Date and similar, ancillary, supportive, complementary or related
businesses or reasonable extensions thereof (and non-core incidental businesses
acquired in connection with any Acquisition or permitted Investment) and
(ii) such other lines of business as may be consented to by Required Lenders.

 

144



--------------------------------------------------------------------------------

Section 6.08 Restricted Payments; Certain Payments of Indebtedness. (a) Neither
Holdco nor the Borrower will, nor will Holdco permit any Restricted Subsidiary
to, declare or make any Restricted Payment, except that:

(i) (A) the Restricted Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests and (B) any Restricted Subsidiary may make a
Restricted Payment to Holdco or any other Restricted Subsidiary (so long as, in
the case of this clause (B), if the Restricted Subsidiary making the Restricted
Payment is not wholly owned (directly or indirectly) by Holdco, such Restricted
Payment is made ratably among the holders of its Equity Interests);

(ii) Holdco and the Restricted Subsidiaries may declare and pay dividends with
respect to its Equity Interests payable solely in shares of Qualified Equity
Interests (so long as, in the case of this clause (ii), if the Restricted
Subsidiary making the Restricted Payment is not wholly owned (directly or
indirectly) by Holdco, such Restricted Payment is made ratably among the holders
of its Equity Interests);

(iii) Holdco and the Restricted Subsidiaries may make Restricted Payments at
such times and in such amounts (A) not exceeding $15,000,000 in any fiscal year,
as shall be necessary to permit any Parent Entity (or, after an IPO, the Public
Company) and Holdco to discharge their respective general corporate and overhead
or other expenses (including franchise taxes and directors fees and director and
officer indemnification obligations) incurred in the ordinary course, and (B) to
any direct or indirect shareholder of Holdco that files a consolidated or
combined tax return with Holdco and its Subsidiaries (or, after an IPO, the
Public Company) so that such entity (or, after an IPO, the Public Company) may
discharge its consolidated tax liabilities with respect to the operations of
Holdco and its Subsidiaries, provided that all Restricted Payments made to
Parent Entities (or, after an IPO, the Public Company) and Holdco pursuant to
this clause (iii) shall be used by the Parent Entities (or, after an IPO, the
Public Company), and Holdco, as applicable, for the purposes specified herein;

(iv) Holdco may (and the Restricted Subsidiaries may make Restricted Payments so
that Holdco may) make Restricted Payments at such times and in such amounts as
are necessary to make payments of or on account of (1) monitoring or management
or similar fees or transaction fees and (2) reimbursement of out-of-pocket
costs, expenses and indemnities, in each case to any Equity Investor or any of
its Affiliates, in each case to the extent permitted by Section 6.09;

(v) [Reserved];

(vi) the Restricted Subsidiaries may make a Restricted Payment in connection
with the acquisition of additional Equity Interests in any Subsidiary from
minority shareholders;

 

145



--------------------------------------------------------------------------------

(vii) Holdco or any Restricted Subsidiary may make repurchases of Equity
Interests deemed to occur upon the cashless exercise of stock options when such
Equity Interests represents a portion of the exercise price thereof;

(viii) Holdco and the Restricted Subsidiaries may make Restricted Payments to
allow any Parent Entity, (or, after an IPO, the Public Company), Holdco, or any
Restricted Subsidiary to purchase Holdco’s, such Parent Entity’s (or, after an
IPO, the Public Company’s) preferred stock, common stock, restricted stock or
common stock options from present or former consultants, directors, officers or
employees of any Parent Entity (or, after an IPO, the Public Company), Holdco or
any Subsidiary, or their estates, descendants, family, spouses or former
spouses, upon the death, disability or termination of employment of such
consultant, director, officer or employee, provided that the aggregate amount of
payments under this clause (viii) subsequent to the Closing Date (net of
proceeds received by any Parent Entity or Holdco (or, after an IPO, the Public
Company) subsequent to the date hereof in connection with resales of any stock
or common stock options so purchased (which to the extent that such cash
proceeds from the issuance of any such stock are utilized to make payments
pursuant to this clause in excess of the amount s otherwise permitted hereunder
then such equity proceeds so utilized shall not also increase the Available
Amount)) shall not exceed $25,000,000 (with unused amounts in any fiscal year
being carried over to the next succeeding fiscal year subject to a maximum of
$35,000,000 in any fiscal year) per fiscal year, plus the amount of any key-man
life insurance policies; provided that the cancellation of Indebtedness owing to
Holdco (or any Parent Entity) or any of its Subsidiaries in connection with a
repurchase of any such Equity Interests and the redemption or cancellation of
such Equity Interests without cash payment will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement;

(ix) Holdco and any Restricted Subsidiary may make Restricted Payments, the
proceeds of which shall be used by Infor FinanceCo to pay fees payable to the
Holdco PIK Agent in accordance with the Holdco PIK Agreement (to the extent such
fees are payable to the Holdco PIK Agent for acting in the capacity of the
administrative agent under the Holdco PIK Agreement);

(x) the Subsidiaries may make any additional Restricted Payments necessary to
consummate the Transactions;

(xi) Restricted Payments necessary to consummate transactions permitted pursuant
to Section 6.03 and to make Investments permitted pursuant Section 6.04;

(xii) Holdco and the Restricted Subsidiaries may forgive or cancel any
Indebtedness owed to Holdco or any Restricted Subsidiary issued for repurchases
of Holdco’s (or, after an IPO, Public Company’s) or any Parent Entity’s Equity
Interests;

(xiii) Holdco and the Restricted Subsidiaries may make Restricted Payments so
long as the proceeds thereof are promptly applied to repay Non-Extended
Indebtedness at or after the scheduled maturity date thereof (as in effect on
the Closing Date), provided,

 

146



--------------------------------------------------------------------------------

the aggregate amount of Restricted Payments permitted pursuant to this clause
(xiii) and clause (xiv) of this Section 6.08(a)in respect of Non-Extended
Indebtedness shall not exceed the aggregate principal amount of Non-Extended
Indebtedness as of the Closing Date, plus the aggregate amount of paid-in-kind
interest accreted on such principal amount from the Closing Date at the interest
rate applicable thereto (as in effect as of the Closing Date);

(xiv) Holdco and the Restricted Subsidiaries may make Restricted Payments, at
any time and from time to time, with the proceeds of Indebtedness incurred
pursuant to Sections 6.01(a)(x) and (a)(xvi), so long as (x) such proceeds are
promptly applied to repay Non-Extended Indebtedness and/or Extended Indebtedness
and (y) the First Lien Leverage Ratio on a Pro Forma Basis is not greater than
3.25 to 1.00 as of the Applicable Date of Determination; provided, the aggregate
amount of Restricted Payments permitted pursuant to this clause (xiv) and
clauses (xiii) and (xv) of this Section 6.08(a) shall not exceed the aggregate
principal amount of Non-Extended Indebtedness and Extended Indebtedness as of
the Closing Date, plus the aggregate amount of paid-in-kind interest accreted on
such principal amount from the Closing Date at the respective interest rates
applicable thereto (as in effect as of the Closing Date);

(xv) Holdco and the Restricted Subsidiaries may make Restricted Payments so long
as (x) the proceeds are promptly applied to repay Extended Indebtedness under
the Holdco PIK Agreement at or after the scheduled maturity date thereof (as in
effect on the Closing Date) and (y) the Borrower is in compliance with the
covenant in Section 6.12; provided, the aggregate amount of Restricted Payments
permitted pursuant to this clause (xv) and clause (xiv) of this
Section 6.08(a)in respect of Extended Indebtedness shall not exceed the
aggregate principal amount of Extended Indebtedness as of the Closing Date, plus
the aggregate amount of paid-in-kind interest accreted on such principal amount
from the Closing Date at the interest rate applicable thereto (as in effect as
of the Closing Date);

(xvi) distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligations, in each case in connection
with a Qualified Securitization Financing;

(xvii) Holdco and the Restricted Subsidiaries may make Restricted Payments (or
may make Restricted Payments to any Parent Entity for such purpose) the proceeds
of which shall be used to pay customary costs, fees and expenses related to any
unsuccessful equity or debt offering permitted by this Agreement, so long as the
proceeds of such offering were intended to be contributed to Holdco or any
Restricted Subsidiary or such offering was otherwise related to the business of
Holdco and the Restricted Subsidiaries;

(xviii) Holdco (or, after an IPO, Public Company) and the Restricted
Subsidiaries may make Restricted Payments to (a) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Acquisition, Investment or other transaction otherwise permitted
hereunder and (b) honor any conversion request by a holder of convertible
Indebtedness (to the extent such conversion

 

147



--------------------------------------------------------------------------------

request is paid solely in shares of Qualified Equity Interests of Holdco) and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

(xix) after an IPO, Public Company may (and Holdco and the Restricted
Subsidiaries may make Restricted Payments so that Public Company may) declare
and pay regular quarterly dividends on its common stock (or similar Equity
Interests of Public Company) in an amount not to exceed 6% per year of the net
cash proceeds of such IPO that were actually received by or contributed to
Holdco;

(xx) Holdco (or, after an IPO, Public Company) and the Restricted Subsidiaries
may make Restricted Payments in an aggregate amount not to exceed the Available
Amount; provided however that amounts pursuant to clause (b) of the definition
of Available Amount may be used to fund Restricted Payment pursuant to this
clause (xx) to the extent that the First Lien Leverage Ratio on a Pro Forma
Basis after giving effect thereto as of the Applicable Date of Determination is
less than or equal to 4.25:1.00;

(xxi) Holdco may make Restricted Payments consisting of Equity Interests in any
Unrestricted Subsidiary, whether pursuant to a distribution, dividend or any
other transaction not prohibited hereunder; and

(xxii) the making of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of such declaration such Restricted Payment
would have complied with another provision of this Section 6.08(a); provided
that the making of such Restricted Payment will reduce capacity for Restricted
Payments pursuant to such other provision when so made.

(b) Neither Holdco nor the Borrower will, nor will Holdco permit any Restricted
Subsidiary to, make (A) any payment or other distribution (whether in cash,
securities or other property), of or in respect of principal or interest, or
such payment by way of the purchase, redemption, retirement, acquisition,
cancellation or termination, in each case prior to the final scheduled maturity
thereof, of any Indebtedness that is contractually subordinated in right of
payment to any of the Obligations (it being understood that Indebtedness shall
not be deemed to be subordinated in right of payment to the Obligations merely
because such Indebtedness is secured by a Lien that is junior to the Liens
securing the Obligations) or (B) solely to the extent that Indebtedness is
unsecured or has a Lien on substantially all of the Collateral that is junior to
the Lien on the Collateral securing the Obligations, make any voluntary
prepayment of the principal of such Indebtedness outstanding under
Section 6.01(a)(xvi), (a)(xviii), (a)(xxiii), or (a)(xxx), or any other
voluntary payment on such Indebtedness that has a substantially similar effect
to any of the foregoing, except:

(i) payment of regularly scheduled interest and principal payments (and fees,
indemnities and expenses payable) as, and when due in respect of any such
Indebtedness to the extent permitted by any subordination or intercreditor
provisions in respect thereof;

 

148



--------------------------------------------------------------------------------

(ii) refinancings, replacements, substitutions, exchanges and renewals of any
such Indebtedness to the extent such refinancing, replacement, exchange or
renewed Indebtedness is permitted by Section 6.01 and any fees and expenses in
connection therewith;

(iii) payments of intercompany Indebtedness permitted under Section 6.01;

(iv) convert, exchange or redeem such Indebtedness into or for Equity Interests
of Holdco or any Parent Entity (other than Disqualified Equity Interests of
Holdco);

(v) AHYDO Catch-Up Payments relating to Indebtedness of Holdco and its
Restricted Subsidiaries;

(vi) any such payments, or other distributions in an amount not to exceed the
Available Amount;

(vii) payments of Indebtedness referred to in Section 6.08(b)(B) to the extent
that the First Lien Leverage Ratio on a Pro Forma Basis after giving effect
thereto as of the Applicable Date of Determination is less than or equal to
4.25:1.00 at the time of such payment; and

(viii) the payment, redemption, repurchase, retirement termination or
cancellation of Indebtedness within 60 days of the date of the Redemption Notice
if, at the date of any payment, redemption, repurchase, retirement, termination
or cancellation notice in respect thereof (the “Redemption Notice”), such
payment, redemption, repurchase, retirement termination or cancellation would
have complied with another provision of this Section 6.08(b); provided that such
payment, redemption, repurchase, retirement termination or cancellation shall
reduce capacity under such other provision.

Section 6.09 Transactions with Affiliates. Neither Holdco nor the Borrower will,
nor will Holdco permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions at prices and on terms and conditions
not less favorable to Holdco or such Restricted Subsidiary than could reasonably
be expected to be obtained on an arm’s-length basis from unrelated third parties
(as determined in good faith by the Borrower), (b) transactions between or among
Holdco and the Restricted Subsidiaries not involving any other Affiliate,
(c) loans or advances to employees, officers and directors permitted under
Section 6.04, (d) payroll, travel and similar advances to cover matters
permitted under Section 6.04, (e) the payment of reasonable fees to directors of
Holdco or any Subsidiary, (f) compensation (including bonuses) and employee
benefit arrangements paid to, indemnities provided for the benefit of, and
employment and severance arrangements entered into with, directors, officers or
employees of Holdco or the Subsidiaries in the ordinary course of business,
including in connection with the Transactions and any other transaction
permitted hereunder, (g) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans, (h) any payments
to any Equity Investor or its Affiliates, (x) of or on account of monitoring or
management or similar fees payable pursuant

 

149



--------------------------------------------------------------------------------

to and in accordance with the Advisory Agreements (which fees payable in any
fiscal year pursuant to this subclause (x) shall not exceed the greater of
$15,000,000 and 1.75% of Consolidated EBITDA for such fiscal year) and (y) for
reimbursement of out-of-pocket costs and expenses and indemnities in connection
therewith, (i) payment of fees and expenses pursuant to the Transactions, and
other transaction fees payable to any Equity Investor or its Affiliates pursuant
to agreements between Holdco or any Subsidiary, on the one hand, and the Equity
Investor or Affiliate, on the other hand, as in effect on, and that have been
disclosed to the Administrative Agent prior to, the Closing Date so long as such
agreements are reasonably satisfactory to the Administrative Agent (it being
understood and agreed that the Advisory Agreements that have been disclosed to
the Administrative Agent prior to the Closing Date shall be deemed to be
reasonably satisfactory to the Administrative Agent), (j) any Restricted Payment
and payments on Indebtedness not prohibited by Section 6.08, (k) subject to the
limitations set forth in Section 6.08, any transaction among Holdco and its
Parent Entities and its Subsidiaries for the sharing of liabilities for taxes so
long as the payments made pursuant to such transaction are made by and among the
members of Holdco’s or the Borrower’s “affiliated group” (as defined in the
Code), (l) transactions between and among Holdco and its Subsidiaries which are
in the ordinary course of business and transactions between Holdco and its
direct or indirect shareholders in the ordinary course of business with respect
to the Equity Interests in Holdco or any Parent Entity, such as shareholder
agreements, registration agreements and including providing expense
reimbursement and indemnities in respect thereof, (m) the Transactions, (n) the
existence and performance of agreements and transactions with any Unrestricted
Subsidiary that were entered into prior to the designation of a Restricted
Subsidiary as such Unrestricted Subsidiary to the extent that the transaction
was permitted at the time that it was entered into with such Restricted
Subsidiary, (o) Affiliate repurchases of the Loans or Commitments to the extent
permitted hereunder and the holding of such Loans or Commitments and the
payments and other transactions contemplated herein in respect thereof,
(p) transactions set forth on Schedule 6.09; and (q) any customary transaction
with a Securitization Subsidiary effected as part of a Qualified Securitization
Financing.

Section 6.10 Restrictive Agreements. Neither Holdco nor the Borrower will, nor
will Holdco permit any Restricted Subsidiary to, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of Holdco or any other Loan Party to create,
incur or permit to exist any Lien in favor of the Secured Parties (excluding
Lender Counterparties) upon any of its property or assets or (b) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any Restricted Subsidiary, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by (A) law, (B) any Loan Document,
any agreements evidencing secured Indebtedness permitted by this Agreement or
any documents governing the Term Loan Exchange Notes, the Additional Term Notes,
the Unrestricted Additional Term Notes, the Refinancing Notes, or any Senior
Unsecured Debt Documents or any Subordinated Debt Documents or (C) agreements
evidencing Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted by Section 6.01, provided that such restrictions or conditions are not
imposed on any Loan Party, (ii) the foregoing shall not apply to restrictions
and conditions existing on the Closing Date, (iii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is

 

150



--------------------------------------------------------------------------------

permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (v) clause (b) of the foregoing shall not apply to (A) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the sale, transfer or other disposition of all
or substantially all of the Equity Interests or assets of such Subsidiary or
(B) restrictions on transfers of assets subject to Liens permitted by
Section 6.02 (but, with respect to any such Lien, only to the extent that such
transfer restrictions apply solely to the assets that are the subject of such
Lien) and (vi) the foregoing shall not apply to restrictions created in
connection with any Qualified Securitization Financing.

Section 6.11 Amendment of Material Documents. (a) Neither Holdco nor the
Borrower will, nor will Holdco permit any other Loan Party to amend or otherwise
modify (i) any of its Organization Documents in a manner that would reasonably
be expected to cause a Material Adverse Effect, (ii) any term or condition of
any Indebtedness required to be subordinated to the Obligations except (x) in
accordance with the terms of the applicable intercreditor or subordination terms
or agreement (to the extent that such intercreditor or subordination terms have
previously been approved by the Administrative Agent) and (y) as permitted
pursuant to or reasonably necessary to effect a Permitted Refinancing thereof or
(iii) any term or condition of any Indebtedness incurred pursuant to
Section 6.01(a)(xvi), (xviii), (xxiii) or (xxx) which would accelerate the
maturity or amortization thereof (or, to the extent required to be limited
pursuant to such Section or related definitions, any mandatory prepayment with
respect thereto) in a manner that would violate the limitations with regard to
the terms of such Indebtedness set forth in such Section or related definitions.

(b) Neither Holdco nor the Borrower will, nor will Holdco permit any Restricted
Subsidiary to, amend, modify or waive the terms and conditions of the Advisory
Agreements to increase the fees payable thereunder, except to the extent the
aggregate amount of such fees does not exceed the maximum amount permitted to be
paid under Section 6.09.

Section 6.12 Total Leverage Ratio. Holdco will not permit the Total Leverage
Ratio, calculated as of the last day of the most recent fiscal quarter of Holdco
for which financial statements were required to have been furnished to the
Administrative Agent pursuant to Section 5.01 (commencing with the first full
fiscal quarter ending after the Closing Date), to exceed the ratio set forth
below opposite the period during which such last day occurs:

 

Date of Fiscal Quarter End

  

Ratio

August 31, 2012 — February 28, 2014

   8.50 to 1.00

May 31, 2014

   8.25 to 1.00

August 31, 2014 — May 31, 2015

   7.75 to 1.00

August 31, 2015 — May 31, 2016

   7.25 to 1.00

August 31, 2016 and thereafter

   6.75 to 1.00

 

151



--------------------------------------------------------------------------------

Section 6.13 Changes in Fiscal Periods. Neither Holdco nor the Borrower will
permit its fiscal year for financial reporting purposes or the fiscal year for
financial reporting purposes of any Restricted Subsidiary (other than Immaterial
Subsidiaries and Restricted Subsidiaries formed or acquired after the Closing
Date until such time as their fiscal year for financial reporting purposes can
be changed to align with Holdco) to end on a day other than May 31; provided,
however, that Holdco and the Borrower may, upon written notice to the
Administrative Agent, change such fiscal year (and the fiscal year of the
Restricted Subsidiaries) to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Holdco, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement and to the covenants contained herein that are that are
reasonably necessary in order to reflect such change.

ARTICLE VII

Events of Default

Section 7.01 Events of Default . If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable;

(b) the Borrower shall fail to pay (x) any interest on any Loan or any fee
payable hereunder, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) Business Days or
(y) any other amount due under this Agreement or any other Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of 15 Business Days;

(c) any representation, warranty or certification, when taken as a whole, made
or deemed made by any Loan Party in any Loan Document shall be false or
incorrect in any material respect as of the date made or deemed made;

(d) Holdco or the Borrower shall default in the performance or compliance of
Section 5.04 (solely with respect to the existence of Holdco or the Borrower in
its jurisdiction of organization) or in Article VI (subject to the Cure Right
set forth in Section 7.03);

(e) Any Loan Party shall default in the performance or compliance of any term
contained in any Loan Document (other than those specified in paragraph (a),
(b) or (d) of this Section 7.01), and default shall continue unremedied and
unwaived for a period of 30 days after receipt by the Borrower of written notice
thereof from the Administrative Agent or the Required Lenders;

(f) Holdco or any Restricted Subsidiary shall fail to make any payment beyond
all applicable grace periods (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after giving effect to any applicable grace periods
provided in the applicable instrument or agreement under which such Material
Indebtedness was created, provided that this paragraph (f) shall not apply to
any such failure that (x) is remedied by Holdco or applicable Restricted
Subsidiary or (y) waived (including in the form of amendment) by the requisite
holders of the applicable item of Material Indebtedness, in either case, prior
to the acceleration of all the Loans pursuant to this Section 7.01;

 

152



--------------------------------------------------------------------------------

(g) (i) any breach or default (after all applicable grace periods having expired
and all required notices having been given) by Holdco or any Restricted
Subsidiary of any Material Indebtedness if the effect of such breach or default
is to cause such Material Indebtedness to become due prior to its scheduled
maturity or that enables or permits (with all applicable grace periods having
expired and all required notices having been given) the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g)(i) shall not apply to (A) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (B) any breach or default
that (x) is remedied by Holdco or the applicable Restricted Subsidiary or
(y) waived (including in the form of amendment) by the requisite holders of the
applicable item of Material Indebtedness, in either case, prior to the
acceleration of all the Loans pursuant to this Section 7.01 or (ii) if there is
an involuntary “early termination event” or other similar event (which event
shall extend beyond any applicable cure periods or grace periods) shall have
occurred in respect of obligations owing under any Swap Agreement of Holdco or
any Restricted Subsidiary, and the amount of such obligations, either
individually or in the aggregate for all such Swap Agreements at such time, is
in excess of $75,000,000; provided that, in respect of obligations owing under
any such Swap Agreement owed to the applicable counterparty at such time, the
amount for purposes of this Section 7.01(g)(ii) shall be the amount payable on a
net basis by Holdco or such Restricted Subsidiary to such counterparty (after
giving effect to all netting arrangements) if such Swap Agreement were
terminated at such time), provided that this paragraph (g)(ii) shall not apply
to any such event that (x) is remedied by Holdco or the applicable Restricted
Subsidiary or (y) waived (including in the form of amendment) by the applicable
counterparty, in either case, prior to the acceleration of all the Loans
pursuant to this Section 7.01;

(h) subject to Section 7.02, (i) an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking liquidation, reorganization or
other relief in respect of Holdco, the Borrower or any other Restricted
Subsidiary, or of all or a substantial part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the involuntary appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdco, the
Borrower or any other Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding shall continue undismissed and
unstayed for 60 days without having been dismissed, bonded or discharged or an
order of relief is entered in any such proceeding;

(i) subject to Section 7.02, Holdco, the Borrower or any other Restricted
Subsidiary shall (i) voluntarily commence any proceeding seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of any proceeding or

 

153



--------------------------------------------------------------------------------

petition described in paragraph (h) of this Section 7.01, (iii) consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdco the Borrower or any other Restricted Subsidiary or
for all or a substantial part of its assets or (iv) make a general assignment
for the benefit of creditors;

(j) any final, non-appealable judgment(s) for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not covered by
insurance as to which the applicable insurance company has not denied coverage)
shall be rendered against Holdco or any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged, unvacated, unbounded and
unstayed for a period of 60 consecutive days;

(k) an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be (other than in an
informational notice to the Administrative Agent), a valid and perfected (if and
to the extent required to be perfected under the applicable Security Document)
Lien on any Collateral with a fair value in excess of $30,000,000, with the
priority required by the applicable Security Document (subject to Liens
permitted under Section 6.02), except (i) as a result of the release of a Loan
Party or the sale, transfer or other disposition of the applicable Collateral
(including as a result of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary) in a transaction permitted under the Loan Documents or
the occurrence of the Termination Date or (ii) as a result of any action of the
Administrative Agent, Collateral Agent or any Lender or the failure of the
Administrative Agent, Collateral Agent, or any Lender to take any action within
its control;

(m) at any time after the execution and delivery thereof, any material portion
of the Guarantee of the Obligations under the Guarantees shall for any reason
other than the occurrence of the Termination Date or as expressly permitted
hereunder or thereunder (including or as a result of a transaction permitted
hereunder) cease to be in full force and effect, or any Loan Party shall contest
the validity or enforceability in writing or repudiate, rescind or deny in
writing that it has any further liability or obligation under any Loan Document
other than as a result of the occurrence of the Termination Date, the sale or
transfer of such Loan Party (including the designation as an Unrestricted
Subsidiary) or as a result of a transaction permitted hereunder or thereunder;
or

(n) a Change in Control shall occur;

then, and in every such event (other than (x) an event described in paragraph
(d) of this Section 7.01 in respect of a default of performance or compliance
with the covenant under Section 6.12 or (y) an event with respect to the
Borrower described in paragraph (h) or (i) of this Section 7.01; provided that
in the case of clause (x), the actions hereinafter described will be permitted
to occur only following the expiration of the ability to effectuate the Cure
Right if such Cure Right has not been so exercised), and at any time thereafter
during the continuance of such event, the Administrative Agent with the consent
of the Required Lenders may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at

 

154



--------------------------------------------------------------------------------

the same or different times (except in the case of an event under paragraph
(d) of this Section 7.01 in respect of a failure to observe or perform the
covenant under Section 6.12, the following actions may not be taken until the
ability to exercise the Cure Right under Section 7.03 has expired (but may be
taken as soon as the ability to exercise the Cure Right has expired and it has
not been so exercised): (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter, during the
continuance of such event, be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 7.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default or an Event of Default has occurred under
paragraph (h) or (i) of Section 7.01, any reference in any such paragraph to any
Restricted Subsidiary shall be deemed not to include any Restricted Subsidiary
affected by any event or circumstance referred to in such paragraph that did
not, as of the last day of the fiscal quarter of Holdco most recently ended,
have assets with a value equal to or greater than 5.0% of Consolidated Total
Assets of Holdco and the Restricted Subsidiaries as of such date, based on the
consolidated balance sheet of Holdco and the Restricted Subsidiaries as of such
date, provided that if it is necessary to exclude more than one Restricted
Subsidiary from paragraph (h) or (i) of Section 7.01 pursuant to this paragraph
in order to avoid a Default or an Event of Default, the aggregate value of the
assets of all such excluded Restricted Subsidiaries as of such last day may not
exceed 10.0% of Consolidated Total Assets of Holdco and the Restricted
Subsidiaries as of such date, based on the consolidated balance sheet of Holdco
and the Restricted Subsidiaries as of such date.

Section 7.03 Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdco fails to comply with the
requirements of the covenant under Section 6.12 at the end of any fiscal
quarter, until the expiration of the twelfth (12th) Business Day subsequent to
the date the Compliance Certificate required to be delivered pursuant to
Section 5.01(c), in respect of the period ending on the last day of such
quarter, any net cash proceeds of any contribution made, directly or indirectly
to Holdco, or any net cash proceeds of any issuance of Equity Interests (other
than Disqualified Equity Interests) of Holdco, in each case during such fiscal
quarter then ended for which the Borrower has failed to comply with Section 6.12
and/or following the end of such fiscal quarter and on or prior to such 12th
Business Day, in each case in an aggregate amount equal to the amount necessary
to cure the relevant failure to comply with such covenant may, at the election
of Holdco be included in the calculation of Consolidated EBITDA for purposes of
determining compliance with such covenant (the “Cure Right”), and upon the
receipt by Holdco of such cash proceeds (the “Cure Amount”), such covenant shall
be recalculated giving effect to the following pro forma statements:

 

155



--------------------------------------------------------------------------------

(i) Consolidated EBITDA for the fiscal quarter of Holdco for which such
certificate is required to be delivered shall be increased by an amount equal to
the Cure Amount, and such increase shall be effective for all periods that
include the fiscal quarter of Holdco for which such Cure Right was exercised and
not for any other purpose under this Agreement; and

(ii) if, after giving effect to the foregoing recalculations (but not giving
effect to any payment of Indebtedness made with such Cure Amount when
calculating compliance with Section 6.12 at the end of such (but no other)
fiscal quarter), the Borrower shall then be in compliance with the requirements
of the covenant under Section 6.12 at the end of such fiscal quarter, Holdco
shall be deemed to have satisfied the requirements of the covenant under
Section 6.12 as of the last day of such fiscal quarter with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or Default or Event of Default of the covenant under
Section 6.12 that had occurred shall be deemed cured for this purpose under this
Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period of Holdco there shall be at least two (2) fiscal
quarters in which the Cure Right is not exercised, (ii) the Cure Right shall not
be exercised more than five (5) times during the term of this Agreement,
(iii) the Cure Amount shall not exceed the amount required to cause the Borrower
to be in compliance with the covenant under Section 6.12 and (iv) neither the
Administrative Agent nor any Lender or Secured Party shall exercise any remedy
under the Loan Documents on the basis of an Event of Default caused by the
failure to comply with Section 6.12 until after Holdco’s ability to cure has
lapsed and Holdco has not exercised the Cure Right.

ARTICLE VIII

The Administrative Agent

Section 8.01 Appointment of Agents. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent and Collateral Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent and Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and Collateral Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Unless otherwise specifically set forth herein, the Collateral Agent shall have
all the rights and benefits of the Administrative Agent set forth in this
Article.

The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a Lender
Counterparty or potential Lender Counterparty) and the Issuing Bank hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties
pursuant to the Security Documents to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the

 

156



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article VIII and Section 9.03 (as though such co-agents,
subagents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto. The Lenders
acknowledge and agree (and each Lender Counterparty shall be deemed to hereby
acknowledge and agree) that Collateral Agent may also act as the collateral
agent for lenders under the Other Term Loans, the Other Revolving Commitments,
the Term Loan Exchange Notes, the Additional Term Notes, the Unrestricted
Additional Term Notes and the Refinancing Notes.

Section 8.02 Rights of Lender. The bank serving as the Administrative Agent and
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent and Collateral Agent, and with respect to any of its
Loans or Commitments hereunder, the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent and Collateral Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdco or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent and Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.03 Exculpatory Provisions. The Administrative Agent and Collateral
Agent shall not have any duties or obligations except those expressly set forth
herein or in the other Loan Documents. Without limiting the generality of the
foregoing the Administrative Agent and Collateral Agent, (a) shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or Collateral Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law and (c) shall not except as expressly set forth herein or in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdco or any Subsidiary that
is communicated to or obtained by the bank serving as Administrative Agent,
Collateral Agent or any of their respective Affiliates in any capacity. The
Administrative Agent and Collateral Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
or as the Administrative Agent shall believe in good faith shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent and
Collateral Agent shall be deemed not to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent by Holdco, or
the Borrower, a Lender or the Issuing Bank, and the Administrative Agent and
Collateral Agent shall not be responsible for or

 

157



--------------------------------------------------------------------------------

have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent. The Administrative Agent shall have no
obligation to monitor whether any amendment or waiver to any Loan Document has
properly become effective or is permitted hereunder or thereunder except to the
extent expressly agreed to by the Administrative Agent in such amendment or
waiver.

Section 8.04 Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and Collateral Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent or
otherwise authenticated by the proper Person. Each of the Administrative Agent
and Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. Each of the Administrative Agent and
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.

Section 8.05 Delegation of Duties. Each of the Administrative Agent and
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Documents by or through any one or
more sub-agents appointed by the Administrative Agent. Each of the
Administrative Agent and Collateral Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent.

Section 8.06 Resignation of Agents; Successor, Administrative Agent and
Collateral Agent. The Administrative Agent and Collateral Agent may at any time
resign by giving 30 days’ prior written notice of its resignation to the
Lenders, the Issuing Bank and the

 

158



--------------------------------------------------------------------------------

Borrower. If the Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition of Defaulting Lender, either the Required Lenders or the
Borrower may upon 10 days’ notice remove the Administrative Agent or Collateral
Agent, as the case may be. Upon receipt of any such notice of resignation or
delivery of such removal notice, the Required Lenders shall have the right, with
the consent of the Borrower (provided that such consent shall not be
unreasonably withheld or delayed and that such consent shall not be required at
any time that an Event of Default under Section 7.01(a), (h) or (i) shall have
occurred and be continuing), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Collateral Agent, as applicable, gives
notice of its resignation or the delivery of such removal notice, then (a) in
the case of a retirement, the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above or (b) in the case of a
removal, the Borrower may, after consulting with the Required Lenders, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that (x) in the case of a retirement,
if such Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Required Lenders notify the Borrower that no qualifying Person has accepted
such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with such notice and (i) the retiring
or removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent or Collateral Agent, as applicable, on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring or
removed Administrative Agent or Collateral Agent, as applicable, shall continue
to hold such collateral security, as bailee, until such time as a successor
Administrative Agent or Collateral Agent, as applicable, is appointed), (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly (and each Lender and Issuing Bank will cooperate with
the Borrower to enable the Borrower to take such actions), until such time as
the Required Lenders or the Borrower, as applicable, appoint a successor
Administrative Agent, as provided for above in this Section 8.06 and (iii) the
Borrower and the Lenders agree that in no event shall the retiring
Administrative Agent and Collateral Agent or any of their respective Affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives have any liability to the Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the failure of a
successor Administrative Agent or Collateral Agent to be appointed and to accept
such appointment. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Collateral Agent, as
applicable, and the retiring Administrative Agent or Collateral Agent, as
applicable, shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as
provided above in this Article). The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent shall be the same as those

 

159



--------------------------------------------------------------------------------

payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article VIII and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent or Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Collateral Agent was acting as
Administrative Agent or Collateral Agent.

Section 8.07 Non-Reliance on Agents and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon any Loan Document or any related agreement or any document furnished
thereunder.

Section 8.08 No Other Duties. Notwithstanding anything herein to the contrary,
none of the Agents, Joint Bookrunners or Joint Lead Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under any
Loan Document, except in its capacity, as applicable, as the Administrative
Agent, Collateral Agent, a Lender or the Issuing Bank hereunder.

Section 8.09 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as Lender Counterparties) and the Issuing Bank irrevocably
authorize each of the Administrative Agent and the Collateral Agent,

(a) to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent (or any sub-agent thereof) under any Loan Document
(i) upon the Termination Date, (ii) that is sold or to be sold or transferred as
part of or in connection with any sale or other transfer permitted hereunder or
under any other Loan Document to a Person that is not a Loan Party or in
connection with the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary, (iii) that constitutes Excluded Property, (iv) if the property
subject to such Lien is owned by a Loan Party, upon the release of such Loan
Party from its Guaranty otherwise in accordance with the Loan Documents, (v) as
to the extent provided in the Security Documents or (vi) if approved, authorized
or ratified in writing in accordance with Section 9.02;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary (or becomes an Excluded Subsidiary)
as a result of a transaction or designation permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted under Section 6.02(d) or
(e); and

 

160



--------------------------------------------------------------------------------

(d) enter into subordination or intercreditor agreements with respect to
Indebtedness to the extent the Administrative Agent or Collateral Agent is
otherwise contemplated herein as being a party to such intercreditor or
subordination agreement, in each case to the extent such agreements are
substantially consistent with the terms set forth on Exhibit L-1 or L-2 annexed
hereto or otherwise not materially less favorable (taken as a whole) to the
Lenders (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior Liens may
secured by Liens that are pari passu with, or junior in priority to, other Liens
that are junior to the Liens securing the Obligations) or are otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as the case may be, authority to release or subordinate its
interest in particular types or items of property, or to release any Loan Party
from its obligations under the Guaranty pursuant to this Section 8.09. In each
case as specified in this Section 8.09, the Administrative Agent and the
Collateral Agent will (and each Lender hereby authorizes the Administrative
Agent and the Collateral Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Loan Party from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 8.09.

Section 8.10 Secured Swap Agents and Secured Cash Management Agents. No Lender
Counterparty that obtains the benefits of Section 16 of the Collateral
Agreement, the Guaranty or any Collateral by virtue of the provisions hereof or
of the Guaranty or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary,
neither the Administrative Agent nor the Collateral Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Swap Obligations or Secured Cash Management Obligations
arising under Secured Swap or Secured Cash Management Agreements with Lender
Counterparties unless the Administrative Agent Agreements have received written
notice of such Secured Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender
Counterparty.

Section 8.11 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the IRS or any other
Governmental Authority of any jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered, was not properly executed or because
such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lenders shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been

 

161



--------------------------------------------------------------------------------

reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) fully for, and shall make payable in respect thereof within 30 days
after demand therefor, all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 8.11. The agreements in
this Section 8.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For purposes of this Section 8.11, the term
“Lender” includes any Issuing Bank and Swingline Lender.

Section 8.12 Administrative Agent and Collateral Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment or composition under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
the Administrative Agent and Collateral Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent or Collateral Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank, the
Administrative Agent and Collateral Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank, the Administrative Agent and Collateral Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Administrative Agent and Collateral Agent under Section 2.12 and
Section 9.03) allowed in such judicial proceeding;

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.12
and Section 9.03.

 

162



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
or Collateral Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Bank to authorize the Administrative Agent and Collateral Agent
to vote in respect of the claim of any Lender or the Issuing Bank or in any such
proceeding.

ARTICLE IX

Miscellaneous

Section 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(a) if to Holdco, to it c/o Golden Gate Capital, One Embarcadero Center, 39th
Floor, San Francisco, California 94111, Attention of Prescott Ashe and Isaac Kim
(Facsimile No.: 415-627-4501), with a copy to Kirkland & Ellis LLP, 300 North
LaSalle Street, Chicago, Illinois 60654, Attention of Christopher Butler, P.C.
(Facsimile No.: 312-862-2200);

(b) if to the Borrower or any other Loan Party, to it at Suite 110, 40 General
Warren Boulevard, Malvern, PA 19355, Attention of Gregory M. Giangiordano, SVP
and General Counsel (Facsimile No.: 678-319-9032), with a copy to 13560 Morris
Road, Suite 4100, Alpharetta, Georgia 30004, Attention of Jay Hopkins, SVP and
Controller (Facsimile No.: 678-623-0024), and a copy to Kirkland & Ellis LLP,
300 North LaSalle Street, Chicago, Illinois 60654, Attention of Christopher
Butler, P.C. (Facsimile No.: 312-862-2200);

(c) if to the Administrative Agent or the Collateral Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01;

(d) if to an Issuing Bank or Swingline Lender other than the Administrative
Agent, to it at the address or facsimile number set forth separately in writing
and delivered to the Borrower and the Administrative Agent; and

(e) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. Subject to
Section 9.15, notices and other communications to the Lenders and the Issuing
Bank hereunder may also be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or

 

163



--------------------------------------------------------------------------------

the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

Section 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on Holdco or the Borrower in any case shall entitle Holdco or
the Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Facility
Amendment, in Section 2.21, with respect to any Refinancing Amendment, in
Section 2.24 with respect to an Extension Offer, in connection with Term Loan
Exchanges, in Section 9.02(d) with respect to any amendment in respect of
Replacement Term Loans and in Section 9.02(h), in Section 9.16 or as otherwise
specifically provided below or otherwise provided in a Loan Document, neither
any Loan Document nor any provision thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Holdco, the Borrower and the Required Lenders or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto (except as otherwise expressly provided
therein), in each case with the consent of the Required Lenders, provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver of any
condition precedent in Section 4.01 or Section 4.02. of this Agreement or the
waiver of any covenant, Default, Event of Default or mandatory prepayment or
reductions shall not constitute an increase of any Commitment of a Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement owed
to a Lender or reduce the rate of interest thereon owed to such Lender (other
than any waiver of default interest payable (whether already accrued or not)
pursuant to Section 2.13(c)), or reduce any fees or premiums payable hereunder
owed to such Lender, without the written consent of such Lender directly
adversely affected thereby, provided that any waiver of Default or Event of
Default or any modification, waiver or amendment to the financial covenant
definitions or financial ratios or any component thereof in this Agreement shall
not constitute a reduction in the interest rates or the

 

164



--------------------------------------------------------------------------------

commitment fees for purposes of this clause (ii), provided further in the case
of any forgiveness or reduction the consent of the Required Lenders shall not be
required, (iii) except as otherwise provided hereunder, including without
limitation pursuant to Refinancing Amendments or Section 2.24, postpone the
maturity of any Loan, or the date of any scheduled repayment (but not
prepayment) of the principal amount of any Term Loan under Section 2.10 or the
applicable Incremental Facility Amendment, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest, fees or
premiums payable hereunder, or reduce or forgive the amount of, waive or excuse
any such repayment (but not prepayment), or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly adversely affected thereby (it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, covenant, Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall constitute a postponement of any
date scheduled for the payment of principal or interest or an extension of the
final maturity of any Loan or the scheduled termination date of any Commitment),
provided that the consent of the Required Lenders shall not be required for any
such modifications to (other than any acceleration of) scheduled repayments of
any Term Loan under Section 2.10 or any required payment of interest due on the
date of any such scheduled repayment so modified, pursuant to this clause (iii),
(iv) change any of the provisions of this Section 9.02(b) or reduce the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (it being understood that, other than as specifically provided in this
Agreement, including pursuant to (v) Term Loan Exchanges, (w) Section 9.02(d)
with respect to Replacement Term Loans, (x) any Incremental Facility Amendment
(the consent requirements for which are set forth in Section 2.20), (y) a
Refinancing Amendment (the consent requirements for which are set forth in
Section 2.21) and (z) an Extension Offer pursuant to Section 2.24, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders or a
particular Class of Lenders on substantially the same basis as the Term Loans
and Revolving Commitments on the Closing Date), (v) release all or substantially
all of the value of the Guarantee under the Guarantees (except as expressly
provided herein or in the applicable Loan Document), without the written consent
of each Lender (it being understood that any subordination of a lien permitted
hereunder shall not constitute a release of a lien under this section and the
granting of any pari passu liens in connection with the incurrence of debt or
the granting of liens otherwise permitted hereunder from time to time (including
pursuant to amendments) shall not constitute a release of liens), (vi) release
all or substantially all the Collateral from the Liens of the Security
Documents, without the written consent of each Lender, or (vii) modify the
provisions of Section 9.04(e) in a manner that adversely affects the protections
afforded to an SPV pursuant to the provisions of Section 9.04(e), without the
written consent of each Granting Lender all or any part of whose Loans are being
funded by an SPV at the time of such amendment, modification or waiver, and
provided further that no such agreement shall amend or modify the rights or
duties of the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Lender without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender,

 

165



--------------------------------------------------------------------------------

as the case may be. In the event an amendment to this Agreement or any other
Loan Document is effected without the consent of the Administrative Agent or
Collateral Agent (to the extent permitted hereunder) and to which the
Administrative Agent or Collateral Agent is not a party, the Borrower shall
furnish a copy of such amendment to the Administrative Agent.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (iv) of paragraph (b) of this Section 9.02, the consent of a
majority in interest of the outstanding Loans and unused Commitments of such
Class) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section 9.02 being referred to as a “Non-Consenting Lender”), then, the Borrower
may, at its sole expense and effort, upon notice to such Non-Consenting Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), plus, if the Non-Consenting Lender is a Lender with Term Loans
being required to assign Term Loans under this Section 9.02(c) due solely to its
failure to waive, postpone or reduce the prepayment premium set forth in
Section 2.11(a), the payment by the assignee of such prepayment premium as if
such Term Loans subject to such assignment were subject to a Repricing
Transaction, (b) the Borrower or such assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in clause
(b)(ii) of this Section 9.02 and (c) such assignee shall have consented to the
Proposed Change.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Administrative Agent, Holdco, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as such
term is defined below) to permit the refinancing of all or any portion of any
Class of Term Loans outstanding as of the applicable date of determination (the
“Refinanced Term Loans”) with a replacement term loan tranche hereunder (the
“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus premiums, accrued interest, fees and expenses in
connection therewith, (ii) the Applicable Margin for such Replacement Term Loans
and final maturity shall not be higher than the Applicable Margin for such
Refinanced Term Loans (iii) the weighted average life and final maturity of such
Replacement Term Loans shall not be shorter than the weighted average life of
such Refinanced Term Loans at the time of such refinancing and (vi) all other
terms (other than maturity and pricing) applicable to such Replacement Term
Loans shall be substantially the same as, and no more

 

166



--------------------------------------------------------------------------------

favorable to the Lenders providing such Replacement Term Loans than, the terms
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the
maturity date in respect of the Refinanced Term Loans in effect immediately
prior to such refinancing.

(e) The Lenders and the Issuing Bank, and all other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released (i) upon the
occurrence of the Termination Date of this Agreement, (ii) upon the sale or
other disposition of such Collateral (including as part of or in connection with
any other sale or other disposition permitted hereunder) to any Person other
than another Loan Party or in connection with the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement, (iii) to the
extent such Collateral is comprised of property leased to a Loan Party, (iv) if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such other percentage of the Lenders whose consent may be
required in accordance with this Section 9.02), (v) to the extent such property
constitutes Excluded Property, (vi) to the extent the property constituting such
Collateral is owned by any Guaranty, upon the release of such Guarantor from its
obligations under the applicable Guaranty (in accordance with the following
sentence) and (vii) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Loan Documents. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent comprised of Excluded Property or
otherwise released in accordance with the provisions of the Loan Documents.
Additionally, the Lenders, Issuing Bank, and all other Secured Parties, hereby
irrevocably agree that each Subsidiary Loan Party shall be released from the
Guarantees upon consummation of any transaction permitted hereunder resulting in
such Subsidiary ceasing to constitute a Restricted Subsidiary. The Lenders,
Issuing Bank, and all other Secured Parties, hereby authorize the Administrative
Agent and the Collateral Agent, as applicable, to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Loan Party’s Guaranty or Collateral pursuant to the
foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender, Issuing Bank or other Secured Party.

(f) No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders pursuant to
Sections 9.02(b)(v) or 9.02(b)(vi) or each adversely affected Lender pursuant to
Sections 9.02(b)(ii) or 9.02(b)(iii) that, by its terms, adversely affects any
Defaulting Lender disproportionately in relation to other affected Lenders shall
require the consent of such Defaulting Lender.

 

167



--------------------------------------------------------------------------------

(g) This Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. Further, (x) the LC Sublimit may be increased with the consent of the
Required Revolving Lenders, each Issuing Bank and the Administrative Agent, and
(y) the Swingline Sublimit may be increased with the consent of the Required
Revolving Lenders, the Swingline Lender and the Administrative Agent.

(h) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order to correct or cure (x) ambiguities, errors,
omissions, defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) incorrect cross references or similar inaccuracies in
this Agreement or the applicable Loan Document. Guarantees, collateral
documents, security documents, intercreditor agreements, and related documents
executed in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent or Collateral Agent, as applicable, and
may be amended, modified, terminated or waived, and consent to any departure
therefrom may be given, without the consent of any Lender if such amendment,
modification, waiver or consent is given in order to (x) comply with local law
or (y) cause such guarantee, collateral document, security document or related
document to be consistent with this Agreement and the other Credit Documents.
Borrower and the Administrative Agent may, without the consent of any other
Lender, effect amendments to this Agreement and the other Loan Documents as may
be necessary in the reasonable opinion of the Borrower and the Administrative
Agent to effect the provisions of Sections 2.20, 2.21, and Section 2.25.

(i) Subject to the provisos of this paragraph, for purposes of any amendment,
modification, waiver or consent (other than pursuant to Sections 9.02(b)(i),
(ii), (iii), (iv) or any amendment, modification, waiver or consent that
adversely affects any Affiliated Lender in its capacity as a Lender
disproportionately in relation to other affected Lenders) under any Loan
Document, any Loans (or Revolving Loans or Revolving Commitments acquired from
one or more Defaulting Lenders) held by an Affiliated Lender (other than any
Affiliated Institutional Lender) shall be automatically deemed to be voted in
the same proportion as all other Lenders who are not Affiliated Lenders;
provided that (a) in the event that any proceeding under the Bankruptcy Code
shall be instituted by or against the Borrower, each Affiliated Lender (other
than any Affiliated Institutional Lender) shall acknowledge and agree that they
are each “insiders” under Section 101(31) of the Bankruptcy Code and, as such,
the claims associated with the Loans and Commitments owned by it shall not be
included in determining whether the applicable class of creditors holding such
claims has voted to accept a proposed plan for purposes of Section 1129(a)(10)
of the Bankruptcy Code, or, alternatively, to the extent that the foregoing
designation is deemed unenforceable for any reason, each Affiliated Lender
(other than any Affiliated Institutional Lender) shall vote in such proceedings
in the same proportion as the allocation of voting with respect to

 

168



--------------------------------------------------------------------------------

such matter by those Lenders who are not Affiliated Lenders, except to the
extent that any plan of reorganization proposes to treat the Obligations held by
such Affiliated Lender in a manner that is less favorable in any material
respect to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliated Lenders; and (c) for
purposes of this paragraph, for the avoidance of doubt, Affiliated Lenders shall
be deemed to not include Affiliated Institutional Lenders (and the foregoing
limitations shall not apply in respect of Affiliated Institutional Lenders).

(j) Notwithstanding anything to the contrary herein, in connection with any
amendment, modification, waiver or consent hereunder, in no event shall
Affiliated Institutional Lenders exclusively constitute Required Lenders in and
of themselves.

Section 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
within 30 days after receipt of reasonably detailed documentation therefor,
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Collateral Agent, including the reasonable fees,
charges and disbursements of a single counsel for the Agents (in addition to one
local counsel in each relevant jurisdiction to be shared with the Borrower), in
connection with due diligence performed in connection with the arrangement of
the credit facilities provided for herein, the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and not paid on the Closing Date or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit and (iii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
the Collateral Agent, including the reasonable fees, charges and disbursements
of a single counsel for the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders, and other Secured Parties (in addition to a single
local counsel in each jurisdiction, and in the event a conflict of interest
arises, one additional primary counsel for the conflicted party) in connection
with the enforcement or protection of any rights under this Agreement or any
other Loan Documents, including rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder; provided, the Borrower
shall not be obligated to pay for any third party advisor or consultants (in
addition to those set forth in the immediately preceding clause (iii)), except
following an Event of Default with respect to which the Required Lenders have
accelerated the Loans or are pursing remedies, in which case the Borrower shall
pay the reasonable and documented out-of-pocket expenses of one additional
advisor.

(b) Without duplication of the expense reimbursement obligations pursuant to
paragraph (a) above, the Borrower shall indemnify the Administrative Agent, the
Collateral Agent, the other Agents, the Arrangers, the Swingline Lender, the
Issuing Bank, and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all reasonable and documented out-of-pocket
costs, losses, claims, damages, actual liabilities and related expenses,
excluding in any event lost profits, but (x) including the reasonable and
documented fees, charges and disbursements of a single counsel for the
Indemnitees (in addition to one local counsel in each relevant jurisdiction and,
in the event a conflict of

 

169



--------------------------------------------------------------------------------

interest arises, one additional counsel (plus local counsel in each relevant
jurisdiction) for the conflicted Indemnitee) and (y) excluding (i) any allocated
costs of in-house counsel and (ii) any third party or consultants (in addition
to those set forth in the immediately preceding clause (x)), except in the case
of this clause (y)(ii) following an Event of Default with respect to which the
Required Lenders have accelerated the Loans or are pursing remedies, in which
case the Borrower shall pay the reasonable and documented out-of-pocket expenses
of one additional advisor, incurred by or asserted against any Indemnitee by any
third party or by Holdco or any Restricted Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby and (ii) any actual or alleged presence or Release of
Hazardous Materials involving or attributable to Holdco or any of its Restricted
Subsidiaries, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto and whether or not such matter is initiated by
Holdco, the Borrower or any of their respective Affiliates or shareholders, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity
(collectively, the “Indemnified Liabilities”), provided that the Borrower shall
have no obligation hereunder to any Indemnitee or its Related Parties with
respect to any Indemnified Liabilities to the extent such costs, losses, claims,
damages, liabilities or related expenses are (w) found in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the bad faith, gross negligence or willful misconduct of such Indemnitee or any
of its Related Parties (in the case of a Related Party that is an agent, to the
extent that such agent acted at the direction of such Indemnitee),
(x) attributable to any material breach of any Indemnitee’s or its Related
Party’s (in the case of a Related Party that is an agent, to the extent that
such agent acted at the direction of such Indemnitee) obligations under any Loan
Document by the party to be indemnified, or (y) attributable to disputes solely
between and among the Indemnitees (other than disputes against the
Administrative Agent or Collateral Agent acting in such capacity) and not
involving any act or omission of the Borrower or any of the Borrower’s
Affiliates; provided further that (1) Borrower shall not have any obligation to
any Indemnitee under this Section 9.03 that is a Defaulting Lender or that is an
Indemnitee by virtue of being a Related Party of a Defaulting Lender for any
Indemnified Liabilities arising from such Defaulting Lender’s failure to fund
its Commitment and (2) to the extent of any amounts paid to an Indemnitee in
respect of this Section 9.03 for Indemnified Liabilities, such Indemnitee, by
its acceptance of the benefits hereof, agrees to refund and return any and all
amounts paid by the Borrower to it if, pursuant to operation of any of the
foregoing clauses (w) through (y), such Indemnitee was not entitled to receipt
of such amount. The Borrower shall not be liable for any settlement of any
matter for which indemnification is sought pursuant to this Section 9.03 that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, the Borrower
agrees to indemnify and hold harmless each Indemnitee from and against any and
all losses, claims, damages, liabilities and reasonable and documented
out-of-pocket expenses by reason of such settlement or judgment in accordance
with the other provisions of this Section 9.03.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent or the Issuing Bank
under paragraph (a) or (b) of this Section, and without limiting the Borrower’s
obligation to do so,

 

170



--------------------------------------------------------------------------------

each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent or the Issuing Bank in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon (i) in the
case of unpaid amounts owing to the Administrative Agent, its share of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
the time and (ii) in the case of unpaid amounts owing to the Issuing Bank, its
share of the aggregate Revolving Exposure and unused Revolving Commitments at
such time. The obligations of the Lenders under this paragraph (c) are subject
to the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to
the Lenders’ obligations under this paragraph (c)).

(d) To the extent permitted by applicable law, none of Holdco, the Borrower, any
Agent, any Lender, the Issuing Bank, any other party hereto or any Indemnitee
shall assert, and each such Person hereby waives and releases, any claim against
any other such Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any or any
agreement or instrument contemplated hereby or referred to herein, the
transactions contemplated hereby or thereby, or any act or omission or event
occurring in connection therewith, and each such Person further agrees not to
sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor; provided that the foregoing
shall in no event limit the Borrower’s indemnification obligations under clause
(b) above.

(e) Notwithstanding anything to the contrary in this Agreement, no party hereto
or any Indemnitee shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online).

(f) Except to the extent otherwise expressly provided herein, all amounts due
under this Section shall be payable within 30 days after receipt of reasonably
detailed documentation therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section (and any attempted assignment or transfer by such Lender otherwise
shall be null and void).

 

171



--------------------------------------------------------------------------------

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that (I) no consent of the Borrower shall be required for an assignment
of all or any portion of a Loan or Commitment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
Sections 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing,
any other assignee and (II) during the 120 day period following the Closing
Date, the Borrower shall be deemed to have consented to an assignment to any
Lender if such Lender was previously identified in the initial allocations of
the Loans provided by the Administrative Agent to the Borrower and reviewed and
approved by the Borrower in writing on or prior to the Closing Date, (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Loan or Commitment to a
Lender, an Affiliate of a Lender, any Affiliated Lender or an Approved Fund or
pursuant to Section 2.11(i) and (C) in the case of any assignment of a Revolving
Commitment, the Swingline Lender and the Issuing Bank, provided that no consent
of such Swingline Lender or Issuing Bank shall be required for any assignment of
a Term Loan or any assignment to any then existing Revolving Lender.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or to an Affiliated Lender, or pursuant to Section 2.11(i), an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption (or Affiliated Lender Assignment and Assumption Agreement) with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or, in the case of Commitments or Loans denominated in
Euros, €5,000,000) or, in the case of a Term Commitment or a Term Loan,
$1,000,000 (or, in the case of Term Commitments or Term Loans denominated in
Euros, €1,000,000) (it being understood and agreed that such minimum amount
shall be aggregated for two or more simultaneous assignments by or to two or
more Approved Funds), unless the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
no such consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing,
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative

 

172



--------------------------------------------------------------------------------

Agent an Assignment and Assumption (or Affiliated Lender Assignment and
Assumption Agreement), together with a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent), provided that assignments made pursuant to Section 2.19 or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective and (D) the assignee, if it shall not be a Lender or Affiliated
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and any tax forms required by
Section 2.17(e).

For purposes of paragraph (b) of this Section, the terms “Approved Fund” and
“CLO” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption (or Affiliated Lender Assignment and Assumption Agreement), the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption (or Affiliated Lender Assignment and
Assumption Agreement), have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption (or Affiliated Lender
Assignment and Assumption Agreement), be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption (or Affiliated
Lender Assignment and Assumption Agreement) covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and to any fees
payable hereunder that have accrued for such Lender’s account but have not yet
been paid).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption (or Affiliated Lender Assignment and Assumption Agreement) delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to,

 

173



--------------------------------------------------------------------------------

each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Holdco
the Borrower, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Bank and, with respect to its own interests only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption (or
Affiliated Lender Assignment and Assumption Agreement) executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
and any tax forms required by Section 2.17(e), as applicable (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section (to the extent required) and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
(or Affiliated Lender Assignment and Assumption Agreement) and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi) The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption or Affiliated Lender Assignment and Assumption
Agreement or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic
Transactions Act.

(vii) Notwithstanding anything to the contrary contained in this Agreement, in
connection with any assignment pursuant to this Section 9.04 by a Lender of its
Loans or Commitments to any Affiliated Lender (it being understood that with
respect to purchases pursuant to Section 2.11(i), this Section shall not be
applicable) shall be subject to the following:

(A) the assigning Lender and Affiliated Lender (other than any Affiliated
Institutional Lender) purchasing such Lender’s Loans and/or Commitments shall
execute and deliver to the Administrative Agent an Affiliated Assignment and
Assumption Agreement;

(B) any Loans or Commitments acquired by Holdco, the Borrower or any other
Restricted Subsidiary shall be retired and cancelled immediately upon the
acquisition thereof;

 

174



--------------------------------------------------------------------------------

(C) each Affiliated Lender (other than an Affiliated Institutional Lender)
hereby agrees that notwithstanding anything to the contrary herein, it may not
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among any Agent or any Lender to which representatives of the Borrower
are not invited or then present, or (B) have access to the Platform or receive
any information or material prepared by any Agent or any Lender or any
communication by or among any Agent and/or one or more Lenders, except to the
extent such information or materials have been made available to the Borrower or
its representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2.11); and

(D) (I) Revolving Commitments and Revolving Loans may not be assigned to any
Affiliated Lenders or Persons who will become Affiliated Lenders upon completion
of the relevant assignment, and no Affiliated Lender or Person who will become
an Affiliated Lender upon completion of the relevant assignment shall be
permitted to purchase any Revolving Commitments or Revolving Loans provided that
Revolving Loans and Revolving Commitments held by a Revolving Lender that is a
Defaulting Lender may be assigned to an Affiliated Lender or a Person who will
become an Affiliated Lender upon completion of the relevant assignment
(including Affiliated Institutional Lenders), (II) no proceeds of Revolving
Commitments or Revolving Loans may be used by any Affiliated Lender or Person
who will become an Affiliated Lender upon completion of the relevant assignment
to effect any permitted assignments to it or purchase such commitments or loans,
(III) the maximum aggregate principal amount of Term Loans and Commitments held
by all Affiliated Lenders (other than Affiliated Institutional Lenders, Holdco,
the Borrower and the Restricted Subsidiaries) at the time of the proposed
assignment may not exceed 25% of the aggregate principal amount of Term Loans
then outstanding (and any assignment that would cause such 25% limitation to be
breached shall be void ab initio), and (IV) without limiting the foregoing,
Affiliated Lenders and Persons who will become Affiliated Lenders upon
completion of the relevant assignment may (but are not required to) acquire Term
Loans through Auctions conducted pursuant to Section 2.11(i) as if it were an
Auction Party thereunder (provided that Term Loans acquired by Affiliated
Lenders and Persons who will become Affiliated Lenders upon completion of the
relevant assignment through an Auction do not need to be canceled in accordance
with Section 2.11(i) unless contributed to the Borrower in accordance with
subsection (E) below).

(E) any Affiliated Lender may, with the consent of the Borrower and with written
notice to the Administrative Agent, contribute any of its Term Loans (or
Revolving Loans or Revolving Commitments acquired from one or more Defaulting
Lenders) to one or more of the Borrower (whether through any of its direct or
indirect parent entities or otherwise) and, to the extent agreed with the
Borrower, may in return receive (1) loans or Qualified Equity Interests of
Holdco or any parent entity of Holdco (to the extent not constituting a Change
of Control) or (2) an unsecured loan from the Borrower that (v) does not have a
cash interest

 

175



--------------------------------------------------------------------------------

rate in excess of the interest rate applicable to the Loans so contributed by
such Affiliated Lender plus 3.0%, (w) is subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent, (x) is
not subject to any scheduled amortization, redemption, sinking fund or similar
payment and does not have a final maturity, in each case, on or before the date
that is 91 days after the Term Loan Maturity Date, (y) does not include any
financial covenants and (z) does not include any covenant, default or other
agreement that is more restrictive or onerous on any Loan Party in any material
respect than any comparable covenant in this Agreement. Any Term Loans (or
Revolving Loans or Revolving Commitments acquired from one or more Defaulting
Lenders) so contributed pursuant to this subsection shall, without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding (and may not be resold by Borrower), for all purposes of this
Agreement and all other Loan Documents, including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (C) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document. In
connection with any Term Loans (or Revolving Loans or Revolving Commitments
acquired from one or more Defaulting Lenders) so cancelled pursuant to this
subsection, Administrative Agent is authorized to make appropriate entries in
the Register to reflect any such cancellation. Any non-cash gains from the
cancellation of such Term Loans (or Revolving Loans or Revolving Commitments
acquired from one or more Defaulting Lenders) shall not increase Consolidated
EBITDA or Excess Cash Flow for any purpose hereunder. The cancellations
contemplated by this subsection shall be deemed to be voluntary prepayments by
the Borrower pursuant to Section 2.11, and the principal amount of any such Term
Loans so cancelled shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on such Term Loans (including the
installment due on the Term Loan Maturity Date).

Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Term Loans held by Affiliated Lenders. Each Affiliated
Lender agrees to notify the Administrative Agent promptly (and in any event
within 10 Business Days) if it acquires any Person who is also a Lender, and
each Lender agrees to notify the Administrative Agent promptly (and in any event
within ten (10) Business Days) if it becomes an Affiliated Lender. Such notice
shall contain the type of information required and be delivered to the same
addressee as set forth in an Affiliated Lender Assignment and Assumption
Agreement.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to any
Person (other than a natural person, any Defaulting Lender, any Direct
Competitor or Disqualified Lender) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans

 

176



--------------------------------------------------------------------------------

owing to it), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) Holdco, the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (D) such Person shall
not be entitled to exercise any rights of a Lender under the Loan Documents.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(ii), (iii), (v) or (vi) of the first proviso to Section 9.02(b) that affects
such Participant. Subject to the paragraph below, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15 and Section 2.17
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent the right to a greater payment results from a Change in Law after the
Participant becomes a Participant or the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank and
including any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender (including to any trustee for, or any other
representative of, such holders), and this Section shall not apply to any such
pledge or assignment of a security interest, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle organized and
administered by such Granting Lender (an “SPV”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to

 

177



--------------------------------------------------------------------------------

provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement,
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof, provided that each Lender designating any SPV hereby agrees to
indemnify and hold harmless each other party hereto for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such SPV during such period of forbearance. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPV may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
other than Disqualified Lenders providing liquidity or credit support to or for
the account of such SPV to support the funding or maintenance of Loans and
(ii) subject to Section 9.13, disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV other than any Disqualified Lender.

(f) No such assignment shall be made (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), or (B) to
a natural person.

(g) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

178



--------------------------------------------------------------------------------

(h) Disqualified Lenders and Direct Competitors. Holdco, on behalf of itself and
its Affiliates, expressly acknowledges that the Administrative Agent (in its
capacity as such or as an arranger, bookrunner or other agent hereunder) shall
not have any obligation to monitor whether assignments or participations are
made to Disqualified Lenders or Direct Competitors and none of Holdco or any
such Affiliate will bring any claim to such effect.

Section 9.05 Survival. All representations and warranties made by the Loan
Parties in the other Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder.

Section 9.06 Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by Holdco, the Borrower, the
Administrative Agent, nor any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission (including Adobe pdf file) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.07, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank is hereby authorized at any time and
from time to time, after obtaining the prior written consent of the
Administrative Agent and the Required Lenders, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but not any tax accounts, trust accounts, withholding or payroll
accounts or other Excluded Accounts (as defined in the Collateral Agreement)) at
any

 

179



--------------------------------------------------------------------------------

time held and other obligations (in whatever currency) at any time owing by such
Lender or the Issuing Bank to or for the credit or the account of the Borrower
against any and all of the Obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender or the Issuing Bank, but only to the
extent then due and payable; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and the
Issuing Bank under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or Issuing Bank may have.
Each Lender and the Issuing Bank agree promptly to notify the Borrower and the
Administrative Agent of such setoff and application made by such Lender,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflict of laws principles thereof
to the extent such principles would cause the application of the law of another
state.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to any Loan Document against Holdco the Borrower or their respective
properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

180



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the other
Agents, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, provided that the relevant Lender shall be responsible
for such compliance and non-compliance), (b) to the extent requested by any
regulatory authority, provided that, other than in connection with routine
regulatory examinations, prior notice shall have been given to the Borrower, to
the extent permitted by applicable laws or regulations, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, provided that prior notice shall have been given to the Borrower, to
the extent permitted by applicable laws or regulations, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, in each case, except to any
Direct Competitor or Disqualified Lender, or (ii) any actual or prospective
Lender Counterparty to any Secured Swap Agreement relating to any Loan Party and
its obligations under the Loan Documents, in each case, except to any Direct
Competitor or Disqualified Lender, (g) with the written consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any other Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than Holdco or the Borrower (provided
that the source is not actually known by such disclosing party to be bound by an

 

181



--------------------------------------------------------------------------------

agreement containing provisions substantially the same as those contained in
this Section 9.12). For the purposes of this Section, the term “Information”
means all information received from or on behalf of Holdco or the Borrower
relating to Holdco or the Borrower or any of their Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any other Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdco or the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Loan
Parties and their respective Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.

All Information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level Information, which may
contain material non-public information about the Loan Parties and their
respective Related Parties or their respective securities. Accordingly, each
Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
Information that may contain material non-public information in accordance with
its compliance procedures and applicable law.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 9.14 USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify

 

182



--------------------------------------------------------------------------------

and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.

Section 9.15 Direct Website Communication. Each of Holdco and the Borrower may,
at its option, provide to the Administrative Agent any information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials (all such communications being referred to herein
collectively as “Communications”), by (i) posting such documents, or providing a
link thereto, on Holdco’s or the Borrower’s website, (ii) such documents being
posted on Holdco’s and/or the Borrower’s behalf on an Internet or Intranet
website, if any, to which the Administrative Agent has access (whether a
commercial third-party website or a website sponsored by the Administrative
Agent) or (iii) by transmitting the Communications in an electronic/soft medium
to the Administrative Agent at an email address provided by the Administrative
Agent from time to time; provided that (i) upon written request by the
Administrative Agent, the Borrower shall continue to deliver paper copies of
such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents. Nothing
in this Section 9.15 shall prejudice the right of Holdco, the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address in Section 9.01 shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address. Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

183



--------------------------------------------------------------------------------

Each of Holdco the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, the Issuing Bank and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

Section 9.16 Intercreditor Agreement Governs. Each Lender and Agent (a) hereby
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and any other intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement and any other intercreditor agreement entered into
pursuant to the terms hereof and to subject the Liens securing the Secured
Obligations to the provisions thereof and (c) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into any
intercreditor agreement that includes, or to amend any then existing
intercreditor agreement (including the Intercreditor Agreement) to provide for,
the terms described in the definition of the terms “Permitted First Lien
Priority Replacement Debt” or “Permitted Second Lien Priority Replacement Debt”
or other “First Lien Senior Secured Note” or “Subordinated Debt” or the
Collateral Agent, as applicable or as otherwise provided for by the terms of
this Agreement; provided that in each case, such intercreditor agreement is
substantially consistent with the terms set forth on Exhibit L-1 or L-2 annexed
hereto, as applicable, or otherwise not materially less favorable (taken as a
whole) to the Lenders (it being understood that junior Liens are not required to
be pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may secured by Liens that are pari passu with, or junior in priority to,
other Liens that are junior to the Liens securing the Obligations).

Section 9.17 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from them to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or the relevant Lender of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or the relevant Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent or such Lender from
the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, or the Person to whom such obligation was owing against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to

 

184



--------------------------------------------------------------------------------

the Administrative Agent or such Lender in such currency, the Administrative
Agent or such Lender agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable law).

Section 9.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdco acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the other Agents, the Joint Lead Arrangers, and the Joint Bookrunners are
arm’s-length commercial transactions between the Borrower, Holdco and their
respective Affiliates, on the one hand, and the Administrative Agent, the other
Agents, the Joint Lead Arrangers, and the Joint Bookrunners, on the other hand,
(B) each of the Borrower and Holdco has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each of the Borrower and Holdco is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Administrative Agent, the
other Agents, each Joint Lead Arranger and each Joint Bookrunner each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Holdco or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
other Agent, any Joint Lead Arranger nor any Joint Bookrunner has any obligation
to the Borrower, Holdco or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the other Agents, the Joint Lead Arrangers, the Joint Bookrunners and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdco and their
respective Affiliates, and neither the Administrative Agent, any other Agent,
any Lead Arrangers nor any Joint Bookrunner has any obligation to disclose any
of such interests to the Borrower, Holdco or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Borrower and Holdco hereby
waives and releases any claims that it may have against the Administrative
Agent, the other Agents, the Joint Lead Arrangers and the Joint Bookrunners with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

185



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GGC SOFTWARE HOLDINGS, INC. /S/ GREGORY M. GIANGIORDANO Name:   Gregory M.
Giangiordano Title:     President

 

LAWSON SOFTWARE, INC. /S/ GREGORY M. GIANGIORDANO Name:   Gregory M.
Giangiordano Title:     President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

/S/ALYSA A. TRAKAS

Name: Alysa A. Trakas Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Issuing Bank and Swingline Lender

/S/ALYSA A. TRAKAS

Name: Alysa A. Trakas Title: Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

/S/ MIKHAIL FAYBUSOVICH

Name: Mikhail Faybusovich Title: Director

/S/ VIPUL DHADDA

Name: Vipul Dhadda Title: Associate



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A.,

as a Lender

/S/ JOHN G. KOWALCZUK

Name: John G. Kowalczuk Title: Executive Director



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

/S/ ANDREW W. EARLS

Name: Andrew W. Earls Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

/S/ JEAN-FRANCOIS ASTIER

Name: Jean-Francois Astier Title: Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

/S/ ANCA TRIFAN Name: Anca Trifan Title:   Managing Director

/S/ OMAYRA LAUCELLA

Name: Omayra Laucella Title:   Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

/S/ MARK GRONICH Name: Mark Gronich Title:   Authorized Signatory



--------------------------------------------------------------------------------

KKR CORPORATE LENDING LLC,

as a Lender

/S/ ROBERT LEWIN Name: Robert Lewin Title: Authorized Signatory